[exhibit1015leaseagreemen001.jpg]
LEASE by and between BMR-AXIOM LP, a Delaware limited partnership and LA JOLLA
PHARMACEUTICAL COMPANY, a California corporation



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen002.jpg]
Table of Contents 1. Lease of Premises
..................................................................................................................
1 2. Basic Lease Provisions
..........................................................................................................
2 3. Term
......................................................................................................................................
4 4. Possession and Commencement Date.
..................................................................................
7 5. Condition of Premises
.........................................................................................................
10 6. Rentable Area
......................................................................................................................
11 7. Rent
.....................................................................................................................................
12 8. Rent Adjustments
................................................................................................................
12 9. Operating Expenses
.............................................................................................................
12 10. Taxes on Tenant’s
Property.................................................................................................
19 11. Security Deposit
..................................................................................................................
20 12. Use
.......................................................................................................................................
23 13. Rules and Regulations, CC&Rs, Parking Facilities and Common Area
.............................. 25 14. Project Control by Landlord
................................................................................................
26 15. Quiet Enjoyment
..................................................................................................................
27 16. Utilities and Services
...........................................................................................................
27 17. Alterations
...........................................................................................................................
31 18. Repairs and Maintenance
....................................................................................................
34 19. Liens
....................................................................................................................................
36 20. Estoppel Certificate
.............................................................................................................
37 21. Hazardous Materials
............................................................................................................
37 22. Odors and Exhaust
..............................................................................................................
40 23. Insurance; Waiver of Subrogation
.......................................................................................
41 24. Damage or Destruction
........................................................................................................
45 25. Eminent Domain
..................................................................................................................
47 26. Surrender
.............................................................................................................................
48 27. Holding Over
.......................................................................................................................
49 28. Indemnification and Exculpation
........................................................................................
50 29. Assignment or Subletting
....................................................................................................
51 30. Subordination and Attornment
............................................................................................
55 31. Defaults and Remedies
........................................................................................................
56 i



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen003.jpg]
ii 32. Bankruptcy
............................................................................................................................
61 33. Brokers
..................................................................................................................................
61 34. Definition of Landlord
..........................................................................................................
62 35. Limitation of Landlord’s Liability
........................................................................................
62 36. Joint and Several Obligations
...............................................................................................
63 37. Representations
.....................................................................................................................
63 38. Confidentiality
......................................................................................................................
64 39. Notices
..................................................................................................................................
64 40. Miscellaneous
.......................................................................................................................
64 41. [Intentionally omitted]
..........................................................................................................
67 42. Option to Extend Term
.........................................................................................................
67



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen004.jpg]
LEASE THIS LEASE (this “Lease”) is entered into as of this day of December, 2016
(the “Execution Date”), by and between BMR-AXIOM LP, a Delaware limited
partnership (“Landlord”), and LA JOLLA PHARMACEUTICAL COMPANY, a California
corporation (“Tenant”). RECITALS A. WHEREAS, Landlord owns certain real property
(the “Property”) and the improvements on the Property located at 4535, 4545 and
4550 Towne Centre Court, San Diego, California, known as “AXIOM”; and B.
WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) in the Building located at 4550
Towne Centre Court, San Diego, California (the “Building”) pursuant to the terms
and conditions of this Lease, as detailed below. AGREEMENT NOW, THEREFORE,
Landlord and Tenant, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, agree as
follows: 1. Lease of Premises. 1.1 Effective on the Term Commencement Date (as
defined below), Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, as shown on Exhibit A attached hereto, including
exclusive shafts, cable runs and mechanical spaces, for use by Tenant in
accordance with the Permitted Use (as defined below) and no other uses. The
Property and all landscaping, parking facilities, private drives and other
improvements and appurtenances related thereto, including the Building and other
buildings located on the Property, are hereinafter collectively referred to as
the “Project.” All portions of the Project that are for the non-exclusive use of
tenants of the Project generally, including driveways, sidewalks, parking areas,
landscaped areas, public restrooms, public lobbies and the Amenities Center (as
defined below), are hereinafter referred to as “Common Area.” 1.2. As a
component of the Landlord Work (as defined below), Landlord shall develop an
amenities facility serving the Project (the “Amenities Center”), which shall
include certain amenities for the Project, which amenities shall include a café
and fitness center, along with other amenities selected by Landlord (such as a
conference area). Any such amenities shall be referred to herein as the
“Amenities Center Services.”



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen005.jpg]
2 2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions. 2.1. This Lease
shall take effect upon the Execution Date and, except as specifically otherwise
provided within this Lease, each of the provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant from the date of execution and
delivery hereof by all parties hereto. 2.2. In the definitions below, each
current Rentable Area (as defined below) is expressed in square feet. Rentable
Area and “Tenant’s Pro Rata Shares” are all subject to adjustment as provided in
this Lease. Definition or Provision Means the Following (As of the Execution
Date) Approximate Rentable Area of Premises1 83,008 square feet Approximate
Rentable Area of Building 83,008 square feet Approximate Rentable Area of
Project 182,866 square feet Tenant’s Pro Rata Share of Building 100% Tenant’s
Pro Rata Share of Project 45.39% 2.3. Initial monthly and annual installments of
Base Rent for the Premises (“Base Rent”) as of the Term Commencement Date,
subject to adjustment under this Lease: Dates Square Feet of Rentable Area Base
Rent per Square Foot of Rentable Area Monthly Base Rent Annual Base Rent Months
1 - 8 83,008 $0.00 monthly N/A N/A Months 9 - 12 83,008 $3.65 monthly
$302,979.20 $3,635,750.40 2.4. Estimated Term Commencement Date: November 1,
2017 2.5. Estimated Term Expiration Date: October 31, 2027 1 The Rentable Area
of the Premises includes an equitable allocation of the Rentable Area of the
Amenities Center.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen006.jpg]
3 2.6. Security Deposit: $908,937.60 2.7. Permitted Use: Office and laboratory
use and ancillary uses in support thereof, all in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises, the Building, the Property, the Project, Landlord or Tenant, including
both statutory and common law and hazardous waste rules and regulations
(“Applicable Laws”) 2.8. Address for Rent Payment: BMR-Axiom LP Attention Entity
694 P.O. Box 511387 Los Angeles, California 90051-7942 2.9. Address for Notices
to Landlord: BMR-Axiom LP 17190 Bernardo Center Drive San Diego, California
92128 Attn: Legal Department 2.10. Address for Notices to Tenant: La Jolla
Pharmaceutical Company 10182 Telesis Court, Suite 600 San Diego, California
92121 Attn: Legal Department slee@ljpc.com 2.11. Address for Invoices to Tenant:
La Jolla Pharmaceutical Company 10182 Telesis Court, Suite 600 San Diego,
California 92121 Attn: Accounts Payable E-Mail: ap@ljpc.com 2.12. The following
Exhibits are attached hereto and incorporated herein by reference: Exhibit A
Premises Exhibit B Work Letter Exhibit B-1 Tenant Work Insurance Schedule
Exhibit C Acknowledgement of Term Commencement Date and Term Expiration Date
Exhibit D Landlord Work



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen007.jpg]
4 Exhibit E Form of Letter of Credit Exhibit F Rules and Regulations Exhibit G
Form of Additional TI Allowance Acceptance Letter Exhibit H Tenant’s Personal
Property Exhibit I Form of Estoppel Certificate Exhibit J [Intentionally
Omitted] Exhibit K Rooftop License Exhibit L TI Allowance and Commission Fee
Schedule Exhibit M Form Subordination, Non-Disturbance and Attornment Agreement
3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date (the “Term Expiration Date”) that is
one hundred twenty (120) months after the actual Term Commencement Date, subject
to extension or earlier termination of this Lease as provided herein. TENANT
HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE CALIFORNIA CIVIL CODE, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME. 3.1 Clinical Trial Termination
Option. As of the Execution Date, Tenant is conducting a Phase 3 clinical trial
for LJPC-501 for the treatment of catecholamine-resistant hypotension (the
“Clinical Trial”). In the event that the Clinical Trial fails to meet one or
more of the primary or secondary endpoints (such endpoints being referred to
herein collectively as the “Clinical Endpoints”) on or before March 31, 2017
(the “Clinical Trial Termination Outside Date), then Tenant will have a one-time
option to terminate this Lease (the “Clinical Trial Termination Option”),
subject to the terms, conditions and provisions of this Section. In the event
that the requirements of the foregoing sentence have not occurred on or before
the Clinical Trial Termination Outside Date, the Clinical Trial Termination
Option shall automatically become void and of no further force or effect. The
Clinical Trial Termination Outside Date shall not be extended for any reason
whatsoever. 3.1.1 The Clinical Trial Termination Option is conditional upon
Tenant delivering the following items to Landlord on or before the Clinical
Trial Termination Outside Date: (a) written notice of Tenant’s election to
exercise the Clinical Trial Termination Option (the “Clinical Trial Termination
Notice”) and (b) the Clinical Trial Termination Deliverables (as defined below).
Tenant shall not be deemed to have exercised the Clinical Trial Termination
Option unless and until Tenant has delivered to Landlord both the Clinical Trial
Termination Notice and the Clinical Trial Termination Deliverables. Time shall
be of the essence as to Tenant’s exercise of the Clinical Trial Termination
Option. Tenant acknowledges that it would be inequitable to require Landlord to
accept any exercise of the Clinical Trial Termination Option after the Clinical
Trial Termination Outside Date. Any attempted exercise of the Clinical Trial
Termination Option after the Clinical Trial Termination Outside Date shall be
void and of no force or effect. 3.1.2 For purposes of this Lease, the “Clinical
Trial Termination Deliverables” means (a) an amount equal to the Clinical Trial
Termination Fee (as defined below), and (b) a summary of the Clinical Trial
results certified by an officer of Tenant as true and correct and a



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen008.jpg]
5 statement from such officer certifying that the Clinical Trial failed to
achieve one or more of the Clinical Endpoints. Landlord acknowledges that the
proof provided in (b) above may contain confidential and proprietary
information, and Landlord agrees that all such information shall be kept
strictly confidential, subject to the terms of Article 38. The “Clinical Trial
Termination Fee” means an amount equal to (i) Five Hundred Thousand Dollars
($500,000) if the Clinical Trial Termination Option is exercised in accordance
with this Section on or before January 31, 2017, (ii) Seven Hundred Thousand
Dollars ($700,000) if the Clinical Trial Termination Option is exercised in
accordance with this Section between February 1, 2017 and February 28, 2017, and
(iii) Nine Hundred Thousand Dollars ($900,000) if the Clinical Trial Termination
Option is exercised in accordance with this Section between March 1, 2017 and
the Clinical Trial Termination Outside Date. 3.1.3 If Tenant exercises the
Clinical Trial Termination Option in accordance with this Section on or before
the Clinical Trial Termination Outside Date, then this Lease shall terminate on
the date which is three (3) business days after the date Tenant so exercises the
Clinical Trial Termination Option (such date, the “Clinical Trial Termination
Date”), and this Lease shall thereafter be of no further force or effect, except
for those provisions that, by their express terms, survive the expiration or
earlier termination of this Lease. Tenant shall surrender the Premises to
Landlord on the Clinical Trial Termination Date in accordance with all of the
terms and conditions of this Lease. If Tenant does not so surrender the Premises
in accordance with all of the terms and conditions of this Lease on or before
the Clinical Trial Termination Date, then Tenant, pursuant to Section 27.2,
shall become a tenant at sufferance with respect to the Premises until the
actual date that Tenant surrenders the Premises to Landlord in accordance with
the terms and conditions of this Lease and rent for the Premises shall commence
to accrue on a per diem basis as of the Clinical Trial Termination Date at the
rate set forth in Section 27.2, calculated as if the rent for the prior month
were Three Hundred Two Thousand Nine Hundred Seventy-Nine and 20/100 Dollars
($302,979.20). 3.1.4 Notwithstanding anything in this Section to the contrary,
Tenant shall not be permitted to exercise the Clinical Trial Termination Option
during such period of time that Tenant is in Default under any provision of this
Lease. Any attempted exercise of the Clinical Trial Termination Option during a
period of time in which Tenant is so in Default shall be void and of no force or
effect. 3.1.5 Landlord will keep all non-public information disclosed to
Landlord in connection with the Clinical Trial and the Clinical Endpoints
confidential in accordance with Article 38 of this Lease, and will not disclose
such information, except in the circumstances permitted under Article 38. 3.2
Acquisition Termination Option. In the event that (a) substantially all of
Tenant’s assets or stock are acquired by a third-party company in an arm’s
length transaction for a legitimate business purpose, and (b) such acquiring
company determines that the Premises are no longer needed for business
operations, Tenant shall have the one-time option to terminate this Lease (the
“Acquisition Termination Option”) effective as of the date that is any date
(such date, the “Acquisition Termination Date”) selected by Tenant that is after
the date that is ninety-six



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen009.jpg]
6 (96) months after the Term Commencement Date, subject to the terms, conditions
and provisions of this Section. 3.2.1 The Acquisition Termination Option is
conditional upon Tenant delivering the following items to Landlord on or before
the date that is twelve (12) months prior to the Acquisition Termination Date:
(a) written notice of Tenant’s election to exercise the Acquisition Termination
Option (the “Acquisition Termination Notice”) and (b) the Acquisition
Termination Deliverables (as defined below); provided, however, that the
Acquisition Termination Fee (as defined below) shall not be due and payable
until the Acquisition Termination Date. Tenant shall not be deemed to have
exercised the Acquisition Termination Option unless and until Tenant has
delivered to Landlord both the Acquisition Termination Notice and the
Acquisition Termination Deliverables; provided, however, that the Acquisition
Termination Fee shall not be due and payable until the Acquisition Termination
Date. Notwithstanding anything contained herein, the Acquisition Termination
Notice will be effective upon delivery of the Acquisition Termination Notice and
the Acquisition Termination Deliverables (other than the Acquisition Termination
Fee), irrespective of the fact that the Acquisition Termination Fee is payable
at a later date. Time shall be of the essence as to Tenant’s exercise of the
Acquisition Termination Option. 3.2.2 For purposes of this Lease, the
“Acquisition Termination Deliverables” means (a) an amount equal to the
Acquisition Termination Fee (as defined below), (b) proof that substantially all
of the assets or stock of Tenant was acquired by a third-party company in an
arm’s length transaction for a legitimate business purpose and (c) a statement
from an officer of the acquiring company stating that the Premises are no longer
needed for business operations. The “Acquisition Termination Fee” means an
amount equal to the sum of (y) Two Million Four Hundred Twenty-Three Thousand
Eight Hundred Thirty-Three and 60/100 Dollars ($2,423,833.60), plus (z) the
unamortized amounts (as of the Acquisition Termination Date) of (i) the TI
Allowance (as defined below), and (ii) all leasing commissions paid by Landlord
in connection with this Lease (the “Commission Fee”) (which amounts in
Subsection 3.2.2(z)(i) and (ii) shall be calculated by amortizing the same at
eight percent (8%) per annum commencing on the Term Commencement Date and ending
on the Term Expiration Date) as set forth on Exhibit L attached hereto. 3.2.3 If
Tenant exercises the Acquisition Termination Option in accordance with this
Section on or before the Acquisition Termination Outside Date, then this Lease
shall terminate on the Acquisition Termination Date, and this Lease shall
thereafter be of no further force or effect, except for those provisions that,
by their express terms, survive the expiration or earlier termination of this
Lease. Tenant shall surrender the Premises to Landlord on or before the
Acquisition Termination Date in accordance with all of the terms and conditions
of this Lease. If Tenant does not so surrender the Premises in accordance with
all of the terms and conditions of this Lease on or before the Acquisition
Termination Date, then Tenant, pursuant to Article 27, shall become a tenant at
sufferance with respect to the Premises until the actual date that Tenant
surrenders the Premises to Landlord in accordance with the terms and conditions
of this Lease.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen010.jpg]
7 3.2.4 Notwithstanding anything in this Section to the contrary, Tenant shall
not be permitted to exercise the Acquisition Termination Option during such
period of time that Tenant is in Default under any provision of this Lease and,
at Landlord’s option, any exercise of the Acquisition Termination Option shall
be null and void in the event that after Tenant’s exercise of the Acquisition
Termination Option, but prior to the Acquisition Termination Date, Tenant is in
Default under any provision of this Lease. Any attempted exercise of the
Acquisition Termination Option during a period of time in which Tenant is so in
Default shall be void and of no force or effect. 4. Possession and Commencement
Date. 4.1. Landlord shall, at Landlord’s sole cost and expense, complete the
work listed on Exhibit D attached hereto (the “Landlord Work”). Promptly
following the Execution Date, Landlord shall commence the items of the Landlord
Work identified on Exhibit D as the “Pre- Delivery Landlord Work” and shall
diligently prosecute the Pre-Delivery Landlord Work to completion. Upon
completion of the Pre-Delivery Landlord Work (a) Landlord shall deliver the
Premises to Tenant for Tenant’s construction of the Tenant Improvements (as
defined below), and (b) Tenant shall have full access to the Premises to
construct the Tenant Improvements (subject to the terms, conditions and
provisions of this Lease and the Work Letter). Landlord and Tenant will
cooperate with one another as required to allow (i) Landlord to complete the
Post-Delivery Landlord Work (as defined in Exhibit D) in accordance with
Landlord’s plans and schedule for the completion of such work (and Tenant will
ensure that Tenant’s construction of the Tenant Improvements does not interfere
with the completion of the Post-Delivery Landlord Work) and (ii) Tenant to
construct the Tenant Improvements (and Landlord will ensure that Landlord’s
construction of the Post-Delivery Landlord Work does not interfere with the
completion of the Tenant Improvements). In the event of a conflict in accordance
with the foregoing which cannot be resolved through agreement of the parties,
Landlord’s completion of the Post-Delivery Landlord Work will have priority.
4.2. The “Term Commencement Date” shall be the earlier of (a) the Estimated Term
Commencement Date and (b) the first day Tenant commences business operations in
any portion of the Premises; provided, however, if Landlord fails to complete
the Pre-Delivery Landlord Work by February 28, 2017 (the “Pre-Delivery Landlord
Work Target Date”) (which Pre- Delivery Landlord Work Target Date will be
extended on a day-for-day basis by the number of days of delay caused by Force
Majeure or delays caused by Tenant or any Tenant Party (as defined in Section
21.1)), then the Estimated Term Commencement Date shall be extended on a
day-for-day basis for each day thereafter that the Pre-Delivery Landlord Work is
not complete. If Landlord fails to complete the Pre-Delivery Landlord Work by
May 1, 2017 (the “Pre- Delivery Landlord Work Outside Date”) (which Pre-Delivery
Landlord Work Outside Date will be extended on a day-for-day basis by the number
of days of delay caused by Force Majeure or delays caused by Tenant or any
Tenant Party (as defined in Section 21.1)), then Tenant shall be entitled to
receive one (1) day of Rent abatement for each day thereafter that the
Pre-Delivery Landlord Work is not complete, and such abatement shall be applied
toward Tenant’s first required payment(s) of Rent during the Term. Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen011.jpg]
8 Exhibit C hereto. Failure to execute and deliver such acknowledgment, however,
shall not affect the Term Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Premises required for the Permitted
Use by Tenant shall not serve to extend the Term Commencement Date. The term
“Substantially Complete” or “Substantial Completion” means that the Tenant
Improvements are substantially complete in accordance with the Approved Plans
(as defined in the Work Letter), except for minor punch list items. 4.3. Tenant
shall cause the Tenant Improvements to be constructed in the Premises pursuant
to the Work Letter attached hereto as Exhibit B (the “Work Letter”) at a cost to
Landlord not to exceed (i) Twelve Million Four Hundred Fifty-One Thousand Two
Hundred and 00/100 Dollars ($12,451,200) (the “Base TI Allowance”) plus (ii) if
properly requested by Tenant pursuant to this Section, One Million Two Hundred
Forty-Five Thousand One Hundred Twenty and 00/100 Dollars ($1,245,120) (the
"Additional TI Allowance"), for a total of Thirteen Million Six Hundred
Ninety-Six Thousand Three Hundred Twenty Dollars ($13,696,320). The Base TI
Allowance, together with the Additional TI Allowance (if properly requested by
Tenant pursuant to this Article), shall be referred to herein as the "TI
Allowance. The TI Allowance may be applied to the costs of (a) construction, (b)
project review by Landlord (which fee shall equal one-half of one percent (0.5%)
of the TI Allowance), (c) commissioning of mechanical, electrical and plumbing
systems by a licensed, qualified commissioning agent hired by Tenant, and
reasonably approved by Landlord, (d) space planning, architect, engineering and
other related services performed by third parties unaffiliated with Tenant and
up to three and one-half percent (3.5%) of the TI Allowance may be used for the
cost of a third party project management consultant retained by Tenant, (e)
building permits and other taxes, fees, charges and levies by Governmental
Authorities (as defined below) for permits or for inspections of the Tenant
Improvements, and (f) costs and expenses for labor, material, equipment and
fixtures. In no event shall the TI Allowance be used for (v) the cost of work
that is consistent with the Approved Plans (as defined in the Work Letter) or
otherwise approved in writing by Landlord, (w) payments to Tenant or any
affiliates of Tenant, (x) the purchase of any furniture, personal property or
other non-building system equipment (provided, however, that Tenant shall be
permitted to apply up to One Million Two Hundred Forty-Five Thousand One Hundred
Twenty and 00/100 Dollars ($1,245,120) of the TI Allowance toward Tenant’s cost
to move into the Premises, to fabricate and install Tenant’s Signage, and to
purchase furniture, fixtures and equipment, telecommunications and data cabling,
security and audio visual systems to be used in the Premises), (y) costs
resulting from any default by Tenant of its obligations under this Lease or (z)
costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors). Tenant will be permitted to reuse any of the
existing fifteen (15) fume hoods currently being stored on the ground floor of
the Building; provided that such fume hoods are accepted by Tenant in their “as
is” condition and Landlord makes no representation or warranty as to the
condition of such fume hoods or their fitness for Tenant’s intended use. Tenant
will repair and maintain the fume hoods which Tenant elects to use throughout
the Term in accordance with industry standard repair and maintenance standards,
provided that Tenant will have the right to either replace or remove any fume
hoods that Tenant has elected to use which reach the end of their serviceable
life during the Term of the Lease.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen012.jpg]
9 4.4. Base Rent shall be increased to include the amount of the Additional TI
Allowance disbursed by Landlord in accordance with this Lease amortized over the
initial Term at a rate of eight percent (8%) annually. Tenant shall have until
the date that is six (6) months after the Term Commencement Date (the “TI
Deadline”), to expend the unused portion of the TI Allowance, after which date
Landlord’s obligation to fund such costs shall expire. The amount by which Base
Rent shall be increased shall be determined (and Base Rent shall be increased
accordingly) as of the Term Commencement Date and, if such determination does
not reflect use by Tenant of all of the Additional TI Allowance, shall be
determined again as of the TI Deadline, with Tenant paying (on the next
succeeding day that Base Rent is due under this Lease (the "TI True-Up Date"))
any underpayment of the further adjusted Base Rent for the period beginning on
the Term Commencement Date and ending on the TI True-Up Date. 4.5. Landlord
shall not be obligated to expend any portion of the Additional TI Allowance
until Landlord shall have received from Tenant a letter in the form attached as
Exhibit G hereto executed by an authorized officer of Tenant. In no event shall
any unused TI Allowance entitle Tenant to a credit against Rent payable under
this Lease. Tenant shall deliver to Landlord (a) a certificate of occupancy (or
its substantial equivalent) for the Premises suitable for the Permitted Use and
(b) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor. 4.6. Prior to entering upon the Premises, Tenant shall
furnish to Landlord evidence satisfactory to Landlord that insurance coverages
required of Tenant under the provisions of Article 23 are in effect, and such
entry shall be subject to all the terms and conditions of this Lease other than
the payment of Base Rent or Tenant’s Adjusted Share of Operating Expenses (as
defined below). 4.7. Landlord and Tenant shall mutually agree upon the selection
of the engineers, general contractor and major subcontractors; provided that
Tenant will have the right to select the general contractor pursuant to a
competitive bid process using general contractors mutually approved by Landlord
and Tenant. Tenant shall enter into a design contract with McFarlane Architects
to act as the architect for the Tenant Improvements (and shall provide a copy of
such design contract to Landlord) within two (2) business days after the
Execution Date. Landlord may refuse to approve any architects, consultants,
contractors, subcontractors or material suppliers that Landlord reasonably
believes could cause labor disharmony or may not have sufficient experience, in
Landlord’s reasonable opinion, to perform work in an occupied Class “A”
laboratory research building and in lab areas. 4.8. Tenant shall pay all utility
charges, together with any fees, surcharges and taxes thereon for the period
beginning on the date that Landlord delivers the Premises to Tenant for Tenant’s
construction of the Tenant Improvements in accordance with Section 4.1;
provided, however, that Tenant shall not be responsible for any utility charges
attributable to the Post- Delivery Landlord Work. 4.9. Notwithstanding anything
to the contrary in this Lease or in the Work Letter, Landlord shall have no
obligation to fund any portion of the TI Allowance prior to the date (the “TI
Funding Date”) upon which the Clinical Trial Termination Option is waived by
Tenant in



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen013.jpg]
10 writing or becomes void or lapses due to time. Prior to the TI Funding Date,
Tenant will pay all costs associated with the Tenant Improvements as and when
such amounts become due, and will ensure that all such costs are paid timely and
in a manner which eliminates any risk of a lien being filed against the
Building; provided that Tenant will not be permitted to commence any demolition
or construction in the Premises prior to the date upon which the Clinical Trial
Termination Option is waived by Tenant in writing or becomes void or lapses due
to time. In the event that Tenant exercises the Clinical Trial Termination
Option, Landlord shall have no obligation to fund any portion of the TI
Allowance or to otherwise reimburse Tenant for any costs incurred by Tenant in
connection with the Tenant Improvements, this Lease or the Premises. In the
event that Tenant does not exercise the Clinical Trial Termination Option and
the Clinical Trial Termination Option lapses or becomes void, all costs incurred
by Tenant in connection with the Tenant Improvements shall (to the extent such
costs would otherwise be chargeable against the TI Allowance pursuant to this
Lease) be subject to reimbursement from the TI Allowance in accordance with the
terms of the Work Letter. 5. Condition of Premises. Except as provided below,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Except as provided
below, Tenant acknowledges that (a) it is fully familiar with the condition of
the Premises and agrees to take the same in its condition “as is” as of the date
that Landlord delivers the Premises to Tenant for Tenant’s construction of the
Tenant Improvements in accordance with Section 4.1, and (b) Landlord shall have
no obligation to alter, repair or otherwise prepare the Premises for Tenant’s
occupancy or to pay for or construct any improvements to the Premises, except
with respect to the performance, at Landlord’s sole cost and expense, of the
Landlord Work and payment of the Base TI Allowance and, if properly requested by
Tenant pursuant to the terms of the Lease, the Additional TI Allowance.
Notwithstanding anything to the contrary in this Lease, Landlord shall deliver
the Premises to Tenant with (y) the Pre-Delivery Landlord Work and (z) the
existing heating, ventilating and air-conditioning, electrical, plumbing and
fire/life safety systems serving the Building core (but not the distribution of
such systems throughout the Premises, which will be performed as part of the
Tenant Improvements), the existing galvanized supply air and exhaust air duct
risers, the existing roof structure, roof membrane, Building elevators and the
Generator (as defined in Section 16.8) (all of the foregoing listed in this
Subsection 5(z) shall be referred to herein as, the “Existing Systems”) in good
working condition and in compliance with all Applicable Laws (including, without
limitation, the ADA inclusive of path of travel requirements to the extent
required in order to obtain a final sign off on the permits for the Pre-Delivery
Landlord Work) (the “Delivery Requirement”). Tenant’s taking of possession of
the Premises shall, except as otherwise agreed to in writing by Landlord and
Tenant, conclusively establish that the Premises, the Building and the Project
were at such time in good, sanitary and satisfactory condition and repair and
that the Delivery Requirement was satisfied; provided that, if Landlord fails to
satisfy the Delivery Requirement (a “Delivery Shortfall”), then Tenant may, as
its sole and exclusive remedy, deliver notice to Landlord detailing the nature
of such failure (a “Shortfall Notice”); provided, further, that any Shortfall
Notice must be received by Landlord no later than the date (the “Shortfall
Notice Deadline”) that is thirty (30) days after the Term Commencement Date. In
the event that Landlord receives a Shortfall Notice on or before the Shortfall
Notice Deadline, Landlord shall, at Landlord’s



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen014.jpg]
11 expense, promptly remedy the Delivery Shortfall. Landlord shall not have any
obligations or liabilities in connection with (aa) a failure to satisfy the
Delivery Requirement except to the extent such failure is identified by Tenant
in a Shortfall Notice delivered to Landlord on or before the Shortfall Notice
Deadline, or (bb) any failure of the Pre-Delivery Landlord Work or the Existing
Systems to be in good working condition or in compliance with Applicable Laws
due to any event, circumstance or other factor arising or occurring after
Landlord’s delivery of the Premises to Tenant (including, without limitation,
(i) any act or omission of Tenant, Tenant’s contractors or subcontractors, or
any of their respective employees, agents or invitees, (ii) the construction of
the Tenant Improvements or (iii) Tenant’s failure to properly repair or maintain
the Premises as required by this Lease), and no Delivery Shortfall shall be
deemed to have occurred as a result thereof. 6. Rentable Area. 6.1. The term
“Rentable Area” shall reflect such areas as reasonably calculated by Landlord’s
architect, as the same may be reasonably adjusted from time to time by Landlord
in consultation with Landlord’s architect to reflect changes to the Premises,
the Building or the Project, as applicable. 6.2. The Rentable Area of the
Building is generally determined by making separate calculations of Rentable
Area applicable to each floor within the Building and totaling the Rentable Area
of all floors within the Building. The Rentable Area of a floor is computed by
measuring to the outside finished surface of the permanent outer Building walls.
The full area calculated as previously set forth is included as Rentable Area,
without deduction for columns and projections or vertical penetrations,
including stairs, elevator shafts, flues, pipe shafts, vertical ducts and the
like, as well as such items’ enclosing walls. 6.3. The term “Rentable Area,”
when applied to the Premises, is that area equal to the usable area of the
Premises, plus an equitable allocation of Rentable Area within each Building
that is not then utilized or expected to be utilized as usable area, including
that portion of the Building devoted to corridors, equipment rooms, restrooms,
elevator lobby, atrium and mailroom. 6.4. the Project. The Rentable Area of the
Project is the total Rentable Area of all buildings within 6.5. Review of
allocations of Rentable Areas as between tenants of the Building and the Project
shall be made as frequently as Landlord deems appropriate, including in order to
facilitate an equitable apportionment of Operating Expenses (as defined below);
provided, however, that notwithstanding Landlord’s right to review such
allocations of Rentable Areas, Tenant’s Base Rent and Tenant’s Pro Rata Shares
shall not be subject to increase other than in connection with an actual
physical modification of the Building or Project. If such review is by a
licensed architect and allocations are certified by such licensed architect as
being correct, then Tenant shall be bound by such certifications.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen015.jpg]
12 7. Rent. 7.1. Tenant shall pay to Landlord as Base Rent for the Premises,
commencing on the Term Commencement Date, the sums set forth in Section 2.3,
subject to the rental adjustments provided in Article 8 hereof. Base Rent shall
be paid in equal monthly installments as set forth in Section 2.3, subject to
the rental adjustments provided in Article 8 hereof, each in advance on the
first day of each and every calendar month during the Term. 7.2. In addition to
Base Rent, Tenant shall pay to Landlord as additional rent (“Additional Rent”)
at times hereinafter specified in this Lease (a) Tenant’s Adjusted Share (as
defined below) of Operating Expenses (as defined below), (b) the Property
Management Fee (as defined below), (c) [Intentionally omitted] and (d) any other
amounts that Tenant assumes or agrees to pay under the provisions of this Lease
that are owed to Landlord, including any and all other sums that may become due
by reason of any default of Tenant or failure on Tenant’s part to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after notice and the lapse of any applicable cure periods. 7.3. Base
Rent and Additional Rent shall together be denominated “Rent.” Rent shall be
paid to Landlord, without abatement, deduction or offset, in lawful money of the
United States of America (i) to the address set forth in Section 2.8, (ii) via
direct deposit (ACH) to a bank account designated by Landlord, or (iii) or to
such other person or at such other place as Landlord may from time designate in
writing. In the event the Term commences or ends on a day other than the first
day of a calendar month, then the Rent for such fraction of a month shall be
prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month. 7.4. Except as
otherwise provided in this Lease, Tenant’s obligation to pay Rent shall not be
discharged or otherwise affected by (a) any Applicable Laws now or hereafter
applicable to the Premises, (b) any other restriction on Tenant’s use, (c)
except as expressly provided herein, any casualty or taking or (d) any other
occurrence; and Tenant waives all rights now or hereafter existing to terminate
or cancel this Lease or quit or surrender the Premises or any part thereof, or
to assert any defense in the nature of constructive eviction to any action
seeking to recover rent. Tenant’s obligation to pay Rent with respect to any
period or obligations arising, existing or pertaining to the period prior to the
date of the expiration or earlier termination of the Term or this Lease shall
survive any such expiration or earlier termination; provided, however, that
nothing in this sentence shall in any way affect Tenant’s obligations with
respect to any other period. 8. Rent Adjustments. Base Rent shall be subject to
an annual upward adjustment of three percent (3%) of the then-current Base Rent.
The first such adjustment shall become effective commencing on the first (1st)
annual anniversary of the Term Commencement Date, and subsequent adjustments
shall become effective on every successive annual anniversary for so long as
this Lease continues in effect. 9. Operating Expenses. 9.1. As used herein, the
term “Operating Expenses” shall include:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen016.jpg]
13 (a) Government impositions, including property tax costs consisting of real
and personal property taxes (including amounts due under any improvement bond
upon the Building or the Project (including the parcel or parcels of real
property upon which the Building, the other buildings in the Project and areas
serving the Building and the Project are located)) or assessments in lieu
thereof imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”); taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from Applicable
Laws or interpretations thereof, promulgated by any Governmental Authority in
connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes, less tax refunds obtained as a result of an application for
review thereof; and (b) All other costs of any kind paid or incurred by Landlord
in connection with the operation or maintenance of the Building and the Project
(including the Amenities Center), which shall include costs of repairs and
replacements to improvements within the Project as appropriate to maintain the
Project as required hereunder; costs of utilities furnished to the Common Area;
sewer fees; cable television; trash collection; cleaning, including windows
(including those of the Amenities Center); heating, ventilation and
air-conditioning; wall and window repair costs; waterproofing costs; maintenance
of landscaping and grounds; snow removal; maintenance of drives and parking
areas; maintenance of the roof; security services and devices; building
supplies; maintenance or replacement of equipment utilized for operation and
maintenance of the Project; license, permit and inspection fees; sales, use and
excise taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Building or Project systems and
equipment; telephone, postage, stationery supplies and other expenses incurred
in connection with the operation, maintenance or repair of the Project;
accounting, legal and other professional fees and expenses incurred in
connection with the Project; costs of furniture, draperies, carpeting,
landscaping supplies, snow removal and other customary and ordinary items of
personal property provided by Landlord for use in Common Area or in the Project
office; capital expenditures incurred (i) in replacing obsolete equipment, (ii)
for the primary purpose of reducing Operating Expenses or (iii) required by any
Governmental Authority to comply with Applicable Laws that take effect or are
first applicable to the Project after the Execution Date or to ensure continued
compliance with Applicable Laws in effect as of the Execution Date, in each case
amortized over the useful life thereof, as reasonably determined by Landlord, in
accordance with generally accepted accounting principles; costs of complying
with Applicable Laws (except to the extent such costs are incurred to remedy
non-compliance as of the Execution Date with Applicable Laws); costs to keep the
Project in compliance with, or costs or fees otherwise required under or
incurred pursuant to any CC&Rs (as defined below), including condominium fees
(except to the extent such costs are incurred to remedy non-compliance with any
CC&Rs as of the Execution Date); insurance premiums, including premiums for
commercial general liability, property casualty, earthquake, terrorism and
environmental coverages; portions of insured losses paid by Landlord as part of
the



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen017.jpg]
deductible portion of a loss pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Project, its equipment, the adjacent walks, landscaped areas, drives and parking
areas, including janitors, floor waxers, window washers, watchmen, gardeners,
sweepers, plow truck drivers, handymen, and engineering/maintenance/facilities
personnel. (c) Notwithstanding the foregoing, Operating Expenses shall not
include any net income, franchise, capital stock, estate or inheritance taxes,
or taxes that are the personal obligation of Tenant or of another tenant of the
Project; any leasing commissions; expenses that relate to preparation of rental
space for a tenant, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for any tenants
occupying space in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas of
the Project or parking facilities); expenses of initial development,
construction and initial or future leasing of the Project, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing), marketing costs, legal fees, accounting fees,
space planners' fees, advertising and promotional expenses, lease negotiation,
lease enforcement, and brokerage and finders' fees incurred in connection
therewith; costs incurred by Landlord with respect to the Delivery Requirement;
costs incurred by Landlord with respect to any Delivery Shortfall; expenses
related to disputes with other tenants; costs of repairs to the extent
reimbursed by payment of insurance proceeds received by Landlord; interest,
points, fees and principal payments related to loans to Landlord or secured by a
loan agreement, mortgage, deed of trust, security instrument or other loan
document covering the Project or a portion thereof (collectively, “Loan
Documents”) (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); salaries, wages and benefits of employees of Landlord;
depreciation claimed by Landlord for tax purposes (provided that this exclusion
of depreciation is not intended to delete from Operating Expenses actual costs
of repairs and replacements that are provided for in Subsection 9.1(b)); taxes
that are excluded from Operating Expenses by the last sentence of Subsection
9.1(a); reserves for future capital replacements; costs to repair the structural
portions of the Building or foundations; costs or expenses incurred in
connection with the financing or sale of the Project or any portion thereof;
costs expressly excluded from Operating Expenses elsewhere in this Lease or that
are charged to or paid by Tenant under other provisions of this Lease;
professional fees and disbursements and other costs and expenses related to the
ownership (as opposed to the use, occupancy, operation, maintenance or repair)
of the Project; any balloons, flowers or other gifts provided to any entity
whatsoever, to include, but not limited to, Tenant, other tenants, employees,
vendors, contractors, prospective tenants and agents; any “above standard”
cleaning costs caused by another tenant and relating to the Common Areas of the
Project, including, but not limited to, construction cleanup or special
cleanings associated with parties/events and specific tenant requirements,
including related trash collection, removal, hauling and dumping; any
“validated” parking for any entity; costs of any “tap fees” or any sewer or
water connection fees for the benefit of any particular tenant in the Project;
overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in the Project to the extent the 14



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen018.jpg]
same exceeds the typical costs of such services rendered by qualified,
"first-class" unaffiliated third parties on a competitive basis; rentals and
other related expenses incurred in leasing HVAC systems, elevators or other
items or equipment which if purchased, rather than rented, the cost of which
would be excluded from Operating Expenses as a capital cost, except equipment
not affixed to the Project which is used in providing janitorial or similar
services to the Common Areas of the Project, and, further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Project; costs, other than those incurred in ordinary
maintenance and repair, for sculpture, paintings, fountains or other objects of
art in the Common Areas of the Project; costs, including rent, associated with
maintaining a leasing or marketing office (as opposed to a management office)
for the Project, and rent for any office space occupied by Project management
personnel to the extent (1) the size of such office space exceeds the size of
office space occupied by management personnel of the comparable buildings, with
adjustment where appropriate for the size of the applicable project, (2) the
rental rate of such office space exceeds the size or fair market rental value of
office space occupied by management personnel of the comparable buildings, with
adjustment where appropriate for the size of the applicable project; costs to
the extent resulting from the gross negligence, willful misconduct or illegal
acts of Landlord; costs resulting from the presence of Hazardous Materials at
the Project in violation of Applicable Laws as of the Execution Date, unless
placed at the Project by a Tenant Party; and costs incurred to remove, remedy,
contain, or treat any Hazardous Material brought into the Building or onto the
Project after the Execution Date by Landlord; costs (including, without
limitation, fines, penalties, interest, and costs of repairs, replacements,
alterations and/or improvements) incurred to correct violations of Applicable
Laws existing as of the Execution Date, including, without limitation, any costs
to correct building code violations pertaining to the initial design or
construction of the Building or any other improvements to the Project, to the
extent such violations exist as of the Execution Date under Applicable Laws; any
reserves of any kind, including, without limitation, replacement reserves,
operating reserves, reserves required by lenders or partners, reserves for bad
debts or lost rent or any similar charge; any costs relating to signage for
another tenant of the Project; taxes, fees, charges or other penalties incurred
as a result of Landlord's failure, inability or unwillingness to make payments
when due and penalties and fines imposed by governmental authorities due to the
gross negligence or willful misconduct of Landlord; any advertising or
promotional expenditures account; any costs of any parties, ceremonies or other
events for tenants, Landlord, Landlord's affiliates or other third parties and
any expenses incurred by Landlord for use of any portions of the Project to
accommodate filming or photography beyond the normal expenses otherwise
attributable to providing services, such as lighting and HVAC to such public
portions of the Project in normal Project operations during standard hours of
operation for the Project; any costs or expenses incurred by Landlord in
connection with satellite dishes or similar specialized communications equipment
of third parties, tenants or occupants in or about the Project; and any item
that, if included in Operating Expenses, would involve a double collection for
such item by Landlord (including office rent for any property management office
and expenses for which Landlord is actually reimbursed or which are paid
directly to the provider by any retail occupant of the Project (e.g., utilities
paid directly to the utility provider)); capital expenditures other than those
specifically authorized by subheadings (i)-(iii) in Article 9.1(b) above; costs
for which Landlord is actually reimbursed by other tenants or third parties;
costs incurred in connection with Landlord’s efforts to lease other space at the
Project; expenses related to bad debt loss, rent loss, or reserves for bad debts
or rent loss; any costs unrelated to the Project and/or relating to 15



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen019.jpg]
the business of Landlord generally (as opposed to costs relating to the
operation of the Project); and costs relating to charitable and political
contributions). To the extent that Tenant uses more than Tenant’s Pro Rata Share
of any item of Operating Expenses, Tenant shall pay Landlord for such excess in
addition to Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating
Expenses (such excess, together with Tenant’s Pro Rata Share, “Tenant’s Adjusted
Share”). 9.2. Tenant shall pay to Landlord on the first day of each calendar
month of the Term, as Additional Rent, (a) the Property Management Fee (as
defined below), (b) [Intentionally omitted] and (c) Landlord’s estimate of
Tenant’s Adjusted Share of Operating Expenses with respect to the Building and
the Project, as applicable, for such month. (w) The “Property Management Fee”
shall equal three percent (3%) of Base Rent due from Tenant. Tenant shall pay
the Property Management Fee in accordance with Section 9.2 with respect to the
entire Term, including any extensions thereof or any holdover periods,
regardless of whether Tenant is obligated to pay Base Rent, Operating Expenses
or any other Rent with respect to any such period or portion thereof. For the
first eight (8) months of the Term, the Property Management Fee shall be
calculated as if Tenant were paying Three Hundred Two Thousand Nine Hundred
Seventy-Nine and 20/100 Dollars ($302,979.20) per month for Base Rent. (x)
[Intentionally omitted] (y) Within ninety (90) days after the conclusion of each
calendar year (or such longer period as may be reasonably required by Landlord),
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Operating Expenses, Tenant’s Adjusted Share of Operating Expenses, and
the cost of providing utilities to the Premises for the previous calendar year
(“Landlord’s Statement”). Any additional sum due from Tenant to Landlord shall
be due and payable within thirty (30) days after receipt of an invoice therefor.
If the amounts paid by Tenant pursuant to this Section exceed Tenant’s Adjusted
Share of Operating Expenses for the previous calendar year, then Landlord shall
credit the difference against the Rent next due and owing from Tenant; provided
that, if the Lease term has expired, Landlord shall accompany Landlord’s
Statement with payment for the amount of such difference. (z) Any amount due
under this Section for any period that is less than a full month shall be
prorated for such fractional month on the basis of the number of days in the
month. 9.3. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the 16



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen020.jpg]
services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project). Since
the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s) and other Operating Expenses to the Project
as a whole. Landlord reserves the right in its reasonable discretion to allocate
any such costs applicable to any particular building within the Project to such
building, and other such costs applicable to the Project to each building in the
Project (including the Building), with the tenants in each building being
responsible for paying their respective proportionate shares of their buildings
to the extent required under their leases. Landlord shall allocate such costs to
the buildings (including the Building) in a reasonable, non- discriminatory
manner, and such allocation shall be binding on Tenant. 9.4. Landlord's annual
statement shall be final and binding upon Tenant unless Tenant, within six (6)
months after Tenant's receipt thereof, shall contest any item therein by giving
written notice to Landlord; provided that Tenant shall in all events pay the
amount specified in Landlord's annual statement, pending the results of the
Independent Review and determination of the Accountant(s), as applicable and as
each such term is defined below. If, during such six (6) month period, Tenant
reasonably and in good faith questions or contests the correctness of Landlord's
statement of Tenant's Share of Operating Expenses, Landlord shall provide Tenant
with reasonable access to Landlord's books and records to the extent relevant to
determination of Operating Expenses, and such information that is reasonably
responsive to Tenant's written inquiries. In the event that, after Tenant's
review of such information, Landlord and Tenant cannot agree upon the amount of
Tenant's Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant's sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord's books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
"Independent Review"), but not books and records of entities other than
Landlord. Landlord shall make such books and records available at the location
where Landlord maintains them in the ordinary course of its business. Landlord
need not provide copies of any books or records. Tenant shall commence the
Independent Review within fifteen (15) days after the date Landlord has given
Tenant access to Landlord's books and records for the Independent Review. Tenant
shall complete the Independent Review and notify Landlord in writing of Tenant's
specific objections to Landlord's calculation of Operating Expenses (including
Tenant's accounting firm's written statement of the basis, nature and amount of
each proposed adjustment) no later than sixty (60) days after Landlord has first
given Tenant access to Landlord's books and records for the Independent Review.
Landlord shall review the results of any such Independent Review. The parties
shall endeavor to agree promptly and reasonably upon Operating Expenses taking
into account the results of such Independent Review. If, as of sixty (60) days
after Tenant has submitted the Independent Review to Landlord, the parties have
not agreed on the appropriate adjustments to Operating Expenses, then the
parties shall engage a mutually agreeable independent third party accountant
with at least ten (10) years' experience in commercial real estate accounting in
the San Diego area (the "Accountant"). If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm 17



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen021.jpg]
that conducted the Independent Review) and, within ten (10) days after the
appointment of both such Accountants, those two Accountants shall select a third
(which cannot be the accountant and accounting firm that conducted the
Independent Review). If either party fails to timely appoint an Accountant, then
the Accountant the other party appoints shall be the sole Accountant. Within ten
(10) days after appointment of the Accountant(s), Landlord and Tenant shall each
simultaneously give the Accountants (with a copy to the other party) its
determination of Operating Expenses, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Accountants shall by majority vote select either Landlord's or
Tenant's determination of Operating Expenses. The Accountants may not select or
designate any other determination of Operating Expenses. The determination of
the Accountant(s) shall bind the parties. If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant's obligations for such calendar
year, then Landlord shall, at Tenant's option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results. If the
parties agree or the Accountant(s) determine that Tenant's payments of Operating
Expenses for such calendar year were less than Tenant's obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results. If the Independent Review reveals or
the Accountant(s) determine that the Operating Expenses billed to Tenant by
Landlord and paid by Tenant to Landlord for the applicable calendar year in
question exceeded by more than five percent (5%) what Tenant should have been
billed during such calendar year, then Landlord shall pay the reasonable cost of
the Independent Review and the reasonable cost of the Accountant(s). In all
other cases Tenant shall pay the cost of the Independent Review and the
Accountant(s). 9.5. Notwithstanding anything to the contrary in this Lease, the
aggregate Controllable Operating Expenses (as defined below) shall not increase
by more than five percent (5%) in any calendar year over the amount of
Controllable Operating Expenses actually charged to Tenant for the immediately
preceding calendar year (the “Cap”), beginning with the 2019 calendar year’s
Operating Expenses (i.e., comparing 2018 to 2019 (on a prorated basis, if
necessary)). For the avoidance of doubt, the Cap shall apply to each year of the
Term beginning with the calendar year 2019, so that Controllable Operating
Expenses for calendar year 2019 shall not exceed one hundred five percent (105%)
of Controllable Operating Expenses actually charged for calendar year 2018 (on a
prorated basis, if necessary), Controllable Operating Expenses for calendar year
2020 shall not exceed one hundred five percent (105%) of Controllable Operating
Expenses actually charged for 2019, etc. “Controllable Operating Expenses” means
all Operating Expenses except property taxes and assessments, capital
expenditures that are reasonably required, costs for repairs and maintenance
(excluding preventative maintenance), utility charges, insurance charges, costs
of services provided under a union contract, payments under covenants,
conditions and restrictions or to an owners’ association and costs associated
with repairs due to casualty, vandalism or other cause outside of Landlord’s
reasonable control. 9.6. Tenant shall not be responsible for Operating Expenses
with respect to any time period prior to the Term Commencement Date; provided,
however, that if Tenant substantially completes the Tenant Improvements and
occupies the Premises for the conduct of its business prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses 18



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen022.jpg]
19 from such earlier date of possession (the Term Commencement Date or such
earlier date, as applicable, the “Expense Trigger Date”); and provided, further,
that Landlord may annualize certain Operating Expenses incurred prior to the
Expense Trigger Date over the course of the budgeted year during which the
Expense Trigger Date occurs, and Tenant shall be responsible for the annualized
portion of such Operating Expenses corresponding to the number of days during
such year, commencing with the Expense Trigger Date, for which Tenant is
otherwise liable for Operating Expenses pursuant to this Lease. Tenant’s
responsibility for Tenant’s Adjusted Share of Operating Expenses shall continue
to the latest of (a) the date of termination of the Lease, (b) the date Tenant
has fully vacated the Premises and (c) if termination of the Lease is due to a
default by Tenant, the date that is the later of (i) the scheduled expiration
date of this Lease (as of the date of such default) and (ii) the rental
commencement of a replacement tenant. 9.7. Operating Expenses for the calendar
year in which Tenant’s obligation to share therein commences and for the
calendar year in which such obligation ceases shall be prorated based on the
actual number of days applicable to Tenant’s obligation during such calendar
year. Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses. 9.8. Within thirty (30) days after
the end of each calendar month, Tenant may submit to Landlord an invoice, or, in
the event an invoice is not available, an itemized list, of all costs and
expenses that (a) Tenant has incurred (either internally or by employing third
parties) during the prior month and (b) for which Tenant reasonably believes it
is entitled to reimbursements from Landlord pursuant to the terms of this Lease
or that Tenant reasonably believes is the responsibility of Landlord pursuant to
this Lease or the Work Letter. 9.9. In the event that the Project is less than
fully occupied during a calendar year, Tenant acknowledges that Landlord may
extrapolate Operating Expenses that vary depending on the occupancy of the
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Project, as applicable, been
ninety-five percent (95%) occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses. 10. Taxes on Tenant’s Property. 10.1. Tenant shall be solely
responsible for the payment of any and all taxes levied upon (a) personal
property and trade fixtures located at the Premises and (b) any gross or net
receipts of or sales by Tenant, and shall pay the same prior to delinquency.
10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen023.jpg]
20 10.3. If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the applicable governmental assessor’s
office are available and sufficiently detailed to serve as a basis for
determining whether such Tenant improvements or alterations are assessed at a
higher valuation than the Building Standard, then such records shall be binding
on both Landlord and Tenant. 11. Security Deposit. 11.1. Tenant shall deposit
with Landlord on or before the Execution Date, the sum of Three Hundred Two
Thousand Nine Hundred Seventy-Nine and 20/100 Dollars ($302,979.20) toward the
Security Deposit set forth in Section 2.6. Within five (5) business days after
the earlier of (i) the Clinical Trial Termination Outside Date or (ii) the date
Tenant waives the Clinical Trial Termination Option, Tenant will deposit the
remaining Six Hundred Five Thousand Nine Hundred Fifty-Eight and 40/100 Dollars
($605,958.40) (which, together with the initial payment above, shall be
collectively referred to as the “Security Deposit”). The Security Deposit shall
be held by Landlord as security for the faithful performance by Tenant of all of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
restore the Security Deposit to the amount then required hereunder, and Tenant’s
failure to do so shall be a material breach of this Lease. The provisions of
this Article shall survive the expiration or earlier termination of this Lease.
TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL
CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME. 11.2. In the event of
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for all periods prior to the filing of such proceedings.
11.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen024.jpg]
21 11.4. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease. 11.5. If the Security Deposit shall be in
cash, Landlord shall hold the Security Deposit in an account at a banking
organization selected by Landlord; provided, however, that Landlord shall not be
required to maintain a separate account for the Security Deposit, but may
intermingle it with other funds of Landlord. Landlord shall be entitled to all
interest and/or dividends, if any, accruing on the Security Deposit. Landlord
shall not be required to credit Tenant with any interest for any period during
which Landlord does not receive interest on the Security Deposit. 11.6. The
Security Deposit may be in the form of cash, a letter of credit or any other
security instrument acceptable to Landlord in its sole discretion. Tenant may at
any time, except when Tenant is in Default (as defined below), deliver a letter
of credit (the “L/C Security”) as the entire Security Deposit, as follows: (a)
If Tenant elects to deliver L/C Security, then Tenant shall provide Landlord,
and maintain in full force and effect throughout the Term and until the date
that is six (6) months after the then-current Term Expiration Date, a letter of
credit in the form of Exhibit E issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year. Landlord may require the L/C Security to be re-issued by a
different issuer at any time during the Term if Landlord reasonably believes
that the issuing bank of the L/C Security is or may soon become insolvent;
provided, however, Landlord shall return the existing L/C Security to the
existing issuer immediately upon receipt of the substitute L/C Security. If any
issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s actual third-party legal
costs in handling any dispute or draw request relating to Tenant’s L/C Security,
if any. (b) If Tenant delivers to Landlord satisfactory L/C Security in place of
the entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held. (c) Landlord may draw upon the L/C Security,
and hold and apply the proceeds in the same manner and for the same purposes as
the Security Deposit, if (i) an uncured



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen025.jpg]
Default (as defined below) exists, (ii) as of the date that is forty-five (45)
days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date that is one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances. (d) Tenant shall not seek
to enjoin, prevent, or otherwise interfere with Landlord’s draw under L/C
Security, even if it violates this Lease. Tenant acknowledges that the only
effect of a wrongful draw would be to substitute a cash Security Deposit for L/C
Security, causing Tenant no legally recognizable damage. Landlord shall hold the
proceeds of any draw in the same manner and for the same purposes as a cash
Security Deposit. In the event of a wrongful draw, the parties shall cooperate
to allow Tenant to post replacement L/C Security simultaneously with the return
to Tenant of the wrongfully drawn sums, and Landlord shall upon request confirm
in writing to the issuer of the L/C Security that Landlord’s draw was erroneous.
(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security. 11.7 Notwithstanding
anything to the contrary contained in this Section 11, in the event that Tenant,
at the expiration of the twenty-fourth (24th) month of the initial Term, is not
in Default of any of its obligations under this Lease, and has not been in
Default of any of its obligations under this Lease at any time during the
previous twelve (12) month period, Landlord shall reduce the amount of the
Security Deposit by Three Hundred Two Thousand Nine Hundred Seventy-Nine and
20/100 Dollars ($302,979.20) and Landlord shall, at Tenant’s option either apply
such amount against Tenant's monthly Base Rent obligation for the twenty- fifth
(25h) month of the initial Term or refund such amount to Tenant within thirty
(30) days. Further, in the event that Tenant, at the expiration of the sixtieth
(60th) month of the initial Term, is not in default of any of its obligations
under this Lease, and has not been in default of any of its obligations under
this Lease at any time during the previous twelve (12) month period, Landlord
shall further reduce the amount of the Security Deposit by Three Hundred Two
Thousand Nine Hundred Seventy-Nine and 20/100 Dollars ($302,979.20) and Landlord
shall, at Tenant’s option either apply such amount against Tenant's monthly Base
Rent obligation for the sixty-first (61st) month of the initial Term or refund
such amount to Tenant within thirty (30) days. 22



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen026.jpg]
12. Use. 12.1. Tenant shall use the Premises for the Permitted Use, and shall
not use the Premises, or permit or suffer the Premises to be used, for any other
purpose without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion. 12.2. Tenant shall not use or
occupy the Premises in violation of Applicable Laws; zoning ordinances; or the
certificate of occupancy (or its substantial equivalent) issued for the Building
or the Project, and shall, upon ten (10) days’ written notice from Landlord,
discontinue any use of the Premises that is, or is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above. Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof, and shall
indemnify, defend (at the option of and with counsel reasonably acceptable to
the indemnified party(ies)), save, reimburse and hold harmless (collectively,
“Indemnify,” “Indemnity” or “Indemnification,” as the case may require) the
Landlord and its affiliates, employees, agents and contractors; and any lender,
mortgagee, ground lessor or beneficiary (each, a “Lender” and, collectively with
Landlord and its affiliates, employees, agents and contractors, the “Landlord
Indemnitees”) harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages, suits
or judgments, and all reasonable expenses (including reasonable attorneys’ fees,
charges and disbursements, regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed) incurred
in investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section. 12.3. Tenant shall not do or permit to be done anything
that will invalidate or increase the cost of any fire, environmental, extended
coverage or any other insurance policy covering the Building or the Project, and
shall comply with all rules, orders, regulations and requirements of the
insurers of the Building and the Project, and Tenant shall promptly, upon
demand, reimburse Landlord for any additional premium charged for such policy by
reason of Tenant’s failure to comply with the provisions of this Article. 12.4.
Tenant shall keep all doors opening onto public corridors closed, except when in
use for ingress and egress. 12.5. No additional locks or bolts of any kind shall
be placed upon any of the doors or windows by Tenant, nor shall any changes be
made to existing locks or the mechanisms thereof (including card readers)
without Landlord’s prior written consent. Tenant shall, upon termination of this
Lease, return to Landlord all keys or other opening mechanisms to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change. 12.6. No awnings or other
projections shall be attached to any outside wall of the Building. No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord’s standard window
23



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen027.jpg]
coverings. Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without Landlord’s prior written consent, nor shall any
bottles, parcels or other articles be placed on the windowsills or items
attached to windows that are visible from outside the Premises. No equipment,
furniture or other items of personal property shall be placed on any exterior
balcony without Landlord’s prior written consent. Notwithstanding any of the
above, Tenant may deviate from this Section with Landlord’s prior written
consent (which may be given or withheld in Landlord’s sole and absolute
discretion); provided, however, that if such deviations were part of the
Approved Plans, then no further Landlord consent will be required. 12.7. No
sign, advertisement or notice (“Signage”) shall be exhibited, painted or affixed
by Tenant to the exterior of the Building without Landlord’s prior written
consent; provided, however, that Landlord acknowledges that Tenant shall be
entitled to the following Signage (subject to compliance with all Applicable
Laws and Tenant’s receipt of all necessary approvals and permits): (i) Building
top, (ii) lobby, (iii) directory, and (iv) suite signage. Landlord shall not
unreasonably withhold its consent to any Signage on or in the Building that
complies with Applicable Laws; provided, however, that Landlord’s approval shall
not be required for Signage that is not visible from the exterior of the
Building. Signage shall conform to Landlord’s design criteria. For any Signage,
Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Signage in compliance with Applicable Laws and (b) design, fabricate, install
and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for reasonable, out-of-pocket costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease. Interior signs on entry doors to the Premises
and the directory tablet (if any) shall be inscribed, painted or affixed for
Tenant by Landlord at Tenant’s sole cost and expense, and shall be of a size,
color and type and be located in a place reasonably acceptable to Landlord. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants only. Tenant shall not place anything on the exterior of the
corridor walls or corridor doors other than Landlord’s standard lettering. Upon
Tenant’s request, Landlord may install any Tenant Signage, and Tenant shall pay
all costs associated with such installation within thirty (30) days after
receipt of an invoice. 12.8. Tenant may only place equipment within the Premises
with floor loading consistent with the Building’s structural design unless
Tenant obtains Landlord’s prior written approval. Tenant may place such
equipment only in a location designed to carry the weight of such equipment.
12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project. 12.10. Tenant
shall not (a) do or permit anything to be done in or about the Premises that
shall in any way obstruct or interfere with the rights of other tenants or
occupants of the Project, or injure or annoy them, (b) use or allow the Premises
to be used for immoral, unlawful or objectionable purposes, (c) cause, maintain
or permit any nuisance or waste in, on or about the Project or (d) take any
other action that would in Landlord’s reasonable determination in any manner
adversely affect other tenants’ quiet use and enjoyment of their space or
adversely 24



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen028.jpg]
impact their ability to conduct business in a professional and suitable work
environment. Notwithstanding anything in this Lease to the contrary, Tenant may
not install any security systems (including cameras) outside the Premises or
that record sounds or images outside the Premises (collectively, “Security
Cameras”) without Landlord’s prior written consent, which Landlord may withhold
in its sole and absolute discretion Notwithstanding the foregoing, Landlord will
not unreasonably withhold consent to the installation of Security Cameras which
monitor access points to, and the immediate perimeter of, the Building only;
provided, however, that (i) any such Security Cameras shall comply with all
Applicable Laws (including all surveillance notification procedures required
thereby), (ii) the cost of any repair, maintenance and replacement of any such
Security Cameras shall be Tenant’s sole responsibility, (iii) upon Landlord’s
request, Landlord shall have the right to view and obtain a copy of any footage
recorded by any such Security Cameras, (iv) the installation and use of any such
Security Cameras shall be subject to all applicable provisions of this Lease
(including, without limitation, Article 17) and (v) Tenant shall indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold the Landlord Indemnitees harmless from and against any and
all Claims arising directly or indirectly out of, or in any way related to (x)
any such Security Cameras, (y) Tenant’s use, misuse or nonuse of any such
Security Cameras, or (z) any footage recorded or not recorded by any such
Security Cameras. 12.11. Notwithstanding any other provision herein to the
contrary (but subject to Landlord’s performance and satisfaction of the Delivery
Requirement), Tenant shall be responsible for all liabilities, costs and
expenses arising out of or in connection with the compliance of the Premises
with the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and any
state and local accessibility laws, codes, ordinances and rules (collectively,
and together with regulations promulgated pursuant thereto, the “ADA”), and
Tenant shall Indemnify the Landlord Indemnitees from and against Claims arising
out of any such failure of the Premises to comply with the ADA. The Premises
have not undergone inspection by a Certified Access Specialist (as defined in
California Civil Code Section 55.52). For the avoidance of doubt, “Lenders”
shall also include historic tax credit investors and new market tax credit
investors. The provisions of this Section shall survive the expiration or
earlier termination of this Lease. 12.12. Tenant shall maintain temperature and
humidity in the Premises in accordance with ASHRAE standards at all times. 13.
Rules and Regulations, CC&Rs, Parking Facilities and Common Area. 13.1. Tenant
shall have the non-exclusive right, in common with others, to use the Common
Area in conjunction with Tenant’s use of the Premises for the Permitted Use, and
such use of the Common Area and Tenant’s use of the Premises shall be subject to
the rules and regulations adopted by Landlord and attached hereto as Exhibit F,
together with such other reasonable and nondiscriminatory rules and regulations
as are hereafter promulgated by Landlord in its sole and absolute discretion
(the “Rules and Regulations”). Tenant shall and shall ensure that its
contractors, subcontractors, employees, subtenants and invitees faithfully
observe and comply with the Rules and Regulations. Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations.
25



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen029.jpg]
13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”).
Tenant shall, at its sole cost and expense, comply with the CC&Rs. 13.3. Tenant
shall have a non-exclusive, irrevocable license to use Tenant’s Pro Rata Share
of parking facilities serving the Project, which shall not be less than three
(3) parking spaces per 1,000 usable square feet of the Premises, in common on an
unreserved basis with other tenants of the Project during the Term at no
additional cost. Tenant shall have the right to designate up to twelve (12)
spaces in the parking facility serving the Building at a location reasonably
approved by Landlord to be marked as reserved for visitors, carpools or loading.
13.4. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Nothing in this Section, however, is intended to create an
affirmative duty on Landlord’s part to monitor parking. 14. Project Control by
Landlord. 14.1. Landlord reserves full control over the Building and the Project
to the extent not inconsistent with Tenant’s enjoyment of the Premises as
provided by this Lease. This reservation includes Landlord’s right to subdivide
the Project; convert the Building and other buildings within the Project to
condominium units; change the size of the Project by selling all or a portion of
the Project or adding real property and any improvements thereon to the Project;
grant easements and licenses to third parties; maintain or establish ownership
of the Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s rights or
obligations under the Lease, including the Permitted Use and Tenant’s access to
the Premises. 14.2. Landlord shall have the right to access areas of the
Premises necessary for utilities, services, safety and operation of the
Building. 14.3. Tenant shall, at Landlord’s request, promptly execute such
further documents as may be reasonably appropriate to assist Landlord in the
performance of its obligations hereunder; provided that Tenant need not execute
any document that creates additional liability for Tenant or that deprives
Tenant of the quiet enjoyment and use of the Premises as provided for in this
Lease. 14.4. Landlord may, at any and all reasonable times during non-business
hours (or during business hours, if (a) with respect to Subsections 14.4(u)
through 14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z),
if Landlord so requests), and upon one (1) business days’ prior notice (which
may be oral or by email to the office manager or other 26



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen030.jpg]
27 Tenant-designated individual at the Premises; but provided that no time
restrictions shall apply or advance notice be required if an emergency
necessitates immediate entry), enter the Premises to (u) inspect the same and to
determine whether Tenant is in compliance with its obligations hereunder, (v)
supply any service Landlord is required to provide hereunder, (w) alter, improve
or repair any portion of the Building other than the Premises for which access
to the Premises is reasonably necessary, (x) post notices of nonresponsibility,
(y) access the telephone equipment, electrical substation and fire risers and
(z) show the Premises to prospective tenants during the final year of the Term
and current and prospective purchasers and lenders at any time. In connection
with any such alteration, improvement or repair as described in Subsection
14.4(w), Landlord may erect in the Premises or elsewhere in the Project
scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed. In no event shall Tenant’s Rent
abate as a result of Landlord’s activities pursuant to this Section; provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible. Landlord shall
at all times retain a key with which to unlock all of the doors in the Premises.
If an emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof. 15. Quiet Enjoyment . Landlord covenants that Tenant, upon
paying the Rent and performing its obligations contained in this Lease, may
peacefully and quietly have, hold and enjoy the Premises, free from any claim by
Landlord or persons claiming under Landlord, but subject to all of the terms and
provisions hereof, provisions of Applicable Laws and rights of record to which
this Lease is or may become subordinate. This covenant is in lieu of any other
quiet enjoyment covenant, either express or implied. 16. Utilities and Services.
16.1. Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon. If any such utility is not separately metered to Tenant,
Tenant shall pay Tenant’s Adjusted Share of all charges of such utility jointly
metered with other premises as Additional Rent or, in the alternative, Landlord
may, at its option, monitor the usage of such utilities by Tenant and charge
Tenant with the cost of such usage, which cost shall be paid by Tenant as
Additional Rent. Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Landlord’s Statement to reflect the actual cost of providing
utilities to the Premises. To the extent that Tenant uses more than Tenant’s Pro
Rata Share of any utilities, then Tenant shall pay Landlord for Tenant’s
Adjusted Share of such utilities to reflect such excess. In the event that the
Project is less than fully occupied during a calendar year, Tenant acknowledges
that Landlord may extrapolate utility usage that varies depending on the
occupancy of the Project (as applicable) to equal Landlord’s reasonable estimate
of what such utility usage would have been had the Project, as applicable, been
ninety-five percent (95%) occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of the cost
of such utilities.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen031.jpg]
28 16.2. Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by accidents; breakage; casualties (to the extent not caused
by the party claiming Force Majeure); Severe Weather Conditions (as defined
below); physical natural disasters (but excluding weather conditions that are
not Severe Weather Conditions); strikes, lockouts or other labor disturbances or
labor disputes (other than labor disturbances and labor disputes resulting
solely from the acts or omissions of the party claiming Force Majeure); acts of
terrorism; riots or civil disturbances; wars or insurrections; shortages of
materials (which shortages are not unique to the party claiming Force Majeure);
government regulations, moratoria or other governmental actions, inactions or
delays; failures to grant consent or delays in granting consent by any Lender
whose consent is required under any applicable Loan Document; failures by third
parties to deliver gas, oil or another suitable fuel supply, or inability of the
party claiming Force Majeure, by exercise of reasonable diligence, to obtain
gas, oil or another suitable fuel; or other causes beyond the reasonable control
of the party claiming that Force Majeure has occurred (collectively, “Force
Majeure”). In the event of such failure, Tenant shall not be entitled to
termination of this Lease or any abatement or reduction of Rent, nor shall
Tenant be relieved from the operation of any covenant or agreement of this
Lease. “Severe Weather Conditions” means weather conditions that are materially
worse than those that reasonably would be anticipated for the Property at the
applicable time based on historic meteorological records. Notwithstanding
anything to the contrary in this Lease, if, for more than ten (10) consecutive
business days following written notice to Landlord and as a direct result of
Landlord’s gross negligence or willful misconduct (and except to the extent that
such failure is caused by any other factor, including any action or inaction of
a Tenant Party (as defined below)), the provision of HVAC (as defined below) or
other utilities to all or a material portion of the Premises that Landlord must
provide pursuant to this Lease is interrupted (a “Material Services Failure”),
then Tenant’s Base Rent and Operating Expenses (or, to the extent that less than
all of the Premises are affected, a proportionate amount (based on the Rentable
Area of the Premises that is rendered unusable) of Base Rent and Operating
Expenses) shall thereafter be abated until the Premises are again usable by
Tenant for the Permitted Use; provided, however, that, if Landlord is diligently
pursuing the restoration of such HVAC and other utilities and Landlord provides
substitute HVAC and other utilities reasonably suitable for Tenant’s continued
use and occupancy of the Premises for the Permitted Use (e.g., supplying potable
water or portable air conditioning equipment), then neither Base Rent nor
Operating Expenses shall be abated. Notwithstanding the foregoing, in the event
that Landlord fails to remedy a Material Services Failure within thirty (30)
days after Landlord’s receipt of notice of a Material Services Failure (or, if
such repair or maintenance cannot reasonably be completed within such period,
within the period of time reasonably required (so long as Landlord begins such
repair or maintenance within such period and diligently prosecutes the same to
completion)), Tenant shall have the right to remedy such Material Services
Failure subject to the terms, conditions and provisions of Section 18.5 below.
During any Material Services Failure, Tenant will cooperate with Landlord to
arrange for the provision of any interrupted utility services on an interim
basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord the necessary access to the
Premises to remedy such Material Service Failure. In the event of any
interruption of HVAC or other utilities that Landlord must provide pursuant to
this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen032.jpg]
29 govern in the event of a casualty), the provisions of this Section shall be
Tenant’s sole recourse and remedy in the event of an interruption of HVAC or
other utilities to the Premises. 16.3. Tenant shall pay for, prior to
delinquency of payment therefor, any utilities and services that may be
furnished to the Premises during or, if Tenant occupies the Premises after the
expiration or earlier termination of the Term, after the Term, beyond those
utilities provided by Landlord, including telephone, internet service, cable
television and other telecommunications, together with any fees, surcharges and
taxes thereon. Upon Landlord’s demand, utilities and services provided to the
Premises that are separately metered shall be paid by Tenant directly to the
supplier of such utilities or services. 16.4. Tenant shall not, without
Landlord’s prior written consent, use any device in the Premises (including data
processing machines) that will in any way (a) increase the amount of
ventilation, air exchange, gas, steam, electricity or water required or consumed
in the Premises based upon Tenant’s Pro Rata Share of the Project beyond the
existing capacity of the Project usually furnished or supplied for the Permitted
Use or (b) exceed Tenant’s Pro Rata Share of the Project’s capacity to provide
such utilities or services. 16.5. If Tenant shall require utilities or services
in excess of those usually furnished or supplied for tenants in similar spaces
in the Building or the Project by reason of Tenant’s equipment or extended hours
of business operations, then Tenant shall first procure Landlord’s consent for
the use thereof, which consent Landlord may condition upon the availability of
such excess utilities or services, and Tenant shall pay as Additional Rent an
amount equal to the cost of providing such excess utilities and services. 16.6.
Landlord shall provide water in Common Area for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Area for any purpose other than ordinary
lavatory purposes, Landlord may install a water meter (“Tenant Water Meter”) and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Landlord for the costs of any Tenant Water Meter and the installation and
maintenance thereof during the Term. If Landlord installs a Tenant Water Meter,
Tenant shall pay for water consumed, as shown on such meter, as and when bills
are rendered. If Tenant fails to timely make such payments, Landlord may pay
such charges and collect the same from Tenant. Any such costs or expenses
incurred or payments made by Landlord for any of the reasons or purposes stated
in this Section shall be deemed to be Additional Rent payable by Tenant and
collectible by Landlord as such. 16.7. Landlord reserves the right to stop
service of the elevator, plumbing, ventilation, air conditioning and utility
systems, upon not less than two (2) business days’ prior notice to Tenant, when
Landlord deems necessary or desirable, due to accident, emergency or the need to
make repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and Landlord shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilation, air conditioning or utility service when prevented from doing so by
Force Majeure or, to the extent permitted by Applicable Laws, Landlord’s
negligence (except as provided in Section 16.2). Notwithstanding the foregoing,
in cases of emergency or due to accident, Landlord shall not be required to
provide notice to



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen033.jpg]
30 Tenant. Without limiting the foregoing, it is expressly understood and agreed
that any covenants on Landlord’s part to furnish any service pursuant to any of
the terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of Force Majeure
or, to the extent permitted by Applicable Laws, Landlord’s negligence (subject
to Section 16.2). Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to schedule any maintenance and/or repair activities that are
the responsibility of Landlord under this Lease during times that will minimize
interference with Tenant and its business activities conducted from the
Premises. 16.8. Tenant shall have the right to connect the existing back-up
generator serving the Building (the “Generator”) to the Premises’ emergency
electrical panel. Tenant acknowledges and agrees that Landlord has made no
representation or warranty (express or implied) regarding the condition of the
Generator or the suitability of the Generator for Tenant's use, including any
warranty of merchantability or fitness for a particular purpose. The Generator
shall be the sole responsibility of Tenant and Landlord shall have no
obligations with respect thereto. Tenant shall, at its sole cost and expense,
maintain and keep the Generator in good condition and repair, in compliance with
all Applicable Laws (including, without limitation, any required permits) and
shall otherwise be solely responsible for any repair, maintenance and/or
replacement costs with respect to the Generator. Tenant shall keep in full force
and effect during the Term (and occupancy by Tenant, if any, after termination
of this Lease) a preventative maintenance contract for inspections and
maintenance for the Generator (using a qualified, licensed, bonded service
provider reasonably approved by Landlord) at commercially reasonable intervals
that comply with industry standard practices and Applicable Laws. If requested
in writing by Landlord, Tenant shall provide to Landlord copies of any Generator
maintenance contracts and any Generator maintenance reports on a quarterly
basis. Notwithstanding anything to the contrary in this Lease, Landlord shall
have no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment with respect to the Generator or failure of the
Generator to operate in an emergency situation. 16.9. Tenant shall (a) maintain
and operate the heating, ventilating and air conditioning systems (including,
without limitation, the exhaust fume hoods) exclusively serving the Premises
used for the Permitted Use only (“HVAC”) and (b) furnish HVAC as reasonably
required for reasonably comfortable occupancy of the Premises twenty-four (24)
hours a day, every day during the Term. Tenant shall keep in full force and
effect during the Term (and occupancy by Tenant, if any, after termination of
this Lease) a preventative maintenance contract for inspections and maintenance
using a qualified, licensed, bonded service provider reasonably approved by
Landlord at commercially reasonable intervals that comply with industry standard
practices and Applicable Laws. Notwithstanding anything to the contrary in this
Section, Landlord shall have no liability, and Tenant shall have no right or
remedy, on account of any interruption or impairment in HVAC services. If
requested in writing by Landlord, Tenant shall provide to Landlord copies of
HVAC maintenance contracts and HVAC maintenance reports on a quarterly basis. In
the event Landlord determines that Tenant is not properly maintaining the HVAC,
Landlord may take over the responsibilities in (a) and (b) above. Any reasonable
costs or expenses incurred, or payments made by Landlord as a result of Tenant
failing to properly



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen034.jpg]
31 maintain the HVAC, shall be deemed to be Additional Rent payable by Tenant
and collectible by Landlord as such. 16.10. For any utilities serving the
Premises for which Tenant is billed directly by such utility provider, Tenant
agrees to furnish to Landlord (a) any invoices or statements for such utilities
within thirty (30) days after Landlord’s request therefor, (b) within thirty
(30) days after Landlord’s request, any other utility usage information
reasonably requested by Landlord, and (c) within thirty (30) days after each
calendar year during the Term, authorization to allow Landlord to access
Tenant’s usage information necessary for Landlord to comply with Applicable Law;
and Tenant shall comply with any other energy usage or consumption requirements
required by Applicable Laws. Tenant shall retain records of utility usage at the
Premises, including invoices and statements from the utility provider, for at
least thirty-six (36) months, or such longer period of time as may be required
by Applicable Law. Tenant acknowledges that any utility information for the
Premises, the Building and the Project may be shared with third parties,
including Landlord’s consultants and Governmental Authorities. In the event that
Tenant fails to comply with this Section, Tenant hereby authorizes Landlord to
collect utility usage information directly from the applicable utility
providers. In addition to the foregoing, Tenant shall comply with all Applicable
Laws related to the disclosure and tracking of energy consumption at the
Premises. The provisions of this Section shall survive the expiration or earlier
termination of this Lease. 17. Alterations. 17.1. Except for Cosmetic
Alterations (as defined below), Tenant shall make no alterations, additions or
improvements (other than the Tenant Improvements) in or to the Premises or
engage in any construction, demolition, reconstruction, renovation or other work
(whether major or minor) of any kind in, at or serving the Premises
(“Alterations”) without Landlord’s prior written approval, which approval may be
subject to the consent of one or more Lenders, if required under any applicable
Loan Document, but which approval Landlord shall not otherwise unreasonably
withhold, condition or delay; provided, however, that, in the event any proposed
Alteration affects (a) any structural portions of the Building, including
exterior walls, the roof, the foundation or slab, foundation or slab systems
(including barriers and subslab systems) or the core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, HVAC, electrical, security, life safety and power, then Landlord may
withhold its approval in its sole and absolute discretion. Tenant shall, in
making any Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall be in Landlord’s sole and absolute discretion. In seeking Landlord’s
approval, Tenant shall provide Landlord, at least sixty (60) days in advance of
the desired commencement date of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request, provided that Tenant shall not commence any
such Alterations that require Landlord’s consent unless and until Tenant has
received the written approval of Landlord and any and all Lenders whose consent
is required under any applicable Loan



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen035.jpg]
32 Document. In no event shall Tenant use or Landlord be required to approve any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony or may not have
sufficient experience, in Landlord’s reasonable opinion, to perform work in an
occupied Class “A” laboratory research building and in lab areas.
Notwithstanding the foregoing, Tenant may make strictly cosmetic changes to the
Premises that do not require any permits or more than three (3) total
contractors and subcontractors (“Cosmetic Alterations”) without Landlord’s
consent; provided that (y) the cost of any Cosmetic Alterations does not exceed
Five Hundred Thousand Dollars ($500,000) annually, (z) such Cosmetic Alterations
are not reasonably expected to have any material adverse effect on the Project
and do not (i) require any structural or other substantial modifications to the
Premises, (ii) require any changes to or adversely affect the Building systems,
(iii) affect any portion of the Building or Project that is exterior to the
Premises, or (iv) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project. Tenant shall not be required to give Landlord prior
written notice of any Cosmetic Alterations, unless such Cosmetic Alterations
will generate noise or other disruption outside of the Building. 17.2. Tenant
shall not construct or permit to be constructed partitions or other obstructions
that might interfere with free access to mechanical installation or service
facilities of the Building or with other tenants’ components located within the
Building (in the event Tenant does not lease the entire Building), or interfere
with the moving of Landlord’s equipment to or from the enclosures containing
such installations or facilities. 17.3. Tenant shall accomplish any work
performed on the Premises or the Building in such a manner as to permit any life
safety systems to remain fully operable at all times. 17.4. Any work performed
on the Premises, the Building or the Project by Tenant or Tenant’s contractors
which could generate noise or other disruption outside of the Building shall be
done at such times and in such manner as Landlord may from time to time
designate. Tenant covenants and agrees that all work done by Tenant or Tenant’s
contractors shall be performed in full compliance with Applicable Laws. Within
thirty (30) days after completion of any Alterations, Tenant shall provide
Landlord with complete “as built” drawing print sets and electronic CADD files
on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises, as well as
a commissioning report prepared by a licensed, qualified commissioning agent
hired by Tenant and approved by Landlord for all new or affected mechanical,
electrical and plumbing systems. Any such “as built” plans shall show the
applicable Alterations as an overlay on the Building as- built plans; provided
that Landlord provides the Building “as built” plans to Tenant. 17.5. Before
commencing any Alterations or Tenant Improvements (other than Cosmetic
Alterations), Tenant shall (a) give Landlord at least sixty (60) days’ prior
written notice of the proposed commencement of such work and the names and
addresses of the persons supply labor or materials therefor so that Landlord may
enter the Premises to post and keep posted thereon and therein notices or to
take any further action that Landlord may reasonably deem proper for the
protection of Landlord’s interest in the Project and (b) shall, if required by



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen036.jpg]
33 Landlord, secure, at Tenant’s own cost and expense, a completion and lien
indemnity bond satisfactory to Landlord for any work costing in excess of Fifty
Thousand Dollars ($50,000). 17.6. Tenant shall repair any damage to the Premises
caused by Tenant’s removal of any property from the Premises. During any such
restoration period, Tenant shall pay Rent to Landlord as provided herein as if
such space were otherwise occupied by Tenant. The provisions of this Section
shall survive the expiration or earlier termination of this Lease. 17.7. The
Premises plus any Alterations; Signage; Tenant Improvements; attached equipment,
decorations, fixtures and trade fixtures; movable laboratory casework and
related appliances; and other additions and improvements attached to or built
into the Premises made by either of the parties (including all floor and wall
coverings; paneling; sinks; fixed laboratory benches; exterior venting fume
hoods; walk-in freezers and refrigerators; ductwork; conduits; electrical panels
and circuits; attached machinery and equipment; and built-in furniture and
cabinets, in each case, together with all additions and accessories thereto),
shall (unless, prior to such construction or installation, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease. For the avoidance of doubt,
the items listed on Exhibit H attached hereto (which Exhibit H may be updated by
Tenant from and after the Term Commencement Date, subject to Landlord’s written
consent) constitute Tenant’s property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease. 17.8. Notwithstanding any other
provision of this Article to the contrary, in no event shall Tenant remove any
improvement from the Premises in which any Lender has a security interest or as
to which Landlord contributed payment, including the Tenant Improvements,
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion. 17.9. If Tenant shall fail to remove any of
its property from the Premises prior to the expiration or earlier termination of
this Lease, then Landlord may, at its option, remove the same in any manner that
Landlord shall choose and store such effects without liability to Tenant for
loss thereof or damage thereto, and Tenant shall pay Landlord, upon demand, any
costs and expenses incurred due to such removal and storage or Landlord may, at
its sole option and without notice to Tenant, sell such property or any portion
thereof at private sale and without legal process for such price as Landlord may
obtain and apply the proceeds of such sale against any (a) amounts due by Tenant
to Landlord under this Lease and (b) any expenses incident to the removal,
storage and sale of such personal property. 17.10. Tenant shall pay to Landlord
an amount equal to two percent (2%) of the cost to Tenant of all Alterations
(excluding Cosmetic Alterations) to cover Landlord’s overhead and expenses for
plan review, engineering review, coordination, scheduling and supervision
thereof or obtaining any required Lender consent. For purposes of payment of
such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges, accompanied by payment to
Landlord of the fee set forth in this Section. Tenant shall reimburse Landlord
for any extra expenses incurred by Landlord by reason of faulty work done



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen037.jpg]
by Tenant or its contractors, or by reason of delays caused by such work, or by
reason of inadequate clean-up. 17.11. Within sixty (60) days after final
completion of the Tenant Improvements or any Alterations performed by Tenant
with respect to the Premises, Tenant shall submit to Landlord documentation
showing the amounts expended by Tenant with respect to such Tenant Improvements
and Alterations, together with supporting documentation reasonably acceptable to
Landlord. 17.12. Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations or Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage.
17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies. 18. Repairs and Maintenance.
18.1. Landlord’s Repair and Maintenance. Landlord shall repair and maintain in
good condition the structural and exterior portions of the Building and the
Common Area of the Project, including roofing and covering materials;
foundations (excluding any architectural slabs, but including any structural
slabs); and exterior walls. 18.2. Tenant’s Repair and Maintenance. Except for
services of Landlord, if any, required by Section 18.1, Tenant shall at Tenant’s
sole cost and expense maintain and keep the Premises and every part thereof
(including, without limitation, all Building systems) in good condition and
repair, damage thereto from ordinary wear and tear excepted, and shall, within
ten (10) business days after receipt of written notice from Landlord, provide to
Landlord any maintenance records that Landlord reasonably requests. Without
limiting the generality of the foregoing, Tenant shall, at Tenant’s sole cost
and expense, (a) maintain the HVAC in accordance with all of the terms,
conditions, provisions and agreements set forth in Section 16.9 above, and (b)
hire (i) a licensed elevator contractor to regularly and periodically (at
commercially reasonable intervals that comply with industry standard practices
and Applicable Laws) inspect and perform required maintenance on the elevator(s)
serving the Premises, (ii) a licensed fire alarm contractor to regularly and
periodically (at commercially reasonable intervals that comply with industry
standard practices and Applicable Laws) inspect and perform required maintenance
on the fire alarm equipment and systems serving the Premises, (iii) a licensed
sprinkler inspection contractor to regularly and periodically (at commercially
reasonable intervals that comply with industry standard practices and Applicable
Laws) inspect and perform required maintenance on the sprinkler equipment and
systems serving the Premises, (iv) a backflow inspection contractor to regularly
and periodically (at commercially reasonable intervals that comply with industry
standard practices and Applicable Laws) inspect and perform required maintenance
on the backflow equipment and systems serving the Premises, (v) a licensed BMS
contractor to regularly and periodically (at commercially reasonable intervals
that comply with industry standard practices and Applicable Laws) inspect and
perform required 34



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen038.jpg]
maintenance on the BMS equipment and systems serving the Premises, (vi) a
licensed chemical water treatment contractor to regularly and periodically (at
commercially reasonable intervals that comply with industry standard practices
and Applicable Laws) inspect and perform required maintenance on the chemical
water treatment equipment and systems serving the Premises, (vii) a licensed
pure water treatment contractor to regularly and periodically (at commercially
reasonable intervals that comply with industry standard practices and Applicable
Laws) inspect and perform required maintenance on the pure water treatment
equipment and systems serving the Premises, (viii) an air compressor and vacuum
pump contractor to regularly and periodically (at commercially reasonable
intervals that comply with industry standard practices and Applicable Laws)
inspect and perform required maintenance on the air compressor and vacuum pump
equipment and systems serving the Premises, and (ix) a licensed electrical
maintenance contractor to regularly and periodically (at commercially reasonable
intervals that comply with industry standard practices and Applicable Laws)
inspect and perform required maintenance on the electrical equipment and systems
serving the Premises. 18.3. Notwithstanding anything to the contrary, if Tenant
shall fail, after twenty (20) days’ written notice, to (a) hire the contractors
(or cause such contractors to perform the inspections and maintenance) required
under Section 18.2 above or (b) perform any maintenance or to make, or to
commence and thereafter to proceed with diligence to make, any repair required
of it with respect to the Premises pursuant to the terms of the Lease, Landlord,
without being under any obligation to do so and without thereby waiving such
default by Tenant, may hire such contractors, perform such maintenance or make
such repair and may charge Tenant for the reasonable costs thereof. Any expense
reasonably incurred by Landlord in connection therewith may be billed by
Landlord to Tenant monthly or, at Landlord’s option, immediately, and shall be
due and payable within thirty (30) days after such billing or, at Landlord’s
option, may be deducted from the Security Deposit. 18.4. Tenant shall, upon the
expiration or sooner termination of the Term, surrender the Premises to Landlord
in as good a condition as when received, ordinary wear and tear excepted and
with the Tenant Improvements in substantially the same condition as existed on
the Term Commencement Date, ordinary wear and tear excepted; and shall, at
Landlord’s request and Tenant’s sole cost and expense, remove all telephone and
data systems, wiring and equipment from the Premises, and repair any damage to
the Premises caused thereby. Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises. 18.5. Landlord shall
not be liable for any failure to make any repairs or to perform any maintenance
that is Landlord’s obligation pursuant to this Lease unless such failure shall
persist for an unreasonable time after Tenant provides Landlord with written
notice of the need of such repairs or maintenance. Tenant waives its rights
under Applicable Laws now or hereafter in effect to make repairs at Landlord’s
expense. Notwithstanding the foregoing, in the event that Landlord timely fails
to make a repair or perform maintenance that is Landlord's obligation pursuant
to this Lease, Tenant may notify Landlord of such failure and, if Landlord does
not make the repair or perform the maintenance within thirty (30) days after
Landlord's receipt of such notice (or, if such repair or maintenance cannot
reasonably be completed within such period, within the period of time reasonably
required (so long as Landlord begins the repair or maintenance within such
period and diligently prosecutes the same to completion)), Tenant may 35



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen039.jpg]
perform the repair or maintenance and Landlord shall reimburse Tenant for its
reasonable out-of- pocket costs for performing the same within thirty (30) days
after receipt of an invoice from Tenant therefor. Notwithstanding anything in
this Section to the contrary, before performing any such repairs or maintenance,
Tenant shall notify Landlord of Tenant's intent to do so and shall reasonably
coordinate with Landlord and any other tenants of the Project that may be
affected the need for such repairs or maintenance. 18.6. If any excavation shall
be made upon land adjacent to or under the Building, or shall be authorized to
be made, Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter the Premises for the purpose of performing such
work as such person shall reasonably deem necessary or desirable to preserve and
protect the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or liability against Landlord and
without reducing or otherwise affecting Tenant’s obligations under this Lease.
In connection with the foregoing, Landlord shall work with Tenant to the extent
commercially reasonable to ensure Tenant’s quiet enjoyment of the Premises are
not disrupted during work hours. 18.7. This Article relates to repairs and
maintenance arising in the ordinary course of operation of the Building and the
Project. In the event of a casualty described in Article 24, Article 24 shall
apply in lieu of this Article. In the event of eminent domain, Article 25 shall
apply in lieu of this Article. 18.8. Costs incurred by Landlord pursuant to this
Article shall constitute Operating Expenses to the extent that such costs may
properly be included in Operating Expenses under Article 9 of this Lease. 19.
Liens. 19.1. Subject to the immediately succeeding sentence, Tenant shall keep
the Premises, the Building and the Project free from any liens arising out of
work or services performed, materials furnished to or obligations incurred by
Tenant. Tenant further covenants and agrees that any mechanic’s or materialman’s
lien filed against the Premises, the Building or the Project for work or
services claimed to have been done for, or materials claimed to have been
furnished to, or obligations incurred by Tenant shall be discharged or bonded by
Tenant within twenty (20) days after the filing thereof, at Tenant’s sole cost
and expense. 19.2. Should Tenant fail to discharge or bond against any lien of
the nature described in Section 19.1, Landlord may, at Landlord’s election, pay
such claim or post a statutory lien bond or otherwise provide security to
eliminate the lien as a claim against title, and Tenant shall immediately
reimburse Landlord for the costs thereof as Additional Rent. Tenant shall
Indemnify the Landlord Indemnitees from and against any Claims arising from any
such liens, including any administrative, court or other legal proceedings
related to such liens. 19.3. In the event that Tenant leases or finances the
acquisition of office equipment, furnishings or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code financing statement shall, upon
its face or by exhibit thereto, indicate that such financing statement is
applicable only 36



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen040.jpg]
to removable personal property of Tenant located within the Premises. In no
event shall the address of the Premises, the Building or the Project be
furnished on a financing statement without qualifying language as to
applicability of the lien only to removable personal property located in an
identified suite leased by Tenant. Should any holder of a financing statement
record or place of record a financing statement that appears to constitute a
lien against any interest of Landlord or against equipment that may be located
other than within an identified suite leased by Tenant, Tenant shall, within ten
(10) days after filing such financing statement, cause (a) a copy of the lender
security agreement or other documents to which the financing statement pertains
to be furnished to Landlord to facilitate Landlord’s ability to demonstrate that
the lien of such financing statement is not applicable to Landlord’s interest
and (b) Tenant’s lender to amend such financing statement and any other
documents of record to clarify that any liens imposed thereby are not applicable
to any interest of Landlord in the Premises, the Building or the Project. 20.
Estoppel Certificate. Tenant shall, within ten (10) business days after receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit I, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any, (b)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
and (c) setting forth such further information with respect to this Lease or the
Premises as may be requested thereon. Any such statements may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Property.
Tenant’s failure to deliver any such statement within the prescribed time shall,
at Landlord’s option, constitute a Default (as defined below) under this Lease
(after an additional written notice sent in accordance with Section 39 with a
copy of such notice e-mailed to the e-mail address set forth in Section 2.10,
and the expiration of an additional five (5) day cure period), and, in any
event, shall be binding upon Tenant that the Lease is in full force and effect
and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution. 21.
Hazardous Materials. 21.1. Tenant shall not cause or permit any Hazardous
Materials (as defined below) to be brought upon, kept or used in or about the
Premises, the Building or the Project in violation of Applicable Laws by Tenant
or any of its employees, agents, contractors or invitees (collectively with
Tenant, each a “Tenant Party”). If (a) Tenant breaches such obligation, (b) the
presence of Hazardous Materials as a result of such a breach results in
contamination of the Project, any portion thereof, or any adjacent property, (c)
contamination of the Premises otherwise occurs during the Term or any extension
or renewal hereof or holding over hereunder (other than if such contamination
results from (i) migration of Hazardous Materials from outside the Premises not
caused by a Tenant Party or (ii) to the extent such contamination is caused by
Landlord's gross negligence or willful misconduct) or (d) contamination of the
Project occurs as a result of Hazardous Materials that are placed on or under or
are released into the Project by a Tenant Party, then Tenant shall Indemnify the
Landlord Indemnitees from and against any and all 37



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen041.jpg]
Claims of any kind or nature, including (w) diminution in value of the Project
or any portion thereof, (x) damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Project, (y) damages arising
from any adverse impact on marketing of space in the Project or any portion
thereof and (z) sums paid in settlement of Claims that arise before, during or
after the Term as a result of such breach or contamination. This Indemnification
by Tenant includes costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any Governmental Authority because of Hazardous Materials present in the air,
soil or groundwater above, on, under or about the Project. Without limiting the
foregoing, if the presence of any Hazardous Materials in, on, under or about the
Project, any portion thereof or any adjacent property caused or permitted by any
Tenant Party results in any contamination of the Project, any portion thereof or
any adjacent property, then Tenant shall promptly take all actions at its sole
cost and expense as are necessary to return the Project, any portion thereof or
any adjacent property to its respective condition existing prior to the time of
such contamination; provided that Landlord’s written approval of such action
shall first be obtained, which approval Landlord shall not unreasonably
withhold; and provided, further, that it shall be reasonable for Landlord to
withhold its consent if such actions could have a material adverse long-term or
short-term effect on the Project, any portion thereof or any adjacent property.
Tenant’s obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers’ compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Notwithstanding the
foregoing, Landlord shall (a) indemnify, save, defend (at Tenant’s option and
with counsel reasonably acceptable to Tenant) and hold the Tenant Parties
harmless from and against any and all Claims resulting from the presence of
Hazardous Materials at the Project in violation of Applicable Laws as of the
Execution Date, unless placed at the Project by a Tenant Party, and (b)
reimburse Tenant for any out-of-pocket costs incurred by Tenant (and approved in
advance by Landlord) to remediate Hazardous Materials at the Project in
violation of Applicable Laws as of the Execution Date, unless such Hazardous
Materials were placed at the Project by a Tenant Party. 21.2. Landlord
acknowledges that it is not the intent of this Article to prohibit Tenant from
operating its business for the Permitted Use. Tenant may operate its business
according to the custom of Tenant’s industry so long as the use or presence of
Hazardous Materials is strictly and properly monitored in accordance with
Applicable Laws. As a material inducement to Landlord to allow Tenant to use
Hazardous Materials in connection with its business, Tenant agrees to deliver to
Landlord (and any Lender of Landlord) (a) a list identifying each type of
Hazardous Material to be present at the Premises that is subject to regulation
under any environmental Applicable Laws in the form of a Tier II form pursuant
to Section 312 of the Emergency Planning and Community Right-to-Know Act of 1986
(or any successor statute) or any other form reasonably requested by Landlord,
(b) a list of any and all approvals or permits from Governmental Authorities
required in connection with the presence of such Hazardous Material at the
Premises and (c) correct and complete copies of (i) notices of violations of
Applicable Laws related to Hazardous Materials and (ii) plans relating to the
installation of any storage tanks to be installed in, on, under or about the
Project (provided that installation of storage tanks shall only be permitted
after Landlord has given Tenant its written consent to do so, which consent
Landlord may withhold in its sole and absolute discretion) and closure plans or
any other documents required by any and all Governmental Authorities for any
storage tanks 38



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen042.jpg]
installed in, on, under or about the Project for the closure of any such storage
tanks (collectively, “Hazardous Materials Documents”). Tenant shall deliver to
Landlord (and any Lender of Landlord) updated Hazardous Materials Documents,
within fourteen (14) days after receipt of a written request therefor from
Landlord, not more often than once per year, unless (m) there are any changes to
the Hazardous Materials Documents or (n) Tenant initiates any Alterations or
changes its business, in either case in a way that involves any material
increase in the types or amounts of Hazardous Materials, in which case Tenant
shall deliver updated Hazardous Materials documents (without Landlord having to
request them) before or, if not practicable to do so before, as soon as
reasonably practicable after the occurrence of the events in Subsection 21.2(m)
or (n). For each type of Hazardous Material listed, the Hazardous Materials
Documents shall include (t) the chemical name, (u) the material state (e.g.,
solid, liquid, gas or cryogen), (v) the concentration, (w) the storage amount
and storage condition (e.g., in cabinets or not in cabinets), (x) the use amount
and use condition (e.g., open use or closed use), (y) the location (e.g., room
number or other identification) and (z) if known, the chemical abstract service
number. Notwithstanding anything in this Section to the contrary, Tenant shall
not be required to provide Landlord with any documents containing information of
a proprietary nature, unless such documents contain a reference to Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord’s review into
Tenant’s Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures. 21.3. Tenant represents and warrants to Landlord that as of the date
of this Lease, Tenant is not nor has it been, in connection with the use,
disposal or storage of Hazardous Materials, (a) subject to a material
enforcement order issued by any Governmental Authority or (b) required to take
any remedial action. 21.4. At any time, and from time to time, prior to the
expiration of the Term, Landlord shall have the right to conduct appropriate
tests of the Project or any portion thereof to demonstrate that Hazardous
Materials are present or that contamination has occurred due to the acts or
omissions of a Tenant Party. Tenant shall pay all reasonable documented costs of
such tests if such tests reveal that Hazardous Materials exist at the Project in
violation of this Lease. 21.5. If underground or other storage tanks storing
Hazardous Materials installed or utilized by Tenant are located on the Premises,
or are hereafter placed on the Premises by Tenant (or by any other party, if
such storage tanks are utilized by Tenant), then Tenant shall monitor the
storage tanks, maintain appropriate records, implement reporting procedures,
properly close any underground storage tanks, and take or cause to be taken all
other steps required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other 39



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen043.jpg]
storage tanks installed by anyone other than Tenant unless Tenant utilizes such
tanks, in which case Tenant’s responsibility for such tanks shall be as set
forth in this Section. 21.6. Tenant shall promptly report to Landlord any actual
or suspected presence of mold or water intrusion at the Premises. 21.7. Tenant’s
obligations under this Article shall survive the expiration or earlier
termination of the Lease. During any period of time needed by Tenant or Landlord
after the termination of this Lease to complete the removal from the Premises of
any such Hazardous Materials, Tenant shall be deemed a holdover tenant and
subject to the provisions of Article 27. 21.8. As used herein, the term
“Hazardous Material” means any toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous
substance, material or waste that is or becomes regulated by Applicable Laws or
any Governmental Authority. 21.9. Notwithstanding anything to the contrary in
this Lease, Landlord shall have sole control over the equitable allocation of
fire control areas (as defined in the Uniform Building Code as adopted by the
city or municipality(ies) in which the Project is located (the “UBC”)) within
the Project for the storage of Hazardous Materials. Notwithstanding anything to
the contrary in this Lease, the quantity of Hazardous Materials allowed by this
Section is specific to Tenant and shall not run with the Lease in the event of a
Transfer (as defined in Article 29). In the event of a Transfer, if the use of
Hazardous Materials by such new tenant (“New Tenant”) is such that New Tenant
utilizes fire control areas in the Project in excess of New Tenant’s Pro Rata
Share of the Project, then New Tenant shall, at its sole cost and expense and
upon Landlord’s written request, establish and maintain a separate area of the
Premises classified by the UBC as an “H” occupancy area for the use and storage
of Hazardous Materials, or take such other action as is necessary to ensure that
its share of the fire control areas of Project is not greater than New Tenant’s
Pro Rata Share of the Project. Notwithstanding anything in this Lease to the
contrary, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other tenants’ use or disposal of fire control areas, it being
acknowledged by Tenant that Tenant and other tenants are best suited to evaluate
the safety and efficacy of its Hazardous Materials usage and procedures. 22.
Odors and Exhaust. Tenant acknowledges that Landlord would not enter into this
Lease with Tenant unless Tenant assured Landlord that under no circumstances
will any other occupants of the Building or the Project (including persons
legally present in any outdoor areas of the Project) be subjected to odors or
fumes (whether or not noxious), and that the Building and the Project will not
be damaged by any exhaust, in each case from Tenant’s operations. Landlord and
Tenant therefore agree as follows: 22.1. Tenant shall not cause or permit (or
conduct any activities that would cause) any release of any odors or fumes of
any kind from the Premises. 22.2. If the Building has a ventilation system that,
in Landlord’s judgment, is adequate, suitable, and appropriate to vent the
Premises in a manner that does not release odors affecting any indoor or outdoor
part of the Project, Tenant shall vent the Premises through such system. If 40



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen044.jpg]
Landlord at any time reasonably determines that any existing ventilation system
is inadequate, or if no ventilation system exists, Tenant shall in compliance
with Applicable Laws vent all fumes and odors from the Premises (and remove
odors from Tenant’s exhaust stream) as Landlord reasonably requires. The
placement and configuration of all ventilation exhaust pipes, louvers and other
equipment shall be subject to Landlord’s reasonable approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in an odor-free manner, and Landlord may require Tenant to abate
and remove all odors in a manner that goes beyond the requirements of Applicable
Laws. 22.3. Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s reasonable judgment be necessary or
appropriate from time to time) to completely remove, eliminate and abate any
odors, fumes or other substances in Tenant’s exhaust stream that, in Landlord’s
reasonable judgment, emanate from Tenant’s Premises. Any work Tenant performs
under this Section shall constitute Alterations. 22.4. Tenant’s responsibility
to remove, eliminate and abate odors, fumes and exhaust shall continue
throughout the Term. Landlord’s approval of the Tenant Improvements shall not
preclude Landlord from requiring additional measures to eliminate odors, fumes
and other adverse impacts of Tenant’s exhaust stream (as Landlord may designate
in Landlord’s reasonable discretion). Tenant shall install additional equipment
as Landlord reasonably requires from time to time under the preceding sentence.
Such installations shall constitute Alterations. 22.5. If Tenant fails to
install satisfactory odor control equipment within ten (10) business days after
Landlord’s demand made at any time, then Landlord may, without limiting
Landlord’s other rights and remedies, require Tenant to cease and suspend any
operations in the Premises that, in Landlord’s reasonable determination, cause
odors, fumes or exhaust. For example, if Landlord determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within ten (10)
business days after Landlord’s request, then Landlord may require Tenant to stop
producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord. 23. Insurance; Waiver
of Subrogation. 23.1. Landlord shall maintain insurance for the Building and the
Project in amounts equal to full replacement cost (exclusive of the costs of
excavation, foundations and footings, engineering costs or such other costs to
the extent the same are not incurred in the event of a rebuild and without
reference to depreciation taken by Landlord upon its books or tax returns),
provided that such coverage shall not be less than the amount of such insurance
Landlord’s Lender, if any, requires Landlord to maintain, providing protection
against any peril generally included within the classification “Fire and
Extended Coverage,” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, Workers’
Compensation insurance and fidelity bonds for 41



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen045.jpg]
employees employed to perform services. Notwithstanding the foregoing, Landlord
may, but shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building. 23.2. In addition, Landlord shall
carry Commercial General Liability insurance with limits of not less than One
Million Dollars ($1,000,000) per occurrence/general aggregate for bodily injury
(including death), or property damage with respect to the Project. 23.3. Tenant
shall, at its own cost and expense, procure and maintain during the Term the
following insurance for the benefit of Tenant and Landlord (as their interests
may appear) with insurers financially acceptable and lawfully authorized to do
business in the state where the Premises are located: (a) Commercial General
Liability insurance on a broad-based occurrence coverage form, with coverages
including but not limited to bodily injury (including death), property damage
(including loss of use resulting therefrom), premises/operations, personal &
advertising injury, and contractual liability with limits of liability of not
less than $2,000,000 for bodily injury and property damage per occurrence,
$2,000,000 general aggregate, which limits may be met by use of excess and/or
umbrella liability insurance provided that such coverage is at least as broad as
the primary coverages required herein. (b) Commercial Automobile Liability
insurance covering liability arising from the use or operation of any auto,
including those owned, hired or otherwise operated or used by or on behalf of
the Tenant. The coverage shall be on a broad-based occurrence form with combined
single limits of not less than $1,000,000 per accident for bodily injury and
property damage. (c) Commercial Property insurance covering property damage to
the full replacement cost value and business interruption. Covered property
shall include all tenant improvements in the Premises (to the extent not insured
by Landlord pursuant to Section 23.1) and Tenant’s Property including personal
property, furniture, fixtures, machinery, equipment, stock, inventory and
improvements and betterments, which may be owned by Tenant or Landlord and
required to be insured hereunder, or which may be leased, rented, borrowed or in
the care custody or control of Tenant, or Tenant’s agents, employees or
subcontractors. Such insurance, with respect only to all Tenant Improvements,
Alterations or other work performed on the Premises by Tenant (collectively,
“Tenant Work”), shall name Landlord and Landlord’s current and future mortgagees
as loss payees as their interests may appear. Such insurance shall be written on
an “all risk” of physical loss or damage basis including the perils of fire,
extended coverage, electrical injury, mechanical breakdown, windstorm,
vandalism, malicious mischief, sprinkler leakage, back-up of sewers or drains,
flood, earthquake, terrorism and such other risks Landlord may from time to time
designate, for the full replacement cost value of the covered items with an
agreed amount endorsement with no co-insurance. Business interruption coverage
shall have limits sufficient to cover Tenant’s lost profits and necessary
continuing expenses, including rents due Landlord under the Lease. The minimum
period of indemnity for business interruption coverage shall be twelve (12)
months plus twelve (12) months’ extended period of indemnity. 42



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen046.jpg]
(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease (each employee), Five Hundred Thousand Dollars ($500,000).
(e) Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises. (f) Pollution Legal Liability insurance is required if
Tenant stores, handles, generates or treats Hazardous Materials, as determined
solely by Landlord, on or about the Premises. Such coverage shall include bodily
injury, sickness, disease, death or mental anguish or shock sustained by any
person; property damage including physical injury to or destruction of tangible
property including the resulting loss of use thereof, clean-up costs, and the
loss of use of tangible property that has not been physically injured or
destroyed; and defense costs, charges and expenses incurred in the
investigation, adjustment or defense of claims for such compensatory damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims- made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the commencement
date of this agreement, and coverage is continuously maintained during all
periods in which Tenant occupies the Premises. Coverage shall be maintained with
limits of not less than $1,000,000 per incident with a $2,000,000 policy
aggregate and for a period of two (2) years thereafter. (g) During all
construction by Tenant at the Premises, with respect to tenant improvements
being constructed (including the Tenant Improvements and any Alterations),
insurance required in Exhibit B-1 must be in place. 23.4. The insurance required
of Tenant by this Article shall be with companies at all times having a current
rating of not less than A- and financial category rating of at least Class VII
in “A.M. Best’s Insurance Guide” current edition. Tenant shall obtain for
Landlord from the insurance companies/broker or cause the insurance
companies/broker to furnish certificates of insurance evidencing all coverages
required herein to Landlord. Landlord reserves the right to require complete,
certified copies of all required insurance policies including any endorsements.
No such policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after twenty (20) days’ prior written notice
to Landlord from Tenant or its insurers (except in the event of non-payment of
premium, in which case ten (10) days’ written notice shall be given). Tenant may
modify, reduce or change insurance companies/brokers without prior written
notice to Landlord so long as such changes do not cause Tenant to have a lapse
in coverage or fail to satisfy Tenant’s obligations under this Section 23. All
such policies shall be written as primary policies, not contributing with and
not in excess of the coverage that Landlord may carry. Tenant’s required
policies shall contain severability of interests clauses stating that, except
with respect to limits of insurance, coverage shall apply separately to each
insured or additional insured. Tenant shall, at least five (5) days prior to the
expiration of such 43



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen047.jpg]
policies, furnish Landlord with renewal certificates of insurance or binders.
Tenant agrees that if Tenant does not take out and maintain such insurance,
Landlord may (but shall not be required to) procure such insurance on Tenant’s
behalf and at its cost to be paid by Tenant as Additional Rent. Commercial
General Liability, Commercial Automobile Liability, Umbrella Liability and
Pollution Legal Liability insurance as required above shall name Landlord,
BioMed Realty, L.P., and BRE Edison Parent L.P., and their respective officers,
employees, agents, general partners, members, subsidiaries, affiliates and
Lenders (“Landlord Parties”) as additional insureds as respects liability
arising from work or operations performed by or on behalf of Tenant, Tenant’s
use or occupancy of Premises, and ownership, maintenance or use of vehicles by
or on behalf of Tenant. 23.5. In each instance where insurance is to name
Landlord Parties as additional insureds, Tenant shall, upon Landlord’s written
request, also designate and furnish certificates evidencing such Landlord
Parties as additional insureds to (a) any Lender of Landlord holding a security
interest in the Building or the Project, (b) the landlord under any lease
whereunder Landlord is a tenant of the real property upon which the Building is
located if the interest of Landlord is or shall become that of a tenant under a
ground lease rather than that of a fee owner and (c) any management company
retained by Landlord to manage the Project. 23.6. Tenant assumes the risk of
damage to any fixtures, goods, inventory, merchandise, equipment and leasehold
improvements, and Landlord shall not be liable for injury to Tenant’s business
or any loss of income therefrom, relative to such damage, all as more
particularly set forth within this Lease. Tenant shall, at Tenant’s sole cost
and expense, carry such insurance as Tenant desires for Tenant’s protection with
respect to personal property of Tenant or business interruption. 23.7. Landlord,
Tenant and each of their respective insurers hereby waive any and all rights of
recovery or subrogation against one another or against the officers, employees,
agents, general partners, members, subsidiaries and affiliates of the other (or
against any Lenders of Landlord) as respects any loss, damage, claims, suits or
demands, howsoever caused, that are covered, or should have been covered, by
valid and collectible insurance, including any deductibles or self-insurance
maintained thereunder. If necessary, each party agrees to endorse the required
insurance policies to permit waivers of subrogation as required hereunder and
hold harmless and indemnify the other party for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers. Such
waivers shall continue so long as their respective insurers so permit. Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section 23.7. Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium (in Tenant's case, in
the proportion that the area of the Premises bears to the insured area). If the
parties do not accomplish either (a) or (b), then this Section 23.7 shall have
no effect during such 44



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen048.jpg]
45 time as such policies shall not be obtainable or the party in whose favor a
waiver of subrogation is desired refuses to pay the additional premium. If such
policies shall at any time be unobtainable, but shall be subsequently
obtainable, then neither party shall be subsequently liable for a failure to
obtain such insurance until a reasonable time after notification thereof by the
other party. If the release of either Landlord or Tenant, as set forth in the
first sentence of this Section 23.7, shall contravene Applicable Laws, then the
liability of the party in question shall be deemed not released but shall be
secondary to the other party's insurer. 23.8. Landlord may require insurance
policy limits required under this Lease to be raised to conform with
requirements of Landlord’s Lender or to bring coverage limits to levels then
being required of new tenants within the Project. 23.9. Any costs incurred by
Landlord pursuant to this Article shall constitute a portion of Operating
Expenses to the extent that such costs may properly be included in Operating
Expenses under Article 9. 23.10. this Lease. The provisions of this Article
shall survive the expiration or earlier termination of 24. Damage or
Destruction. 24.1. In the event of a partial destruction of (a) the Premises,
(b) the Building, (c) the Common Area or (d) the Project ((a)-(d) collectively,
the “Affected Areas”) by fire or other perils covered by extended coverage
insurance not exceeding twenty-five percent (25%) of the full insurable value
thereof, and provided that (w) the damage thereto is such that the Affected
Areas may be repaired, reconstructed or restored within a period of six (6)
months from the date of the happening of such casualty, (x) Landlord shall
receive insurance proceeds from its insurer or Lender sufficient to cover the
cost of such repairs, reconstruction and restoration (except for any deductible
amount provided by Landlord’s policy, which deductible amount, if paid by
Landlord, shall constitute an Operating Expense) (y) the repair, reconstruction
or restoration of the Affected Areas is permitted by all applicable Loan
Documents or otherwise consented to by any and all Lenders whose consent is
required thereunder, and (z) such casualty was not intentionally caused by a
Tenant Party, then Landlord shall commence and proceed diligently with the work
of repair, reconstruction and restoration of the Affected Areas and this Lease
shall continue in full force and effect. 24.2. In the event of any damage to or
destruction of the Building or the Project other than as described in Section
24.1, Landlord may elect to repair, reconstruct and restore the Building or the
Project, as applicable, in which case this Lease shall continue in full force
and effect. If Landlord elects not to repair, reconstruct and restore the
Building or the Project, as applicable, then this Lease shall terminate as of
the date of such damage or destruction. In the event of any damage or
destruction (regardless of whether such damage is governed by Section 24.1 or
this Section), if (a) in Landlord's determination as set forth in the Damage
Repair Estimate (as defined below), the Affected Areas cannot be repaired,
reconstructed or restored within twelve (12) months after the date of the Damage
Repair Estimate, (b) subject to Section 24.6, the Affected Areas are not
actually repaired, reconstructed and restored by the later of (i) twelve (12)
months after the date of the Damage Repair Estimate or (ii) ninety (90) days



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen049.jpg]
46 after the date set forth in the Damage Repair Estimate for such repairs,
reconstruction or restoration to be complete, or (c) the damage and destruction
occurs within the last twelve (12) months of the then-current Term, then Tenant
shall have the right to terminate this Lease, effective as of the date of such
damage or destruction, by delivering to Landlord its written notice of
termination (a "Termination Notice") (y) with respect to Subsections 24.2(a) and
(c), no later than fifteen (15) days after Landlord delivers to Tenant
Landlord's Damage Repair Estimate and (z) with respect to Subsection 24.2(b), no
later than fifteen (15) days after the later of the dates set forth therein (as
the same may be extended pursuant to Section 24.6) expires. 24.3. As soon as
reasonably practicable, but in any event within sixty (60) days following the
date of damage or destruction, Landlord shall notify Tenant of Landlord's good
faith estimate of the period of time in which the repairs, reconstruction and
restoration will be completed (the "Damage Repair Estimate"), which estimate
shall be based upon the opinion of a contractor reasonably selected by Landlord
and experienced in comparable repair, reconstruction and restoration of similar
buildings. Additionally, Landlord shall give written notice to Tenant within
ninety (90) days following the date of damage or destruction of its election not
to repair, reconstruct or restore the Building or the Project, as applicable.
24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof. 24.5. In the event of repair,
reconstruction and restoration as provided in this Article, all Rent to be paid
by Tenant under this Lease shall be abated proportionately based on the extent
to which Tenant’s use of the Premises is impaired commencing as of the date of
damage and continuing during the period of such repair, reconstruction or
restoration, unless Landlord provides Tenant with other space during the period
of repair, reconstruction and restoration that, in Tenant’s sole opinion, is
suitable for the temporary conduct of Tenant’s business; provided, however, that
the amount of such abatement shall be reduced by the amount of Rent that is
received by Tenant as part of the business interruption or loss of rental income
with respect to the Premises from the proceeds of business interruption or loss
of rental income insurance. 24.6. Notwithstanding anything to the contrary
contained in this Article (a) Landlord shall not be required to repair,
reconstruct or restore any damage or destruction to the extent that Landlord is
prohibited from doing so by any applicable Loan Document or any Lender whose
consent is required thereunder withholds its consent, and (b) should Landlord be
delayed or prevented from completing the repair, reconstruction or restoration
of the damage or destruction to the Premises after the occurrence of such damage
or destruction by Force Majeure or delays caused by a Lender or Tenant Party,
then the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis; provided, however, that,
at Landlord’s election, if such delays total more than ninety (90) days in the
aggregate, Landlord shall be relieved of its obligation to make such repairs,
reconstruction and restoration.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen050.jpg]
47 24.7. If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repairs, reconstruction and restoration of the Premises, the Building and
the Project. 24.8. Notwithstanding anything to the contrary contained in this
Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises if the damage resulting from any casualty
covered under this Article occurs during the last twenty-four (24) months of the
Term or any extension thereof, or to the extent that insurance proceeds are not
available therefor; provided that in the event Tenant has an unexercised option
to extend the Term of this Lease, Tenant may elect to exercise such option
early, in which case the remaining Term will be calculated based on the Term as
extended for purposes of this Section. 24.9. Landlord’s obligation, should it
elect or be obligated to repair, reconstruct or restore, shall be limited to the
Affected Areas, and shall be conditioned upon Landlord receiving any permits or
authorizations required by Applicable Laws, and in such event Landlord will use
commercially reasonable efforts to obtain such permits or authorizations. Tenant
shall, at its expense, replace or fully repair all of Tenant’s personal property
and any Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
Default under this Lease, and subject to the requirements of any Lender of
Landlord. 24.10. This Article sets forth the terms and conditions upon which
this Lease may terminate in the event of any damage or destruction. Accordingly,
the parties hereby waive the provisions of California Civil Code Sections
1932(2) and 1933(4) (and any successor statutes) permitting the parties to
terminate this Lease as a result of any damage or destruction. 25. Eminent
Domain. 25.1. In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen051.jpg]
48 25.2. In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and (z)
provisions of this Lease that, by their express terms, survive the expiration or
earlier termination hereof) as of such taking if such taking is, in Landlord’s
sole opinion, of a material nature such as to make it uneconomical to continue
use of the unappropriated portion for purposes of renting office or laboratory
space. 25.3. To the extent permitted under all applicable Loan Documents or
otherwise consented to by any and all Lenders whose consent is required
thereunder, Tenant shall be entitled to any award that is specifically awarded
as compensation for (a) the taking of Tenant’s personal property that was
installed at Tenant’s expense, (b) the costs of Tenant moving to a new location
and (c) loss of Tenant’s goodwill. Except as set forth in the previous sentence,
any award for such taking shall be the property of Landlord. 25.4. If, upon any
taking of the nature described in this Article, this Lease continues in effect,
then Landlord shall promptly proceed to restore the Affected Areas to
substantially their same condition prior to such partial taking. To the extent
such restoration is infeasible, as determined by Landlord in its sole and
absolute discretion, the Rent shall be decreased proportionately to reflect the
loss of any portion of the Premises no longer available to Tenant.
Notwithstanding anything to the contrary contained in this Article, Landlord
shall not be required to restore the Affected Areas to the extent that Landlord
is prohibited from doing so by any applicable Loan Document or any Lender whose
consent is required thereunder withholds its consent. 25.5. This Article sets
forth the terms and conditions upon which this Lease may terminate in the event
of any damage or destruction. Accordingly, the parties hereby waive the
provisions of California Code of Civil Procedure Section 1265.130 (and any
successor statutes) permitting the parties to terminate this Lease as a result
of any damage or destruction. 26. Surrender. 26.1. At least fifteen (15) days
prior to Tenant’s surrender of possession of any part of the Premises, Tenant
shall provide Landlord with a facility decommissioning and Hazardous Materials
closure plan for the Premises (“Exit Survey”) prepared by an independent third
party state-certified professional with appropriate expertise, which Exit Survey
must be reasonably acceptable to Landlord. The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards). In addition, at least ten (10)
days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with (i) written evidence showing Tenant’s
application for all appropriate governmental releases and written evidence
showing Tenant has passed the required inspections necessary for such
governmental releases in accordance with Applicable Laws, including laws



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen052.jpg]
49 pertaining to the surrender of the Premises, if any, and (ii) in the event
that Tenant used or stored radioactive materials in the Premises, all
governmental releases required by Applicable Laws in connection with such use or
storage (e.g., proof of radioactive materials license closure), (b) place
Laboratory Equipment Decontamination Forms on all decommissioned equipment to
assure safe occupancy by future users and (c) conduct a site inspection with
Landlord. In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
set forth in the Exit Survey and comply with any recommendations set forth in
the Exit Survey. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease. 26.2. No surrender of possession
of any part of the Premises shall release Tenant from any of its obligations
hereunder, unless such surrender is accepted in writing by Landlord. 26.3. The
voluntary or other surrender of this Lease by Tenant shall not effect a merger
with Landlord’s fee title or leasehold interest in the Premises, the Building,
the Property or the Project, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.
26.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease. 27. Holding
Over. 27.1. If, with Landlord’s prior written consent, Tenant holds possession
of all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7, as adjusted in accordance with Article 8, and (b) any amounts for
which Tenant would otherwise be liable under this Lease if the Lease were still
in effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein. 27.2. Notwithstanding the foregoing, if Tenant
remains in possession of the Premises after the expiration or earlier
termination of the Term without Landlord’s prior written consent, (a) Tenant
shall become a tenant at sufferance subject to the terms and conditions of this
Lease, except that the monthly rent shall be equal to (i) one hundred
twenty-five percent (125%) of the Rent in effect during the last thirty (30)
days of the Term for the first three (3) months of such holdover, and (ii) one
hundred fifty percent (150%) thereafter, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen053.jpg]
50 27.3. Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease. 27.4. The foregoing provisions of this Article are
in addition to and do not affect Landlord’s right of reentry or any other rights
of Landlord hereunder or as otherwise provided by Applicable Laws. 27.5. this
Lease. The provisions of this Article shall survive the expiration or earlier
termination of 28. Indemnification and Exculpation. 28.1. Except to the extent
caused by Landlord’s negligence or willful misconduct, Tenant agrees to
Indemnify the Landlord Indemnitees from and against any and all Claims of any
kind or nature, real or alleged, arising from (a) injury to or death of any
person or damage to any property occurring within or about the Premises, the
Building, the Property or the Project, arising directly or indirectly out of (i)
the presence at or use or occupancy of the Premises or Project by a Tenant
Party, (ii) an act or omission on the part of any Tenant Party, (b) a breach or
default by Tenant in the performance of any of its obligations hereunder
(including any Claim asserted by any Lender against any Landlord Indemnitees
under any Loan Document as a direct result of such breach or default by Tenant)
or (c) injury to or death of persons or damage to or loss of any property, real
or alleged, arising from the serving of alcoholic beverages at the Premises or
Project, including liability under any dram shop law, host liquor law or similar
Applicable Law. Tenant’s obligations under this Section shall not be affected,
reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Subject to Sections 23.6, 23.7, 28.2 and 31.12 and any subrogation provisions
contained in the Work Letter, Landlord agrees to Indemnify the Tenant Parties
from and against any and all Claims arising from injury to or death of any
person or damage to or loss of any physical property occurring within or about
the Premises, the Building, the Property or the Project to the extent directly
arising out of Landlord’s gross negligence or willful misconduct. Landlord’s and
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease. 28.2. Notwithstanding anything in this Lease to the
contrary, Landlord shall not be liable to Tenant for and Tenant assumes all risk
of (a) damage or losses caused by fire, electrical malfunction, gas explosion or
water damage of any type (including broken water lines, malfunctioning fire
sprinkler systems, roof leaks or stoppages of lines), unless any such loss is
due to Landlord’s willful disregard of written notice by Tenant of need for a
repair that Landlord is responsible to make for an unreasonable period of time,
and (b) damage to personal property or scientific research, including loss of
records kept by Tenant within the Premises (in each case, regardless of whether
such damages are foreseeable). Tenant further waives any claim for injury to
Tenant’s business or loss of income relating to any such damage or destruction
of personal property as described in this Section. Notwithstanding anything in
the foregoing or this Lease to the contrary, except (x) as otherwise provided
herein (including Section 27.2) or (y) in the event of Tenant’s breach of
Article 21 or Section 26.1, in no event shall Landlord or Tenant be liable to
the other for any consequential, special or indirect damages arising out of this
Lease,



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen054.jpg]
including lost profits (provided that this Subsection 28.2(z) shall not limit
Tenant’s liability for Base Rent or Additional Rent pursuant to this Lease).
28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party. 28.4. Tenant acknowledges that security devices and
services, if any, while intended to deter crime, may not in given instances
prevent theft or other criminal acts. Landlord shall not be liable for injuries
or losses caused by criminal acts of third parties, and Tenant assumes the risk
that any security device or service may malfunction or otherwise be circumvented
by a criminal. If Tenant desires protection against such criminal acts, then
Tenant shall, at Tenant’s sole cost and expense, obtain appropriate insurance
coverage. Tenant’s security programs and equipment for the Premises shall be
coordinated with Landlord and subject to Landlord’s reasonable approval. 28.5.
this Lease. The provisions of this Article shall survive the expiration or
earlier termination of 29. Assignment or Subletting. 29.1. Except as hereinafter
expressly permitted, none of the following (each, a “Transfer”), either
voluntarily or by operation of Applicable Laws, shall be directly or indirectly
performed without Landlord’s prior written consent: (a) Tenant selling,
hypothecating, assigning, pledging, encumbering or otherwise transferring this
Lease or subletting the Premises or (b) a controlling interest in Tenant being
sold, assigned or otherwise transferred (other than as a result of shares in
Tenant being sold on a public stock exchange). For purposes of the preceding
sentence, “control” means (a) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person or (b)
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of such person. Notwithstanding the foregoing,
Tenant shall have the right to Transfer, without Landlord’s prior written
consent, Tenant’s interest in this Lease or the Premises or any part thereof to
any person or entity (i) that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by or is under common control with Tenant, (ii) into which Tenant
is merged or consolidated or (iii) that acquires all or substantially all of the
assets, stock, or other equity interest of Tenant (collectively, a “Tenant’s
Affiliate”); provided that Tenant shall notify Landlord in writing at least
fifteen (15) business days prior to the effectiveness of such Transfer to
Tenant’s Affiliate (an “Exempt Transfer”) and otherwise comply with the
requirements of this Lease regarding such Transfer; and provided, further, that
the person that will be the tenant under this Lease after the Exempt Transfer
has a net worth (as of both the day immediately prior to and the day immediately
after the Exempt Transfer) that is equal to or greater than the net worth (as of
both the Execution Date and the date of the Exempt Transfer) of the transferring
Tenant. For purposes of the immediately preceding sentence, “control” requires
both (a) owning (directly or indirectly) more than fifty percent (50%) of the
stock or other equity interests of another person and (b) possessing, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such person. In no event shall Tenant perform a Transfer to or with
an entity that is a tenant at the Project or that is in discussions or
negotiations with Landlord to 51



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen055.jpg]
lease premises at the Project. Notwithstanding anything in this Lease to the
contrary, if (a) Tenant or any proposed transferee, assignee or sublessee of
Tenant has been required by any prior landlord, Lender or Governmental Authority
to take material remedial action in connection with Hazardous Materials
contaminating a property if the contamination resulted from such party’s action
or omission or use of the property in question or (b) Tenant or any proposed
transferee, assignee or sublessee is subject to a material enforcement order
issued by any Governmental Authority in connection with the use, disposal or
storage of Hazardous Materials, then Landlord shall have the right to terminate
this Lease in Landlord’s sole and absolute discretion (with respect to any such
matter involving Tenant), and it shall not be unreasonable for Landlord to
withhold its consent to any proposed transfer, assignment or subletting (with
respect to any such matter involving a proposed transferee, assignee or
sublessee). 29.2. In the event Tenant desires to effect a Transfer, then, at
least thirty (30) but not more than one hundred eighty (180) days prior to the
date when Tenant desires the Transfer to be effective (the “Transfer Date”),
Tenant shall provide written notice to Landlord (the “Transfer Notice”)
containing information (including references) concerning the character of the
proposed transferee, assignee or sublessee; the anticipated Transfer Date; the
most recent unconsolidated financial statements of Tenant and of the proposed
transferee, assignee or sublessee satisfying the requirements of Section 40.2
(“Required Financials”); any ownership or commercial relationship between Tenant
and the proposed transferee, assignee or sublessee; copies of Hazardous
Materials Documents for the proposed transferee, assignee or sublessee; and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord shall reasonably require. 29.3.
Landlord, in determining whether consent should be given to a proposed Transfer,
may give consideration to (a) the financial strength of Tenant and of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord’s desire
to exercise its rights under Section 29.7 to cancel this Lease. In no event
shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer if any applicable Loan Document prohibits such assignment or any Lender
whose consent is required thereunder withholds its consent, or if the Transfer
is to a transferee, assignee or sublessee of poor reputation, lacking financial
qualifications or seeking a change in the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”). Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any 52



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen056.jpg]
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code. 29.4. The following are conditions precedent to a Transfer or to
Landlord considering a request by Tenant to a Transfer: (a) Tenant shall remain
fully liable under this Lease. Tenant agrees that it shall not be (and shall not
be deemed to be) a guarantor or surety of this Lease, however, and waives its
right to claim that is it is a guarantor or surety or to raise in any legal
proceeding any guarantor or surety defenses permitted by this Lease or by
Applicable Laws; (b) If Tenant or the proposed transferee, assignee or sublessee
does not or cannot deliver the Required Financials, then Landlord may elect to
have either Tenant’s ultimate parent company or the proposed transferee’s,
assignee’s or sublessee’s ultimate parent company provide a guaranty of the
applicable entity’s obligations under this Lease, in a form acceptable to
Landlord, which guaranty shall be executed and delivered to Landlord by the
applicable guarantor prior to the Transfer Date; (c) In the case of an Exempt
Transfer, Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the Transfer qualifies as an Exempt Transfer; (d) Tenant shall
provide Landlord with evidence reasonably satisfactory to Landlord that the
value of Landlord’s interest under this Lease shall not be diminished or reduced
by the proposed Transfer. Such evidence shall include evidence respecting the
relevant business experience and financial responsibility and status of the
proposed transferee, assignee or sublessee; (e) Tenant shall reimburse Landlord
for Landlord’s actual costs and expenses, including reasonable attorneys’ fees,
charges and disbursements incurred in connection with the review, processing and
documentation of such request (collectively, “Transfer Fees”); provided,
however, that Tenant shall not be obligated to reimburse Landlord for any
Transfer Fees in excess of $2,500.00; (f) Except with respect to an Exempt
Transfer, if Tenant’s transfer of rights or sharing of the Premises provides for
the receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, after deducting Tenant’s reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant. If such consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment; 53



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen057.jpg]
(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in Default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment; forms; (h) Landlord’s consent to any such Transfer shall be effected
on Landlord’s (i) Tenant shall not then be in Default hereunder; (j) Such
proposed transferee, assignee or sublessee’s use of the Premises shall be the
same as the Permitted Use; (k) Landlord shall not be bound by any provision of
any agreement pertaining to the Transfer, except for Landlord’s written consent
to the same; (l) Tenant shall pay all transfer and other taxes (including
interest and penalties) assessed or payable for any Transfer; (m) Landlord’s
consent (or waiver of its rights) for any Transfer, if applicable, shall not
waive Landlord’s right to consent or refuse consent to any later Transfer; (n)
Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and (o) Tenant shall deliver
to Landlord a list of Hazardous Materials (as defined below), certified by the
proposed transferee, assignee or sublessee to be true and correct, that the
proposed transferee, assignee or sublessee intends to use or store in the
Premises. Additionally, Tenant shall deliver to Landlord, on or before the date
any proposed transferee, assignee or sublessee takes occupancy of the Premises,
all of the items relating to Hazardous Materials of such proposed transferee,
assignee or sublessee as described in Section 21.2. 29.5. Any Transfer that is
not in compliance with the provisions of this Article or with respect to which
Tenant does not fulfill its obligations pursuant to this Article shall be void
and shall, at the option of Landlord, terminate this Lease. 29.6.
Notwithstanding any Transfer, Tenant shall remain fully and primarily liable for
the payment of all Rent and other sums due or to become due hereunder, and for
the full performance of all other terms, conditions and covenants to be kept and
performed by Tenant. The acceptance of Rent or any other sum due hereunder, or
the acceptance of performance of any other term, covenant or condition thereof,
from any person or entity other than Tenant shall not be deemed a waiver of any
of the provisions of this Lease or a consent to any Transfer. 54



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen058.jpg]
29.7. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
(i) assign this Lease (other than pursuant to an Exempt Transfer) or (ii) enter
into a sublease which results in more than fifty percent (50%) of the Premises
being subject to a sublease for ninety-five percent (95%) or more of the
remaining Term (other than pursuant to an Exempt Transfer), then Landlord shall
have the option, exercisable by giving notice to Tenant at any time within
thirty (30) days after Landlord’s receipt of such Transfer Notice, to terminate
this Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof. If Landlord exercises such option, then Tenant
shall have the right to withdraw such Transfer Notice by delivering to Landlord
written notice of such election within five (5) days after Landlord’s delivery
of notice electing to exercise Landlord’s option to terminate this Lease. In the
event Tenant withdraws the Transfer Notice as provided in this Section, this
Lease shall continue in full force and effect. No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord’s
consent to a proposed Transfer. 29.8. If Tenant sublets the Premises or any
portion thereof, Tenant hereby immediately and irrevocably assigns to Landlord,
as security for Tenant’s obligations under this Lease, all rent from any such
subletting, and appoints Landlord as assignee and attorney-in-fact for Tenant,
and Landlord (or a receiver for Tenant appointed on Landlord’s application) may
collect such rent and apply it toward Tenant’s obligations under this Lease;
provided that, until the occurrence of a Default (as defined below) by Tenant,
Tenant shall have the right to collect such rent. 29.9. In the event that Tenant
enters into a sublease for the entire Premises in accordance with this Article
that expires within two (2) days of the Term Expiration Date, the term
expiration date of such sublease shall, notwithstanding anything in this Lease,
the sublease or any consent to the sublease to the contrary, be deemed to be the
date that is two (2) days prior to the Term Expiration Date. 30. Subordination
and Attornment. 30.1. This Lease shall be subject and subordinate to the lien of
any mortgage, deed of trust, or lease in which Landlord is tenant now or
hereafter in force against the Building or the Project and to all advances made
or hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination; provided, however, that a condition to such
subordination will be Tenant’s receipt of a Subordination, Non-Disturbance and
Attornment Agreement in the form attached hereto as Exhibit M or on another
commercially reasonable form acceptable to Landlord’s lender or lien holder.
30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any Lender
so elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request. If Tenant fails to execute any document required from Tenant under this
Section within ten (10) business 55



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen059.jpg]
56 days after written request therefor, Tenant hereby constitutes and appoints
Landlord or its special attorney-in-fact to execute and deliver any such
document or documents in the name of Tenant. Such power is coupled with an
interest and is irrevocable. For the avoidance of doubt, “Lender” shall also
include historic tax credit investors and new market tax credit investors. 30.3.
Upon written request of Landlord and opportunity for Tenant to review, Tenant
agrees to execute any Lease amendments not materially altering the terms of this
Lease, if required by a Lender incident to the financing of the real property of
which the Premises constitute a part. 30.4. In the event any proceedings are
brought for foreclosure, or in the event of the exercise of the power of sale
under any mortgage or deed of trust made by Landlord covering the Premises,
Tenant shall at the election of the purchaser at such foreclosure or sale attorn
to the purchaser upon any such foreclosure or sale and recognize such purchaser
as Landlord under this Lease. 31. Defaults and Remedies. 31.1. Late payment by
Tenant to Landlord of Rent and other sums due shall cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which shall be
extremely difficult and impracticable to ascertain. Such costs include
processing and accounting charges and late charges that may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of four percent (4%) of the
overdue Rent as a late charge plus (b) interest at an annual rate (the “Default
Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws. The parties agree that this late charge represents
a fair and reasonable estimate of the costs that Landlord shall incur by reason
of late payment by Tenant and shall be payable as Additional Rent to Landlord
due with the next installment of Rent or within five (5) business days after
Landlord’s demand, whichever is earlier. Landlord’s acceptance of any Additional
Rent (including a late charge or any other amount hereunder) shall not be deemed
an extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity. 31.2. No payment
by Tenant or receipt by Landlord of a lesser amount than the Rent payment herein
stipulated shall be deemed to be other than on account of the Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy provided in this Lease or in
equity or at law. If a dispute shall arise as to any amount or sum of money to
be paid by Tenant to Landlord hereunder, Tenant shall have the right to make
payment “under protest,” such payment shall not be regarded as a voluntary
payment, and there shall survive the right on the part of Tenant to institute
suit for recovery of the payment paid under protest. 31.3. If Tenant fails to
pay any sum of money required to be paid by it hereunder or perform any other
act on its part to be performed hereunder, in each case within the applicable



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen060.jpg]
57 cure period (if any) described in Section 31.4, then Landlord may (but shall
not be obligated to), without waiving or releasing Tenant from any obligations
of Tenant, make such payment or perform such act; provided that such failure by
Tenant unreasonably interfered with the use of the Building or the Project by
any other tenant or with the efficient operation of the Building or the Project,
or resulted or could have resulted in a violation of Applicable Laws or the
cancellation of an insurance policy maintained by Landlord. Notwithstanding the
foregoing, in the event of an emergency, Landlord shall have the right to enter
the Premises and act in accordance with its rights as provided elsewhere in this
Lease. In addition to the late charge described in Section 31.1, Tenant shall
pay to Landlord as Additional Rent all sums so paid or incurred by Landlord,
together with interest at the Default Rate, computed from the date such sums
were paid or incurred. 31.4. The occurrence of any one or more of the following
events shall constitute a “Default” hereunder by Tenant: (a) Tenant abandons the
Premises or vacates without providing a commercially reasonable level of
security; (b) Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 19, where such failure shall continue for
a period of five (5) business days after written notice thereof from Landlord to
Tenant; (c) Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Sections 31.4(a) and 31.4(b)) to be
performed by Tenant, where such failure continues for a period of thirty (30)
days after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant’s default is such that it reasonably requires more than thirty
(30) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within such thirty (30) day period and thereafter diligently
prosecutes the same to completion; and provided, further, that such cure is
completed no later than ninety (90) days after Tenant’s receipt of written
notice from Landlord (unless Tenant’s ability to cure is outside of Tenant’s
control (provided that financial inability shall not be considered outside of
Tenant’s control), in which case the foregoing ninety (90) day period will not
apply so long as Tenant diligently pursues such cure as soon as it is able); (d)
Tenant makes an assignment for the benefit of creditors; (e) A receiver, trustee
or custodian is appointed to or does take title, possession or control of all or
substantially all of Tenant’s assets; (f) Tenant files a voluntary petition
under the United States Bankruptcy Code or any successor statute (as the same
may be amended from time to time, the “Bankruptcy Code”) or an order for relief
is entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Bankruptcy Code; (g) Any involuntary petition
is filed against Tenant under any chapter of the Bankruptcy Code and is not
dismissed within one hundred twenty (120) days;



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen061.jpg]
58 (h) Tenant fails to deliver an estoppel certificate in accordance with
Article 20 after the additional notice and cure period provided in Article 20;
or (i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action. Notices given under this Section shall specify the
alleged default and shall demand that Tenant perform the provisions of this
Lease or pay the Rent that is in arrears, as the case may be, within the
applicable period of time, or quit the Premises. No such notice shall be deemed
a forfeiture or a termination of this Lease unless Landlord elects otherwise in
such notice. 31.5. In the event of a Default by Tenant, and at any time
thereafter, with or without notice or demand and without limiting Landlord in
the exercise of any right or remedy that Landlord may have, Landlord has the
right to do any or all of the following: (a) Halt any Tenant Improvements and
Alterations and order Tenant’s contractors, subcontractors, consultants,
designers and material suppliers to stop work; (b) Terminate Tenant’s right to
possession of the Premises by written notice to Tenant or by any lawful means,
in which case Tenant shall immediately surrender possession of the Premises to
Landlord. In such event, Landlord shall have the immediate right to re-enter and
remove all persons and property, and such property may be removed and stored in
a public warehouse or elsewhere at the cost and for the account of Tenant, all
without service of notice or resort to legal process and without being deemed
guilty of trespass or becoming liable for any loss or damage that may be
occasioned thereby; and (c) Terminate this Lease, in which event Tenant shall
immediately surrender possession of the Premises to Landlord. In such event,
Landlord shall have the immediate right to re-enter and remove all persons and
property, and such property may be removed and stored in a public warehouse or
elsewhere at the cost and for the account of Tenant, all without service of
notice or resort to legal process and without being deemed guilty of trespass or
becoming liable for any loss or damage that may be occasioned thereby. In the
event that Landlord shall elect to so terminate this Lease, then Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default, including: (i) The sum of: A. The worth at the time of award
of any unpaid Rent that had accrued at the time of such termination; plus B. The
worth at the time of award of the amount by which the unpaid Rent that would
have accrued during the period commencing with termination of the Lease and
ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves could have been reasonably
avoided; plus



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen062.jpg]
59 C. The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves could have been
reasonably avoided; plus D. Any other amount necessary to compensate Landlord
for all the detriment caused by Tenant’s failure to perform its obligations
under this Lease or that in the ordinary course of things would be likely to
result therefrom, including the cost of restoring the Premises to the condition
required under the terms of this Lease, including any rent payments not
otherwise chargeable to Tenant (e.g., during any “free” rent period or rent
holiday); plus E. At Landlord’s election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by Applicable
Laws. As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award”
shall be computed by allowing interest at the Default Rate. As used in Section
31.5(c)(i)(C), the “worth at the time of the award” shall be computed by taking
the present value of such amount, using the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award plus one percent (1%). 31.6. In
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section and may continue this Lease in effect after Tenant’s Default or
abandonment and recover Rent as it becomes due, provided Tenant has the right to
sublet or assign, subject only to reasonable limitations. In addition, subject
to California Civil Code Section 1951.4, Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises. For purposes of
this Section, the following acts by Landlord will not constitute the termination
of Tenant’s right to possession of the Premises: (a) Acts of maintenance or
preservation or efforts to relet the Premises, including alterations,
remodeling, redecorating, repairs, replacements or painting as Landlord shall
consider advisable for the purpose of reletting the Premises or any part
thereof; or (b) The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises. Notwithstanding
the foregoing, in the event of a Default by Tenant, Landlord may elect at any
time to terminate this Lease and to recover damages to which Landlord is
entitled. 31.7. If Landlord does not elect to terminate this Lease as provided
in Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled. 31.8.
In the event Landlord elects to terminate this Lease and relet the Premises,
Landlord may execute any new lease in its own name. Tenant hereunder shall have
no right or authority whatsoever to collect any Rent from such tenant. The
proceeds of any such reletting shall be applied as follows:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen063.jpg]
60 (a) First, to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, including storage charges or brokerage commissions
owing from Tenant to Landlord as the result of such reletting; (b) Second, to
the payment of the costs and expenses of reletting the Premises, including (i)
alterations and repairs that Landlord deems reasonably necessary and advisable
and (ii) reasonable attorneys’ fees, charges and disbursements incurred by
Landlord in connection with the retaking of the Premises and such reletting;
hereunder; and (c) Third, to the payment of Rent and other charges due and
unpaid (d) Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease. 31.9. All of Landlord’s rights, options and remedies
hereunder shall be construed and held to be nonexclusive and cumulative.
Landlord shall have the right to pursue any one or all of such remedies, or any
other remedy or relief that may be provided by Applicable Laws, whether or not
stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Landlord of any Rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect defaults other than as specified in such waiver. Landlord shall be
required to mitigate its damages with respect to any default by Tenant to the
extent required by Applicable Laws. Any such obligation imposed by Applicable
Laws upon Landlord to relet the Premises after any termination of this Lease
shall be subject to the reasonable requirements of Landlord to (a) lease to high
quality tenants on such terms as Landlord may from time to time deem appropriate
in its discretion and (b) develop the Project in a harmonious manner with a mix
of uses, tenants, floor areas, terms of tenancies, etc., as determined by
Landlord. Landlord shall not be obligated to relet the Premises to (y) any
Tenant’s Affiliate or (z) any party (i) unacceptable to a Lender, (ii) that
requires Landlord to make improvements to or re-demise the Premises, (iii) that
desires to change the Permitted Use, (iv) that desires to lease the Premises for
more or less than the remaining Term or (v) to whom Landlord or an affiliate of
Landlord may desire to lease other available space in the Project or at another
property owned by Landlord or an affiliate of Landlord. 31.10. Landlord’s
termination of (a) this Lease or (b) Tenant’s right to possession of the
Premises shall not relieve Tenant of any liability to Landlord that has
previously accrued or that shall arise based upon events that occurred prior to
the later to occur of (y) the date of Lease termination and (z) the date Tenant
surrenders possession of the Premises. 31.11. To the extent permitted by
Applicable Laws, Tenant waives any and all rights of redemption granted by or
under any present or future Applicable Laws if Tenant is evicted or dispossessed
for any cause, or if Landlord obtains possession of the Premises due to Tenant’s
default hereunder or otherwise. 31.12. Landlord shall not be in default or
liable for damages under this Lease unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen064.jpg]
61 event shall such failure continue for more than thirty (30) days after
written notice from Tenant specifying the nature of Landlord’s failure;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion. In no event
shall Tenant have the right to terminate or cancel this Lease or to withhold or
abate rent or to set off any Claims against Rent as a result of any default or
breach by Landlord of any of its covenants, obligations, representations,
warranties or promises hereunder, except as may otherwise be expressly set forth
in this Lease. 31.13. In the event of any default by Landlord, Tenant shall give
notice by registered or certified mail or by nationally recognized overnight
courier (such as FedEx or UPS) to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices. 32.
Bankruptcy . In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion: 32.1. Those acts specified in the
Bankruptcy Code or other Applicable Laws as included within the meaning of
“adequate assurance,” even if this Lease does not concern a shopping center or
other facility described in such Applicable Laws; 32.2. A prompt cash payment to
compensate Landlord for any monetary defaults or actual damages arising directly
from a breach of this Lease; 32.3. A cash deposit in an amount at least equal to
the then-current amount of the Security Deposit; or 32.4. this Lease. The
assumption or assignment of all of Tenant’s interest and obligations under 33.
Brokers. 33.1. Tenant represents and warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this Lease
other than Hughes Marino (“Broker”), and that it knows of no other real estate
broker or agent that is or might be entitled to



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen065.jpg]
62 a commission in connection with this Lease. Landlord shall compensate Broker
in relation to this Lease pursuant to a separate agreement between Landlord and
Broker. 33.2. Tenant represents and warrants that no broker or agent has made
any representation or warranty relied upon by Tenant in Tenant’s decision to
enter into this Lease, other than as contained in this Lease. 33.3. Tenant
acknowledges and agrees that the employment of brokers by Landlord is for the
purpose of solicitation of offers of leases from prospective tenants and that no
authority is granted to any broker to furnish any representation (written or
oral) or warranty from Landlord unless expressly contained within this Lease.
Landlord is executing this Lease in reliance upon Tenant’s representations,
warranties and agreements contained within Sections 33.1 and 33.2. 33.4. Tenant
agrees to Indemnify the Landlord Indemnitees from any and all cost or liability
for compensation claimed by any broker or agent, other than Broker, employed or
engaged by Tenant or claiming to have been employed or engaged by Tenant.
Landlord agrees to indemnify Tenant from any and all cost or liability for
compensation claimed by any broker or agent, other than Broker or Jones Lang
LaSalle (who represents Landlord in connection with this Lease), employed or
engaged by Landlord or claiming to have been employed or engaged by Landlord.
34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent. 35. Limitation
of Landlord’s Liability. 35.1. If Landlord is in default under this Lease and,
as a consequence, Tenant recovers a monetary judgment against Landlord, the
judgment shall be satisfied only out of (a) the proceeds of sale received on
execution of the judgment and levy against the right, title and interest of
Landlord in the Building and the Project, (b) rent or other income from such
real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Building or the Project.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen066.jpg]
63 35.2. Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates. 35.3. Each of the covenants and agreements
of this Article shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by Applicable Laws and shall
survive the expiration or earlier termination of this Lease. 36. Joint and
Several Obligations. If more than one person or entity executes this Lease as
Tenant, then: 36.1. Each of them is jointly and severally liable for the
keeping, observing and performing of all of the terms, covenants, conditions,
provisions and agreements of this Lease to be kept, observed or performed by
Tenant, and such terms, covenants, conditions, provisions and agreements shall
be binding with the same force and effect upon each and all of the persons
executing this Agreement as Tenant; and 36.2. The term “Tenant,” as used in this
Lease, shall mean and include each of them, jointly and severally. The act of,
notice from, notice to, refund to, or signature of any one or more of them with
respect to the tenancy under this Lease, including any renewal, extension,
expiration, termination or modification of this Lease, shall be binding upon
each and all of the persons executing this Lease as Tenant with the same force
and effect as if each and all of them had so acted, so given or received such
notice or refund, or so signed. 37. Representations. Tenant represents and
warrants that (a) Tenant is duly incorporated or otherwise established or formed
and validly existing under the laws of its state of incorporation, establishment
or formation, (b) Tenant has and is duly qualified to do business in the state
in which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant has the legal capacity and is duly and validly authorized to do so and
(e) neither (i) the execution, delivery or performance of this Lease nor (ii)
the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which Tenant is
constituted or to which Tenant is a party. In addition, Tenant represents and
warrants that none of (x) it, (y) its affiliates or partners nor (z) to the best
of its knowledge, its members, shareholders or other equity owners or any of
their respective employees, officers, directors, representatives or agents is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen067.jpg]
64 Asset Control (“OFAC”) of the Department of the Treasury (including those
named on OFAC’s Specially Designated and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action. 38.
Confidentiality. Tenant shall keep the terms and conditions of this Lease and
any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord or any non-public
information regarding the Clinical Trial provided to Landlord in connection with
Section 3.1. Notwithstanding the foregoing, confidential information under this
Section may be released by Landlord or Tenant under the following circumstances:
(x) if required by Applicable Laws (including, without limitation, as required
in order to comply with public filing requirements of the Securities and
Exchange Commission) or in any judicial proceeding; provided that the releasing
party has given the other party reasonable notice of such requirement, if
feasible, (y) to a party’s attorneys, accountants, brokers, lenders, potential
lenders, investors, potential investors and other bona fide consultants or
advisers (with respect to this Lease only); provided such third parties agree to
be bound by this Section or (z) to bona fide prospective assignees or subtenants
of this Lease; provided they agree in writing to be bound by this Section. 39.
Notices. Except as otherwise stated in this Lease, any notice, consent, demand,
invoice, statement or other communication required or permitted to be given
hereunder shall be in writing and shall be given by (a) personal delivery, (b)
overnight delivery with a reputable international overnight delivery service,
such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with Subsection 39(a); (y) one (1) business
day after deposit with a reputable international overnight delivery service, if
given if given in accordance with Subsection 39(b); or (z) upon transmission, if
given in accordance with Subsection 39(c). Except as otherwise stated in this
Lease, any notice, consent, demand, invoice, statement or other communication
required or permitted to be given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10 or 2.11, respectively. Either party may, by notice to the
other given pursuant to this Section, specify additional or different addresses
for notice purposes. 40. Miscellaneous. 40.1. Landlord reserves the right to
change the name of the Building or the Project in its sole discretion.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen068.jpg]
65 40.2. To induce Landlord to enter into this Lease, Tenant agrees that it
shall furnish to Landlord, from time to time, within ten (10) business days
after receipt of Landlord’s written request, the most recent year-end
unconsolidated financial statements reflecting Tenant’s current financial
condition audited by a nationally recognized accounting firm. Tenant shall,
within one hundred twenty (120) days after the end of Tenant’s financial year,
furnish Landlord with a certified copy of Tenant’s year-end unconsolidated
financial statements for the previous year audited by an accounting firm of
similar size and reputation to the firm currently used by Tenant (i.e., Squar
Milner). Tenant represents and warrants that all financial statements, records
and information furnished by Tenant to Landlord in connection with this Lease
are true, correct and complete in all respects. If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section. This Section shall not apply so long as Tenant is a publicly traded
company and its financial statements are readily available by public means,
e.g., the internet. 40.3. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and shall not be effective as a lease or otherwise until execution by and
delivery to both Landlord and Tenant. 40.4. The terms of this Lease are intended
by the parties as a final, complete and exclusive expression of their agreement
with respect to the terms that are included herein, and may not be contradicted
or supplemented by evidence of any other prior or contemporaneous agreement
(except by any written agreement executed and delivered by Landlord and Tenant
concurrently with the execution and delivery of this Lease). 40.5. Landlord may,
but shall not be obligated to, record a short form or memorandum hereof without
Tenant’s consent. Tenant will not record a short form or memorandum hereof.
Within ten (10) business days after receipt of written request from Landlord,
Tenant shall execute a termination of any short form or memorandum of lease
recorded with respect hereto. If Landlord elects to record a short form or
memorandum of this Lease, Landlord shall be responsible for the cost of
recording such short form or memorandum of this Lease, including any transfer or
other taxes incurred in connection with such recordation. Neither party shall
record this Lease. 40.6. Where applicable in this Lease, the singular includes
the plural and the masculine or neuter includes the masculine, feminine and
neuter. The words “include,” “includes,” “included” and “including” mean
“‘include,’ etc., without limitation.” The word “shall” is mandatory and the
word “may” is permissive. The section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part of this Lease. Landlord and Tenant have each participated in the
drafting and negotiation of this Lease, and the language in all parts of this
Lease shall be in all cases construed as a whole according to its fair meaning
and not strictly for or against either Landlord or Tenant. 40.7. Except as
otherwise expressly set forth in this Lease, each party shall pay its own costs
and expenses incurred in connection with this Lease and such party’s performance
under this Lease; provided that, if either party commences an action,
proceeding, demand, claim, action, cause of action or suit against the other
party arising out of or in connection with this



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen069.jpg]
66 Lease, then the substantially prevailing party shall be reimbursed by the
other party for all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, incurred by the substantially prevailing party in
such action, proceeding, demand, claim, action, cause of action or suit, and in
any appeal in connection therewith (regardless of whether the applicable action,
proceeding, demand, claim, action, cause of action, suit or appeal is
voluntarily withdrawn or dismissed). In addition, Landlord shall, upon demand,
be entitled to all reasonable attorneys’ fees and all other reasonable costs
incurred in the preparation and service of any notice of Default hereunder,
regardless of whether a legal action is subsequently commenced, or incurred in
connection with any contested matter or other proceeding in bankruptcy court
concerning this Lease. Lease. 40.8. Time is of the essence with respect to the
performance of every provision of this 40.9. Each provision of this Lease
performable by Tenant shall be deemed both a covenant and a condition. 40.10.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease are independent and shall not be conditioned upon
performance by Landlord. 40.11. Whenever consent or approval of either party is
required, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth to the contrary.
40.12. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
40.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting. 40.14. This Lease
shall be governed by, construed and enforced in accordance with the laws of the
state in which the Premises are located, without regard to such state’s conflict
of law principles. 40.15. [Intentionally omitted] 40.16. This Lease may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen070.jpg]
67 40.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant. 40.18. No
waiver of any term, covenant or condition of this Lease shall be binding upon
Landlord unless executed in writing by Landlord. The waiver by Landlord of any
breach or default of any term, covenant or condition contained in this Lease
shall not be deemed to be a waiver of any preceding or subsequent breach or
default of such term, covenant or condition or any other term, covenant or
condition of this Lease. 40.19. To the extent permitted by Applicable Laws, the
parties waive trial by jury in any action, proceeding or counterclaim brought by
the other party hereto related to matters arising out of or in any way connected
with this Lease; the relationship between Landlord and Tenant; Tenant’s use or
occupancy of the Premises; or any claim of injury or damage related to this
Lease or the Premises. 40.20. Subject to compliance with Applicable Laws and
Landlord’s prior approval (which approval shall not be unreasonably withheld) of
all plans and specifications for such items (which shall be installed either as
an Alteration or as part of the initial Tenant Improvements), Landlord will
permit Tenant to install and operate (a) a kitchen within the Premises
containing a stove, oven, sink and any other reasonably related fixtures and
appliances, and (b) a barbecue grill at a location reasonably approved by
Landlord, in each case for use by Tenant’s employees and occasional use for
company functions of Tenant at the Premises. Tenant will be responsible for
performing commercially reasonable repair and maintenance with respect to the
items listed in Subsections (a) and (b) above and will otherwise comply with any
reasonable requirements of Landlord with respect to the maintenance of such
items. 41. [Intentionally omitted] 42. Option to Extend Term. Tenant shall have
one (1) option (”Option”) to extend the Term by five (5) years as to the entire
Premises (and no less than the entire Premises) upon the following terms and
conditions. Any extension of the Term pursuant to the Option shall be on all the
same terms and conditions as this Lease, except as follows: 42.1. Base Rent at
the commencement of the Option term shall equal the then-current fair market
value for comparable office and laboratory space in the UTC submarket of
comparable age, quality, level of finish and proximity to amenities and public
transit, and containing the systems and improvements present in the Premises as
of the date that Tenant gives Landlord written notice of Tenant’s election to
exercise the Option (“FMV”), and shall be further increased on each annual
anniversary of the Option term commencement date by three percent (3%). Tenant
may, no more than fifteen (15) months prior to the date the Term is then
scheduled to expire, request Landlord’s estimate of the FMV for the Option term.
Landlord shall, within fifteen (15) days after receipt of such request, give
Tenant a written proposal of such FMV. If Tenant gives written notice to
exercise the Option, such notice shall specify whether Tenant accepts Landlord’s
proposed estimate of FMV. If Tenant does not accept the FMV, then the parties
shall endeavor to agree upon the FMV, taking into account all relevant factors,
including (a) the size of the Premises, (b) the length of the Option term, (c)
rent in comparable buildings in the relevant submarket, including concessions
offered to new tenants,



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen071.jpg]
68 such as free rent, tenant improvement allowances and moving allowances, (d)
Tenant’s creditworthiness and (e) the quality and location of the Building and
the Project. In the event that the parties are unable to agree upon the FMV
within thirty (30) days after Tenant notifies Landlord that Tenant is exercising
the Option, then either party may request that the same be determined as
follows: a senior officer of a nationally recognized leasing brokerage firm with
local knowledge of the UTC laboratory/research and development leasing submarket
(the “Baseball Arbitrator”) shall be selected and paid for jointly by Landlord
and Tenant. If Landlord and Tenant are unable to agree upon the Baseball
Arbitrator, then the same shall be designated by the local chapter of the
Judicial Arbitration and Mediation Services or any successor organization
thereto (the “JAMS”). The Baseball Arbitrator selected by the parties or
designated by JAMS shall (y) have at least ten (10) years’ experience in the
leasing of laboratory/research and development space in the UTC submarket and
(z) not have been employed or retained by either Landlord or Tenant or any
affiliate of either for a period of at least ten (10) years prior to appointment
pursuant hereto. Each of Landlord and Tenant shall submit to the Baseball
Arbitrator and to the other party its determination of the FMV. The Baseball
Arbitrator shall grant to Landlord and Tenant a hearing and the right to submit
evidence. The Baseball Arbitrator shall determine which of the two (2) FMV
determinations more closely represents the actual FMV. The arbitrator may not
select any other FMV for the Premises other than one submitted by Landlord or
Tenant. The FMV selected by the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the basis for determination of Base Rent
payable for the Option term. If, as of the commencement date of the Option term,
the amount of Base Rent payable during the Option term shall not have been
determined, then, pending such determination, Tenant shall pay Base Rent equal
to the Base Rent payable with respect to the last year of the then-current Term.
After the final determination of Base Rent payable for the Option term, the
parties shall promptly execute a written amendment to this Lease specifying the
amount of Base Rent to be paid during the Option term. Any failure of the
parties to execute such amendment shall not affect the validity of the FMV
determined pursuant to this Section. 42.2. The Option is not assignable separate
and apart from this Lease. 42.3. The Option is conditional upon Tenant giving
Landlord written notice of its election to exercise the Option not more than
fifteen (15) months and not less than twelve (12) months prior to the end of the
expiration of the then-current Term. Time shall be of the essence as to Tenant’s
exercise of the Option. Tenant assumes full responsibility for maintaining a
record of the deadlines to exercise the Option. Tenant acknowledges that it
would be inequitable to require Landlord to accept any exercise of the Option
after the date provided for in this Section. 42.4. Notwithstanding anything
contained in this Article to the contrary, Tenant shall not have the right to
exercise the Option: (a) During the time commencing from the date Landlord
delivers to Tenant a written notice that Tenant is in default under any
provisions of this Lease and continuing until Tenant has cured the specified
default to Landlord’s reasonable satisfaction; or (b) At any time after any
Default as described in Article 31 of the Lease and continuing until Tenant
cures any such Default, if such Default is susceptible to being cured; or



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen072.jpg]
69 (c) In the event that Landlord has delivered to Tenant notice two (2) or more
times during the twelve (12)-month period immediately prior to the date that
Tenant intends to exercise the Option, that Tenant is in monetary or material
non-monetary default in the performance of its obligations hereunder, whether or
not Tenant has cured such defaults. 42.5. The period of time within which Tenant
may exercise the Option shall not be extended or enlarged by reason of Tenant’s
inability to exercise such Option because of the provisions of Section 42.4.
42.6. All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has defaulted under this Lease three (3) or more times and
a service or late charge under Section 31.1 has become payable for any such
default, whether or not Tenant has cured such defaults. 43. Rooftop Access.
Landlord hereby grants to Tenant the Rooftop License (as defined in Exhibit K)
subject to the terms and conditions set forth in Exhibit K attached hereto.
Tenant acknowledges that the rooftop of the Building is currently subject to a
lease (the “Rooftop Lease”) with Global Tower, LLC (together with its
successors, assigns, subtenants and licensees, “Global”). Notwithstanding
anything to the contrary in this Lease, Tenant acknowledges and agrees that
Tenant shall, upon prior notice, provide Global with access to the Building
(including, without limitation, the Building rooftop) at all times to exercise
Global’s rights under the Rooftop Lease, including installation of any equipment
permitted to be installed pursuant to the Rooftop Lease (provided, however, that
Tenant shall be permitted to require that a representative of Tenant accompany
Global during any such access). [REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen073.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written. LANDLORD: BMR-AXIOM LP, a Delaware limited partnership By:
Name: Title: TENANT: LA JOLLA PHARMACEUTICAL COMPANY, a California corporation
By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen074.jpg]
A-1-1 EXHIBIT A PREMISES



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen075.jpg]
MCFARLANE ARCHITECTS SCALE: 1" = 20'-0"
X:\MA_Projects\16-184-01_LJPC\CAD\10_Archive\00_MA Clean Backgrounds\4550_1st
floor.dwg 1272016 4550 TOWNE CENTRE COURT - FIRST FLOOR PLAN N ELEV. MACHINE
107.2 ELEV FI RE RM. LAB UTILITY 107.1 COMMON SHIPPING RECEIVING 107 SDG&E 109
FUTURE COMMON SPACE 130 FUTURE TENANT SPACE 140 STAIRS S103 ELECT. 108 UP MEN
102 JAN. 103 ELEV MACHINE ROOM 103.1 STORAGE 104 MPOE 105 ELEV WOMEN 101 STAIRS
S102 ELEV 1 FUTURE TENANT SPACE 120 STAIRS S101 RI SE R U P U P



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen076.jpg]
MCFARLANE ARCHITECTS SCALE: 1" = 20'-0"
X:\MA_Projects\16-184-01_LJPC\CAD\10_Archive\00_MA Clean Backgrounds\4550_2nd
floor.dwg 1272016 ELEV 3 FUTURE TENANT SPACE 230 ELECTRICAL 206 IT 207 FUTURE
TENANT SPACE 240 STAIRS S203 UP MEN 202 JANITOR 203 STORAGE 205 STORAGE 204
ELEV. LOBBY 200 ELEV 2 STAIRS S202 ELEV WOMEN 201 FS FUTURE TENANT SPACE 220
STAIRS S201 FI R E RI SE R U P U P



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen077.jpg]
MCFARLANE ARCHITECTS SCALE: 1" = 20'-0"
X:\MA_Projects\16-184-01_LJPC\CAD\10_Archive\00_MA Clean Backgrounds\4550_2nd
floor.dwg 1272016 4550 TOWNE CENTRE COURT - SECOND FLOOR PLAN N



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen078.jpg]
MCFARLANE ARCHITECTS SCALE: 1" = 20'-0"
X:\MA_Projects\16-184-01_LJPC\CAD\10_Archive\00_MA Clean Backgrounds\4550_3rd
floor.dwg 1272016 4550 TOWNE CENTRE COURT - THIRD FLOOR PLAN N 330 340 ELEV 3
S303 FUTURE TENANT SPACE ELECTRICAL 306 IT 307 FUTURE TENANT SPACE STAIRS DN MEN
302 JAN. 303 STORAGE 305 STORAGE 304 LOBBY 300 ELEV STAIRS S302 ELEV 1 WOMEN 301
FUTURE TENANT SPACE 320 STAIRS S301 FI R E RI SE R D N D N



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen079.jpg]
B-1 EXHIBIT B WORK LETTER This Work Letter (this “Work Letter”) is made and
entered into as of the day of December, 2016, by and between BMR-AXIOM LP, a
Delaware limited partnership (“Landlord”), and LA JOLLA PHARMACEUTICAL COMPANY,
a California corporation (“Tenant”), and is attached to and made a part of that
certain Lease dated as of December , 2016 (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Lease”), by and between Landlord and Tenant for the Premises located at 4550
Towne Centre Court, San Diego, California. All capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Lease. 1.
General Requirements. 1.1. Authorized Representatives. (a) Landlord designates,
as Landlord’s authorized representative (“Landlord’s Authorized
Representative”), (i) Federico Mina as the person authorized to initial plans,
drawings, approvals and to sign change orders pursuant to this Work Letter and
(ii) an officer of Landlord as the person authorized to sign any amendments to
this Work Letter or the Lease. Tenant shall not be obligated to respond to or
act upon any such item until such item has been initialed or signed (as
applicable) by the appropriate Landlord’s Authorized Representative. Landlord
may change Landlord’s Authorized Representative upon one (1) business day’s
prior written notice to Tenant. Landlord’s Authorized Representative and a
representative of Landlord’s lender will have access to the Premises at all
times during the construction of the Tenant Improvements, and if requested by
Landlord, Tenant’s Authorized Representative will be present during any site
visit at a mutually agreed time. (b) Tenant designates Niklas Bandak (“Tenant’s
Authorized Representative”) as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord. 1.2. Schedule. The schedule
for design and development of the Tenant Improvements, including the time
periods for preparation and review of construction documents, approvals and
performance, shall be in accordance with a schedule to be prepared by Tenant
(the “Schedule”). Tenant shall prepare the Schedule so that it is a reasonable
schedule for the completion of the Tenant Improvements. The Schedule shall
clearly identify all activities requiring Landlord participation, including
specific dates and time periods when Tenant’s contractor will require access to
areas of the Project outside of the Premises. As soon as the Schedule is
completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Schedule shall be approved or disapproved by Landlord within ten (10) business
days after delivery to Landlord. Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord. If



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen080.jpg]
B-2 Landlord disapproves the Schedule, then Landlord shall notify Tenant in
writing of its objections to such Schedule, and the parties shall confer and
negotiate in good faith to reach agreement on the Schedule. The Schedule shall
be subject to adjustment as mutually agreed upon in writing by the parties, or
as provided in this Work Letter. 1.3. Tenant’s Architects, Contractors and
Consultants. The architect, engineering consultants, design team, general
contractor and subcontractors responsible for the construction of the Tenant
Improvements shall be selected by Tenant and approved by Landlord in accordance
with Section 4.7 of the Lease. Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony or may not have sufficient
experience, in Landlord’s reasonable opinion, to perform work in an occupied
Class “A” laboratory research building and in lab areas. All Tenant contracts
related to the Tenant Improvements shall provide that Tenant may assign such
contracts and any warranties with respect to the Tenant Improvements to Landlord
at any time and a copy of all such contracts will be provided to Landlord
(including any contracts between the general contractor and any subcontractors
performing work in excess of $100,000). 2. Tenant Improvements. All Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to payment of the
Base TI Allowance and, if properly requested by Tenant pursuant to the terms of
the Lease, the Additional TI Allowance) and in accordance with the Approved
Plans (as defined below), the Lease and this Work Letter. To the extent that the
total projected cost of the Tenant Improvements (as projected by Landlord)
exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant shall pay
the costs of the Tenant Improvements on a pari passu basis with Landlord as such
costs become due, in the proportion of Excess TI Costs payable by Tenant to the
Base TI Allowance (and, if properly requested by Tenant pursuant to the Lease,
the Additional TI Allowance). If the cost of the Tenant Improvements (as
projected by Landlord) increases over Landlord’s initial projection, then
Landlord may notify Tenant and Tenant shall pay any additional Excess TI Costs
in the same way that Tenant paid the initial Excess TI Costs. If Tenant fails to
pay, or is late in paying, any sum due to Landlord under this Work Letter, then
after notice and the expiration of a ten (10) business day cure period, Landlord
shall have all of the rights and remedies set forth in the Lease for nonpayment
of Rent (including the right to interest and the right to assess a late charge),
and for purposes of any litigation instituted with regard to such amounts the
same shall be considered Rent. All material and equipment furnished by Tenant or
its contractors as the Tenant Improvements shall be new or “like new;” the
Tenant Improvements shall be performed in a first-class, workmanlike manner; and
the quality of the Tenant Improvements shall be of a nature and character not
less than the Building Standard. Tenant shall take, and shall require its
contractors to take, commercially reasonable steps to protect the Premises
during the performance of any Tenant Improvements, including covering or
temporarily removing any window coverings so as to guard against dust, debris or
damage. All Tenant Improvements shall be performed in accordance with Article 17
of the Lease; provided that, notwithstanding anything in the Lease or this Work
Letter to the contrary, in the event of a conflict between this Work Letter and
Article 17 of the Lease, the terms of this Work Letter shall govern.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen081.jpg]
B-3 2.1. Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in writing
within five (5) business days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable. Landlord’s failure to
respond within such five (5) business day period shall be deemed approval by
Landlord. If Landlord reasonably objects to the Draft Schematic Plans, then
Tenant shall revise the Draft Schematic Plans and cause Landlord’s objections to
be remedied in the revised Draft Schematic Plans. Tenant shall then resubmit the
revised Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”
2.2. Construction Plans. Tenant shall prepare final plans and specifications for
the Tenant Improvements that (a) are consistent with and are logical evolutions
of the Approved Schematic Plans and (b) incorporate any other Tenant-requested
(and Landlord-approved) Changes (as defined below). As soon as such final plans
and specifications (“Construction Plans”) are completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. All such Construction Plans shall
be submitted by Tenant to Landlord in electronic .pdf, CADD and full-size hard
copy formats, and shall be approved or disapproved by Landlord within ten (10)
business days after delivery to Landlord. Landlord’s failure to respond within
such ten (10) business day period shall be deemed approval by Landlord. If the
Construction Plans are disapproved by Landlord (which disapproval shall be
limited to items which are different from, or which are not logical evolutions
of the Approved Schematic Plans), then Landlord shall notify Tenant in writing
of its objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans. At the
same time as Tenant’s architect submits the Construction Plans to the City for
approval, Tenant will submit two (2) copies of such Construction Plans to
Landlord. In the event Landlord has any changes to the Construction Plans (as
permitted under this Section), Tenant will cause the Construction Plans
submitted to the City to be revised and resubmitted as required to incorporate
such changes into the final Construction Plans. The Construction Plans so
approved, and all change orders specifically permitted by this Work Letter, are
referred to herein as the “Approved Plans.” 2.3. Changes to the Tenant
Improvements. Any changes to the Approved Plans (each, a “Change”) shall be
requested and instituted in accordance with the provisions of this Article 2 and
shall be subject to the written approval of the non-requesting party in
accordance with this Work Letter. (a) Change Request. Either Landlord or Tenant
may request Changes after Landlord approves the Approved Plans by notifying the
other party thereof in writing in



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen082.jpg]
B-4 substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Tenant Improvements as a result of such Change. Change Requests
shall be signed by the requesting party’s Authorized Representative. (b)
Approval of Changes. All Change Requests shall be subject to the other party’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. The non-requesting party shall have five (5) business
days after receipt of a Change Request to notify the requesting party in writing
of the non-requesting party’s decision either to approve or object to the Change
Request. The non-requesting party’s failure to respond within such five (5)
business day period shall be deemed approval by the non-requesting party. 2.4.
Preparation of Estimates. Tenant shall, before proceeding with any Change, using
its best efforts, prepare as soon as is reasonably practicable (but in no event
more than five (5) business days after delivering a Change Request to Landlord
or receipt of a Change Request) an estimate of the increased costs or savings
that would result from such Change, as well as an estimate of such Change’s
effects on the Schedule. Landlord shall have five (5) business days after
receipt of such information from Tenant to (a) in the case of a Tenant-initiated
Change Request, approve or reject such Change Request in writing, or (b) in the
case of a Landlord- initiated Change Request, notify Tenant in writing of
Landlord’s decision either to proceed with or abandon the Landlord-initiated
Change Request. 2.5. Quality Control Program; Coordination. Tenant shall provide
Landlord with information regarding the following (together, the “QCP”): (a)
Tenant’s general contractor’s quality control program and (b) evidence of
subsequent monitoring and action plans. The QCP shall be subject to Landlord’s
reasonable review and approval and shall specifically address the Tenant
Improvements. Tenant shall ensure that the QCP is regularly implemented on a
scheduled basis and shall provide Landlord with reasonable prior notice and
access to attend all inspections and meetings between Tenant and its general
contractor. At the conclusion of the Tenant Improvements, Tenant shall deliver
the quality control log to Landlord, which shall include all records of quality
control meetings and testing and of inspections held in the field, including
inspections relating to concrete, steel roofing, piping pressure testing and
system commissioning. 3. Completion of Tenant Improvements. Tenant, at its sole
cost and expense (except for the Base TI Allowance and, if properly requested by
Tenant pursuant to the terms of the Lease, the Additional TI Allowance), shall
perform and complete the Tenant Improvements in all respects (a) in substantial
conformance with the Approved Plans, (b) otherwise in compliance with provisions
of the Lease and this Work Letter and (c) in accordance with Applicable Laws,
the requirements of Tenant’s insurance carriers, the requirements of Landlord’s
insurance carriers (to the extent Landlord provides its insurance carriers’
requirements to Tenant) and the board of fire underwriters having jurisdiction
over the Premises. The Tenant Improvements shall be



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen083.jpg]
B-5 deemed completed at such time as Tenant shall furnish to Landlord (t)
evidence satisfactory to Landlord that (i) all Tenant Improvements have been
completed and paid for in full (which shall be evidenced by the architect’s
certificate of completion and the general contractor’s and each subcontractor’s
and material supplier’s final unconditional waivers and releases of liens, each
in a form acceptable to Landlord and complying with Applicable Laws, and a
Certificate of Substantial Completion in the form of the American Institute of
Architects document G704, executed by the project architect and the general
contractor, together with a statutory notice of substantial completion from the
general contractor), (ii) all Tenant Improvements have been accepted by
Landlord, (iii) any and all liens related to the Tenant Improvements have either
been discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Tenant Improvements are outstanding, (u) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any Governmental Authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises (including a certificate
of occupancy (or its substantial equivalent) for the Premises for the Permitted
Use), (v) certificates of insurance required by the Lease to be purchased and
maintained by Tenant, (w) an affidavit from Tenant’s architect certifying that
all work performed in, on or about the Premises is in accordance with the
Approved Plans, (x) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Tenant Improvements as an overlay on the Building “as built” plans (provided
that Landlord provides the Building “as-built” plans provided to Tenant) of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements, (y) a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems (which
report Landlord may hire a licensed, qualified commissioning agent to peer
review, and whose reasonable recommendations Tenant’s commissioning agent shall
perform and incorporate into a revised report) and (z) such other “close out”
materials as Landlord reasonably requests consistent with Landlord’s own
requirements for its contractors or which are required by Landlord’s lender,
such as copies of manufacturers’ warranties, operation and maintenance manuals
and the like. In connection with Tenant’s performance of the Tenant
Improvements, Tenant will keep a log for all of the following categories in
connection with the Tenant Improvements: change orders, requests for information
and lien releases, and will keep and maintain a copy of the minutes from weekly
construction meetings, a list of all subcontractors (including contract amounts)
working on the Tenant Improvements, as well as an up to date Schedule and
Approved Budget (as defined below) and will make the foregoing items available
to Landlord as part of each Fund Request or as otherwise requested by Landlord.
4. Insurance. 4.1. Property Insurance. At all times during the period beginning
with commencement of construction of the Tenant Improvements and ending with
final completion of the Tenant Improvements, Tenant shall maintain, or cause to
be maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance naming Landlord and the Landlord Parties as
additional insureds. Such policy shall, on a completed values basis for the full
insurable value at all times, insure against loss or damage by fire, vandalism
and malicious mischief and other such risks as are customarily covered by the
so-called “broad form extended



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen084.jpg]
B-6 coverage endorsement” upon all Tenant Improvements and the general
contractor’s and any subcontractors’ machinery, tools and equipment, all while
each forms a part of, or is contained in, the Tenant Improvements or any
temporary structures on the Premises, or is adjacent thereto; provided that, for
the avoidance of doubt, insurance coverage with respect to the general
contractor’s and any subcontractors’ machinery, tools and equipment shall be
carried on a primary basis by such general contractor or the applicable
subcontractor(s). Tenant agrees to pay any deductible, and Landlord is not
responsible for any deductible, for a claim under such insurance. Such property
insurance shall contain an express waiver of any right of subrogation by the
insurer against Landlord and the Landlord Parties, and shall name Landlord and
its affiliates as loss payees as their interests may appear. 4.2. Workers’
Compensation Insurance. At all times during the period of construction of the
Tenant Improvements, Tenant shall, or shall cause its contractors or
subcontractors to, maintain statutory workers’ compensation insurance as
required by Applicable Laws. 5. Liability. Tenant assumes sole responsibility
and liability for any and all injuries or the death of any persons, including
Tenant’s contractors and subcontractors and their respective employees, agents
and invitees, and for any and all damages to property caused by, resulting from
or arising out of any act or omission on the part of Tenant, Tenant’s
contractors or subcontractors, or their respective employees, agents and
invitees in the prosecution of the Tenant Improvements. Tenant agrees to
Indemnify the Landlord Indemnitees from and against all Claims due to, because
of or arising out of any and all such injuries, death or damage, whether real or
alleged, and Tenant and Tenant’s contractors and subcontractors shall assume and
defend at their sole cost and expense all such Claims; provided, however, that
nothing contained in this Work Letter shall be deemed to Indemnify Landlord from
or against liability caused by Landlord’s negligence or willful misconduct. Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing. 6. TI Allowance. 6.1. Application of TI
Allowance. Landlord shall contribute, in the following order, the Base TI
Allowance and, if properly requested by Tenant pursuant to the terms of the
Lease, the Additional TI Allowance toward the costs and expenses incurred in
connection with the performance of the Tenant Improvements, in accordance with
Article 4 of the Lease. If the entire TI Allowance is not applied toward or
reserved for the costs of the Tenant Improvements, then Tenant shall not be
entitled to a credit of such unused portion of the TI Allowance. Tenant may
apply the Base TI Allowance and, if properly requested by Tenant pursuant to the
terms of the Lease, the Additional TI Allowance for the payment of construction
and other costs in accordance with the terms and provisions of the Lease. 6.2.
Approval of Budget for the Tenant Improvements. Notwithstanding anything to the
contrary set forth elsewhere in this Work Letter or the Lease, Landlord shall
not have any obligation to expend any portion of the TI Allowance until Landlord
and Tenant shall have approved in writing the budget for the Tenant Improvements
(the “Approved Budget”). Prior to Landlord’s approval of the Approved Budget,
Tenant shall pay all of the costs and expenses incurred in connection with the
Tenant Improvements as they become due. Landlord shall not be



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen085.jpg]
B-7 obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant. 6.3. Fund Requests. Upon submission by
Tenant to Landlord (which submittals must be provided on or before the first
(1st) day of each month starting in the first month that Tenant is eligible to
request payment of the TI Allowance) of (a) a statement (a “Fund Request”)
setting forth the total amount of the TI Allowance requested, (b) a summary of
the Tenant Improvements performed using AIA standard form Application for
Payment (G 702) executed by the general contractor and by the architect, (c)
invoices from the general contractor, the architect, and any subcontractors,
material suppliers and other parties requesting payment with respect to the
amount of the TI Allowance then being requested, (d) unconditional lien releases
from the general contractor and each subcontractor and material supplier with
respect to previous payments made by either Landlord or Tenant for the Tenant
Improvements in a form acceptable to Landlord and complying with Applicable
Laws, (e) conditional lien releases from the general contractor and each
subcontractor and material supplier with respect to the Tenant Improvements
performed that correspond to the Fund Request each in a form acceptable to
Landlord and complying with Applicable Laws, (f) all information required by the
last sentence of Section 3 above, (g) copies of all change orders issued in the
applicable payment period, and (h) any other documentation required by
Landlord’s lender as a condition to funding of loan proceeds, then Landlord
shall, within thirty (30) days following receipt by Landlord of a Fund Request
and the accompanying materials required by this Section, pay to (as elected by
Landlord) the applicable contractors, subcontractors and material suppliers or
Tenant (for reimbursement for payments made by Tenant to such contractors,
subcontractors or material suppliers either prior to Landlord’s approval of the
Approved TI Budget or as a result of Tenant’s decision to pay for the Tenant
Improvements itself and later seek reimbursement from Landlord in the form of
one lump sum payment in accordance with the Lease and this Work Letter), the
amount of Tenant Improvement costs set forth in such Fund Request; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Tenant Improvements is approved in accordance
with Section 6.2, and any Fund Request under this Section shall be subject to
the payment limits set forth in Section 6.2 above and Article 4 of the Lease.
Notwithstanding anything in this Section to the contrary, Tenant shall not
submit a Fund Request more often than every thirty (30) days and may not submit
a Fund Request until the Clinical Trial Termination Option has expired or is
void and of no further effect. Any additional Fund Requests submitted by Tenant
shall be void and of no force or effect. 6.4. Accrual Information. In addition
to the other requirements of this Section 6, Tenant shall, no later than the
third (3rd) business day of each month until the Tenant Improvements are
complete, provide Landlord with an estimate of (a) the percentage of design and
other soft cost work that has been completed, (b) design and other soft costs
spent through the end of the previous month, both from commencement of the
Tenant Improvements and solely for the previous month, (c) the percentage of
construction and other hard cost work that has been completed, (d) construction
and other hard costs spent through the end of the previous month, both from
commencement of the Tenant Improvements and solely for the previous month, and
(e) the date of Substantial Completion of the Tenant Improvements.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen086.jpg]
B-8 7. Miscellaneous. 7.1. Incorporation of Lease Provisions. Sections 40.6
through 40.19 of the Lease are incorporated into this Work Letter by reference,
and shall apply to this Work Letter in the same way that they apply to the
Lease. 7.2. General. Except as otherwise set forth in the Lease or this Work
Letter, this Work Letter shall not apply to improvements performed in any
additional premises added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise; or to any portion of the
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term, whether by any options under the Lease or otherwise,
unless the Lease or any amendment or supplement to the Lease expressly provides
that such additional premises are to be delivered to Tenant in the same
condition as the initial Premises. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen087.jpg]
B-9 IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written. LANDLORD: BMR-AXIOM LP, a Delaware
limited partnership By: Name: Title: TENANT: LA JOLLA PHARMACEUTICAL COMPANY, a
California corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen088.jpg]
B-1-1 EXHIBIT B-1 TENANT WORK INSURANCE SCHEDULE Tenant shall be responsible for
requiring all of Tenant contractors doing construction or renovation work to
purchase and maintain such insurance as shall protect it from the claims set
forth below which may arise out of or result from any Tenant Work whether such
Tenant Work is completed by Tenant or by any Tenant contractors or by any person
directly or indirectly employed by Tenant or any Tenant contractors, or by any
person for whose acts Tenant or any Tenant contractors may be liable: 1. Claims
under workers’ compensation, disability benefit and other similar employee
benefit acts which are applicable to the Tenant Work to be performed. 2. Claims
for damages because of bodily injury, occupational sickness or disease, or death
of employees under any applicable employer’s liability law. 3. Claims for
damages because of bodily injury, or death of any person other than Tenant’s or
any Tenant contractors’ employees. 4. Claims for damages insured by usual
personal injury liability coverage which are sustained (a) by any person as a
result of an offense directly or indirectly related to the employment of such
person by Tenant or any Tenant contractors or (b) by any other person. 5. Claims
for damages, other than to the Tenant Work itself, because of injury to or
destruction of tangible property, including loss of use therefrom. 6. Claims for
damages because of bodily injury or death of any person or property damage
arising out of the ownership, maintenance or use of any motor vehicle. Tenant
contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage. Tenant contractors’ Commercial General, Automobile, Employers and
Umbrella Liability Insurance shall be written for not less than limits of
liability as follows: a. Commercial General Liability: Bodily Injury and
Property Damage Commercially reasonable amounts, but in any event no less than
$1,000,000 per occurrence and $2,000,000 general aggregate, with $2,000,000
products and completed operations aggregate.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen089.jpg]
B-1-2 b. Commercial Automobile Liability: Bodily Injury and Property Damage
$1,000,000 per accident c. Employer’s Liability: Each Accident $500,000 Disease
– Policy Limit $500,000 Disease – Each Employee $500,000 d. Umbrella Liability:
Bodily Injury and Property Damage Commercially reasonable amounts (excess of
coverages a, b and c above), but in any event no less than $5,000,000 per
occurrence / aggregate. All subcontractors for Tenant contractors shall carry
the same coverages and limits as specified above, unless different limits are
reasonably approved by Landlord. The foregoing policies shall contain a
provision that coverages afforded under the policies shall not be canceled or
not renewed until at least thirty (30) days’ prior written notice has been given
to the Landlord. Certificates of insurance including required endorsements
showing such coverages to be in force shall be filed with Landlord prior to the
commencement of any Tenant Work and prior to each renewal. Coverage for
completed operations must be maintained for the lesser of ten (10) years and the
applicable statue of repose following completion of the Tenant Work, and
certificates evidencing this coverage must be provided to Landlord. The minimum
A.M. Best’s rating of each insurer shall be A- VII. Landlord and its mortgagees
shall be named as an additional insureds under Tenant contractors’ Commercial
General Liability, Commercial Automobile Liability and Umbrella Liability
Insurance policies as respects liability arising from work or operations
performed, or ownership, maintenance or use of autos, by or on behalf of such
contractors. Each contractor and its insurers shall provide waivers of
subrogation with respect to any claims covered or that should have been covered
by valid and collectible insurance, including any deductibles or self-insurance
maintained thereunder. If any contractor’s work involves the handling or removal
of asbestos (as determined by Landlord in its sole and absolute discretion),
such contractor shall also carry Pollution Legal Liability insurance. Such
coverage shall include bodily injury, sickness, disease, death or mental anguish
or shock sustained by any person; property damage, including physical injury to
or destruction of tangible property (including the resulting loss of use
thereof), clean-up costs and the loss of use of tangible property that has not
been physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Term
Commencement Date, and coverage is continuously maintained during all periods in
which



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen090.jpg]
B-1-3 Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen091.jpg]
C-1 EXHIBIT C ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE
THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [ ], 20[ ], with reference to that certain Lease (the
“Lease”) dated as of [ ], 201_, by LA JOLLA PHARMACEUTICAL COMPANY, a California
corporation (“Tenant”), in favor of BMR-AXIOM LP, a Delaware limited partnership
(“Landlord”). All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Lease. Tenant hereby confirms the
following: 1. Tenant accepted possession of the Premises for construction of
improvements or the installation of personal or other property on [ ], 20[ ],
and for use in accordance with the Permitted Use on [ ], 20[ ]. Tenant first
occupied the Premises for the Permitted Use on [ ], 20[ ]. 2. The Premises are
in good order, condition and repair. 3. The Tenant Improvements are
Substantially Complete. 4. All conditions of the Lease to be performed by
Landlord as a condition to the full effectiveness of the Lease have been
satisfied, and Landlord has fulfilled all of its duties in the nature of
inducements offered to Tenant to lease the Premises. 5. In accordance with the
provisions of Article 4 of the Lease, the Term Commencement Date is [ ], 20[ ],
and, unless the Lease is terminated prior to the Term Expiration Date pursuant
to its terms, the Term Expiration Date shall be [ ], 20[ ]. 6. The Lease is in
full force and effect, and the same represents the entire agreement between
Landlord and Tenant concerning the Premises[, except [ ]]. 7. Tenant has no
existing defenses against the enforcement of the Lease by Landlord, and there
exist no offsets or credits against Rent owed or to be owed by Tenant. 8. The
obligation to pay Rent is presently in effect and all Rent obligations on the
part of Tenant under the Lease commenced to accrue on [ ], 20[ ], with Base Rent
payable on the dates and amounts set forth in the chart below: Dates Approximate
Square Feet of Rentable Area Base Rent per Square Foot of Rentable Area Monthly
Base Rent Annual Base Rent [ ]/[ ]/[ ]- [ ]/[ ]/[ ] [ ] $[ ]
[monthly][OR][annually] [ ] [ ]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen092.jpg]
C-2 9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen093.jpg]
C-3 IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term
Commencement Date and Term Expiration Date as of the date first written above.
TENANT: LA JOLLA PHARMACEUTICAL COMPANY, a California corporation By: Name:
Title:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen094.jpg]
D-1 EXHIBIT D LANDLORD WORK Pre-Delivery Landlord Work ● One (1) set of
restrooms on each floor of the Building; and ● Work to the Base Building
mechanical systems (detailed description below); and ● Electrical work (detailed
description below); and ● Egress lighting sufficient for Building core and
shell; and ● Refinish the elevator cabs in the Building; and ● Notifier fire
alarm system expandable for Tenant Improvements Description of Base Building
Mechanical Work Laboratory ● (1) new air-cooled chiller (Capacity = 180 Tons)
and chilled water pumps. ● (2) new hot water boilers and pumps. (Capacity=1,999
MBH each) ● Building management system serving centralized HVAC equipment and
core building spaces only. Airflow controls and temperature controls within
Premises are excluded. ● New galvanized supply air and exhaust air duct risers.
● Centralized laboratory air compressor (40 HP) and vacuum pumps (three at 10 HP
each) with main piping risers stubbed to each floor. Office ● (1) new rooftop
VAV package unit, shared between floors (Capacity: 16,000 cfm) ● Building
management system serving centralized HVAC equipment and core building spaces
only. Airflow controls and temperature controls within Premises are excluded. ●
(7) new stand-alone split system fan coils for core support rooms ● New
galvanized supply air and exhaust air duct risers. Electrical Work ● New 800 Amp
main breakers and SDG&E meters to serve each floor. All electrical distribution
downstream of SDG&E meters and automatic transfer switch gear serving Premises
is excluded. Post-Delivery Landlord Work ● Paint the Exterior walls of the
Building ● Site improvements including landscaping, hardscaping, new slurry coat
and striping of the parking lot, patio on the northwest side of the Building;
and ● Amenities Center



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen095.jpg]
EXHIBIT E FORM OF LETTER OF CREDIT IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
XXX DATE: , 20 BENEFICIARY: BMR-AXIOM LP 17190 BERNARDO CENTER DRIVE SAN DIEGO,
CALIFORNIA 92128 ATTN: FINANCE DEPARTMENT APPLICANT: [INSERT NAME AND ADDRESS]
AMOUNT OF LETTER OF CREDIT: USD XXX (XXX AND 00/100 UNITED STATES DOLLARS) DATE
AND PLACE OF EXPIRATION: [INSERT EXPIRATION DATE] AT THE COUNTERS OF JPMORGAN
CHASE BANK, N.A. CHICAGO, ILLINOIS, USA LADIES AND GENTLEMEN: WE, JPMORGAN CHASE
BANK, N.A., LOCATED AT: 131 SOUTH DEARBORN, 5TH FLOOR, MAIL CODE: IL1-0236,
CHICAGO, ILLINOIS, 60603-5506 (THE “ISSUING BANK”), ESTABLISH IN FAVOR OF
BMR-AXIOM LP, LOCATED AT: 17190 BERNARDO CENTER DRIVE, SAN DIEGO, CALIFORNIA,
92128, ATTN: FINANCE DEPARTMENT (THE “BENEFICIARY”) OUR IRREVOCABLE AND
UNCONDITIONAL (SUBJECT TO THE CONDITIONS HEREIN) STANDBY LETTER OF CREDIT NUMBER
XXX (THE “L/C”) FOR AN AGGREGATE AMOUNT OF USD XXX (XXX AND 00/100 UNITED STATES
DOLLARS), EXPIRING AT 5.00 P.M. (CHICAGO TIME) ON [INSERT EXPIRATION DATE] OR,
IF SUCH DAY IS NOT A BUSINESS DAY, THEN THE NEXT SUCCEEDING BUSINESS DAY (SUCH
DATE, AS EXTENDED FROM TIME TO TIME, THE “EXPIRATION DATE”). AS USED HEREIN, THE
TERM “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY, OR A DAY ON
WHICH BANKS IN THE STATE OF ILLINOIS ARE AUTHORIZED OR REQUIRED TO BE CLOSED,
AND A DAY ON WHICH PAYMENTS CAN BE EFFECTED ON THE FEDWIRE SYSTEM. LA JOLLA
PHARMACEUTICAL-PREVET-JLM-2016 11-1688-CLEAN COPY



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen096.jpg]
E-2 WE AUTHORIZE THE BENEFICIARY TO DRAW ON US FOR THE ACCOUNT OF [INSERT
APPLICANT NAME], LOCATED AT: [INSERT APPLICANT ADDRESS] (THE “ACCOUNT PARTY”),
UNDER THE TERMS AND CONDITIONS OF THIS L/C. FUNDS UNDER THIS L/C ARE AVAILABLE
BY PRESENTING THE FOLLOWING DOCUMENTATION (THE “DRAWING DOCUMENTATION”): (A) THE
ORIGINAL L/C; AND (B) A SIGHT DRAFT COMPLETED IN THE FORM OF ATTACHMENT 1 TO
THIS L/C, WITH BLANKS FILLED IN AND BRACKETED ITEMS PROVIDED AS APPROPRIATE. NO
OTHER EVIDENCE OF AUTHORITY, CERTIFICATE, OR DOCUMENTATION IS REQUIRED. DRAWING
DOCUMENTATION MUST BE PRESENTED AT THE ISSUING BANK’S OFFICE AT: 131 SOUTH
DEARBORN, 5TH FLOOR, MAIL CODE: IL1-0236, CHICAGO, ILLINOIS, 60603-5506,
ATTENTION: STANDBY LETTER OF CREDIT UNIT ON OR BEFORE THE EXPIRATION DATE BY
CERTIFIED MAIL, PERSONAL PRESENTATION, COURIER OR MESSENGER SERVICE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, DRAWINGS PRESENTED BY TELECOPY
("FAX") TO FAX NUMBER 312-233- , OR ALTERNATELY TO FAX NUMBER 312-233- ARE
ACCEPTABLE, UNDER TELEPHONE PRE-ADVICE TO 312-385- , OR ALTERNATELY TO
1-800-634-1969, PROVIDED THAT SUCH FAX PRESENTATION IS RECEIVED ON OR BEFORE THE
EXPIRATION DATE ON THIS L/C IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
L/C, IT BEING UNDERSTOOD THAT ANY SUCH FAX PRESENTATION SHALL BE CONSIDERED THE
SOLE OPERATIVE INSTRUMENT OF DRAWING. IN THE EVENT OF PRESENTATION BY FAX, THE
ORIGINAL DOCUMENTS SHOULD NOT ALSO BE PRESENTED. WE ENGAGE WITH YOU THAT
DOCUMENTS PRESENTED UNDER AND IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS L/C WILL BE DULY HONORED ON PRESENTATION IF PRESENTED AT THE OFFICES OF THE
ISSUING BANK LOCATED AT: 131 SOUTH DEARBORN, 5TH FLOOR, MAIL CODE IL1-0236,
CHICAGO, ILLINOIS 60603-5506, ATTENTION: STANDBY LETTER OF CREDIT UNIT, ON OR
BEFORE THE EXPIRATION DATE OF THIS L/C. ALL PAYMENTS DUE HEREUNDER SHALL BE MADE
BY WIRE TRANSFER TO THE BENEFICIARY’S ACCOUNT PER THEIR INSTRUCTIONS. ALL
DOCUMENTS PRESENTED MUST BE IN ENGLISH. IF BENEFICIARY PRESENTS PROPER DRAWING
DOCUMENTATION TO US ON OR BEFORE THE EXPIRATION DATE, THEN WE SHALL PAY UNDER
THIS L/C AT OR BEFORE THE FOLLOWING TIME (THE “PAYMENT DEADLINE”): (A) IF
PRESENTMENT IS MADE AT OR BEFORE 12.00 NOON (CHICAGO TIME) ON ANY BUSINESS DAY,
THEN PAYMENT SHALL BE MADE ON THE 3RD (THIRD) BUSINESS DAY; AND (B) IF
PRESENTMENT IS MADE AFTER 12.00 NOON (CHICAGO TIME) ON ANY BUSINESS DAY, THEN
PAYMENT SHALL BE MADE ON THE 4TH (FOURTH) BUSINESS DAY. IF WE DETERMINE THAT
DRAWING DOCUMENTATION DOES NOT CONFIRM TO THE TERMS AND CONDITIONS OF THE L/C,
WE SHALL SEND THE



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen097.jpg]
E-3 BENEFICIARY NOTICE IN WRITING, THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED
IN ACCORDANCE WITH THE TERMS OF THE L/C, STATING THE REASONS THEREFOR AND THAT
WE SHALL RETURN THE DRAWING DOCUMENTATION TO THE BENEFICIARY. UPON BEING
NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN CONFORMITY WITH THIS
L/C, THE BENEFICIARY MAY ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING DEMAND FOR
PAYMENT TO THE EXTENT THAT THE BENEFICIARY IS ENTITLED TO DO SO AND WITHIN THE
THEN CURRENT EXPIRATION DATE OF THIS L/C. PARTIAL DRAWINGS ARE PERMITTED. EXCEPT
WHEN THE AMOUNT OF THE DRAWING FULLY UTILIZES THIS LETTER OF CREDIT, WE
UNDERTAKE TO RETURN THE ORIGINAL L/C TO YOU WITH THE AMOUNT OF THE PAYMENT
ENDORSED THEREON. IT IS A CONDITION OF THIS L/C THAT THE EXPIRATION DATE SHALL
BE AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR 1 (ONE) YEAR FROM THE EXPIRATION
DATE HEREOF OR ANY FUTURE EXPIRATION DATE UNLESS AT LEAST 90 (NINETY) DAYS PRIOR
TO SUCH EXPIRATION DATE WE SEND NOTICE TO YOU BY CERTIFIED MAIL OR HAND
DELIVERED COURIER, AT THE ADDRESS STATED ABOVE, THAT WE ELECT NOT TO EXTEND THIS
L/C FOR ANY SUCH ADDITIONAL PERIOD. HOWEVER IN NO EVENT SHALL THIS L/C BE
AUTOMATICALLY EXTENDED BEYOND [INSERT FINAL EXPIRATION DATE] (THE “FINAL
EXPIRATION DATE”). THIS L/C IS TRANSFERABLE, BUT ONLY IN ITS ENTIRETY, AND MAY
BE SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS L/C SHALL BE EFFECTED BY US UPON
YOUR SUBMISSION OF THIS ORIGINAL LETTER OF CREDIT, INCLUDING ALL AMENDMENTS, IF
ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM DULY COMPLETED AND SIGNED, WITH
THE SIGNATURE THEREON AUTHENTICATED BY YOUR BANK. CHARGES AND FEES RELATED TO
THE TRANSFER OF THIS L/C WILL BE FOR THE ACCOUNT OF THE APPLICANT. IF YOU WISH
TO TRANSFER THE L/C, PLEASE CONTACT US FOR THE FORM WHICH WE SHALL PROVIDE TO
YOU UPON YOUR REQUEST. IN ANY EVENT, THIS L/C MAY NOT BE TRANSFERRED TO ANY
PERSON OR ENTITY LISTED IN OR OTHERWISE SUBJECT TO, ANY SANCTION OR EMBARGO
UNDER ANY APPLICABLE RESTRICTIONS. ALL AMENDMENTS UNDER THIS LETTER OF CREDIT
ARE SUBJECT TO THE BENEFICIARY'S AGREEMENT. THIS L/C IS GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND, EXCEPT AS
OTHERWISE EXPRESSLY STATED HEREIN, TO THE INTERNATIONAL STANDBY PRACTICES, ICC
PUBLICATION NO. 590 (THE “ISP98”), AND IN THE EVENT OF ANY CONFLICT, THE LAWS OF
THE STATE OF NEW YORK WILL CONTROL, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen098.jpg]
E-4 PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS L/C TO THE ATTENTION OF:
JPMORGAN CHASE BANK, N.A, 131 SOUTH DEARBORN, 5TH FLOOR, MAIL CODE IL1-0236,
CHICAGO, ILLINOIS 60603-5506, ATTENTION: STANDBY LETTER OF CREDIT UNIT,
INCLUDING THE L/C NUMBER MENTIONED ABOVE. FOR TELEPHONE ASSISTANCE, PLEASE
CONTACT THE STANDBY CLIENT SERVICE UNIT AT 1-800-634-1969, OR 1-813-432-1210,
AND HAVE THIS L/C NUMBER AVAILABLE. VERY TRULY YOURS, JPMORGAN CHASE BANK, N.A.
[ISSUER SIGNATURE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen099.jpg]
E-2-1 ATTACHMENT 1 TO IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER XXX FORM OF
SIGHT DRAFT [BENEFICIARY LETTERHEAD] TO: JPMORGAN CHASE BANK, N.A. 131 SOUTH
DEARBORN 5TH FLOOR, MAIL CODE: IL1-0236 CHICAGO, ILLINOIS, 60603-5506 ATTENTION:
STANDBY LETTER OF CREDIT UNIT SIGHT DRAFT AT SIGHT, PAY TO THE ORDER OF , THE
SUM OF UNITED STATES DOLLARS ($ ). DRAWN UNDER JPMORGAN CHASE BANK, N.A.
IRREVOCABLE STANDBY LETTER OF CREDIT NO. DATED . [JPMORGAN CHASE BANK, N.A. IS
HEREBY DIRECTED TO PAY THE PROCEEDS OF THIS SIGHT DRAFT SOLELY TO THE FOLLOWING
ACCOUNT: .] [NAME AND SIGNATURE BLOCK, WITH AUTHORIZED SIGNATURE OF THE
BENEFICIARY (SIGNED AS SUCH)] DATE:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen100.jpg]
EXHIBIT F RULES AND REGULATIONS NOTHING IN THESE RULES AND REGULATIONS (“RULES
AND REGULATIONS”) SHALL SUPPLANT ANY PROVISION OF THE LEASE. IN THE EVENT OF A
CONFLICT OR INCONSISTENCY BETWEEN THESE RULES AND REGULATIONS AND THE LEASE, THE
LEASE SHALL PREVAIL. 1. No Tenant Party shall encumber or obstruct the common
entrances, lobbies, elevators, sidewalks and stairways of the Project or use
them for any purposes other than ingress or egress to and from the Building(s)
or the Project. 2. Except as specifically provided in the Lease, no sign,
placard, picture, advertisement, name or notice shall be installed or displayed
on any part of the outside of the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule. 3. If Landlord objects in writing to any curtains, blinds, shades,
screens, hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises or placed on any windowsill,
and (a) such window, door or windowsill is visible from the exterior of the
Premises and (b) such curtain, blind, shade, screen, hanging plant or other
object is not included in plans approved by Landlord, then Tenant shall promptly
remove such curtains, blinds, shades, screens, hanging plants or other similar
objects at its sole cost and expense. 4. Tenant shall not place a load upon any
floor of the Premises that exceeds the load per square foot that (a) such floor
was designed to carry or (b) is allowed by Applicable Laws. Fixtures and
equipment that cause noises or vibrations that may be transmitted to the
structure of the Building(s) to such a degree as to be objectionable to other
tenants shall be placed and maintained by Tenant, at Tenant’s sole cost and
expense, on vibration eliminators or other devices sufficient to eliminate such
noises and vibrations to levels reasonably acceptable to Landlord and the
affected tenants of the Project. 5. Tenant shall not install any radio,
television or other antennae; cell or other communications equipment; or other
devices on the roof or exterior walls of the Premises except in accordance with
the Lease. Tenant shall not interfere with radio, television or other digital or
electronic communications at the Project or elsewhere. 6. Canvassing, peddling,
soliciting and distributing handbills or any other written material within, on
or around the Project (other than within the Premises) are prohibited. Tenant
shall cooperate with Landlord to prevent such activities by any Tenant Party. 7.
Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through Common
Area shall be held in secondary containment devices. F-1



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen101.jpg]
F-2 Tenant shall be responsible, at its sole cost and expense, for Tenant’s
removal of its trash, garbage and Hazardous Materials. Tenant is encouraged to
participate in the waste removal and recycling program in place at the Project.
8. The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. 9. Tenant shall not, without Landlord’s prior written
consent, use the name of the Project, if any, in connection with or in promoting
or advertising Tenant’s business except as Tenant’s address. 10. Tenant shall
comply with all safety, fire protection and evacuation procedures and
regulations established by Landlord or any Governmental Authority. 11. Tenant
assumes any and all responsibility for protecting the Premises from theft,
robbery and pilferage, which responsibility includes keeping doors locked and
other means of entry to the Premises closed. 12. Tenant shall not modify any
locks to the Premises without Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, condition or delay. Tenant shall
furnish Landlord with copies of keys, pass cards or similar devices for locks to
the Premises. 13. Tenant shall cooperate and participate in all reasonable
security programs affecting the Premises. 14. Tenant shall not permit any
animals in the Project, other than for service animals or for use in laboratory
experiments. 15. The water and wash closets and other plumbing fixtures shall
not be used for any purposes other than those for which they were constructed,
and no sweepings, rubbish, rags or other substances shall be deposited therein.
16. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities. 17. Smoking is prohibited inside the
Building, except in designated outdoor areas of the Project (if any). 18. The
Project’s hours of operation are currently 24 hours a day seven days a week. 19.
Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen102.jpg]
F-3 20. Tenant, at Tenant’s sole cost and expense, shall cause the Premises to
be exterminated on a monthly basis to Landlord’s reasonable satisfaction and
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
insects, rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility. 21. If
Tenant desires to use any portion of the Common Area for a Tenant-related event,
Tenant must notify Landlord in writing at least thirty (30) days prior to such
event on the form attached as Attachment 1 to this Exhibit, which use shall be
subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event. Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease. Landlord
may waive any one or more of these Rules and Regulations for the benefit of
Tenant or any other tenant, but no such waiver by Landlord shall be construed as
a waiver of such Rules and Regulations in favor of Tenant or any other tenant,
nor prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all of the tenants of the Project, including Tenant. These Rules
and Regulations are in addition to, and shall not be construed to in any way
modify or amend, in whole or in part, the terms covenants, agreements and
conditions of the Lease. Landlord reserves the right to make such other and
reasonable additional rules and regulations as, in its judgment, may from time
to time be needed for safety and security, the care and cleanliness of the
Project, or the preservation of good order therein; provided, however, that
Tenant shall not be obligated to adhere to such additional rules or regulations
until Landlord has provided Tenant with written notice thereof. Tenant agrees to
abide by these Rules and Regulations and any such additional rules and
regulations issued or adopted by Landlord. Tenant shall be responsible for the
observance of these Rules and Regulations by all Tenant Parties.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen103.jpg]
F-1-1 ATTACHMENT 1 TO EXHIBIT F REQUEST FOR USE OF COMMON AREA REQUEST FOR USE
OF COMMON AREA Date of Request: Landlord/Owner: Tenant/Requestor: Property
Location: Event Description: Proposed Plan for Security & Cleaning: Date of
Event: Hours of Event: (to include set-up and take down): Location at Property
(see attached map): Number of Attendees: Open to the Public? [ ] YES [ ] NO Food
and/or Beverages? [ ] YES [ ] NO If YES: ● Will food be prepared on site? [ ]
YES [ ] NO ● Please describe: ● Will alcohol be served? [ ] YES [ ] NO ● Please
describe: ● Will attendees be charged for alcohol? [ ] YES [ ] NO



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen104.jpg]
F-1-2 ● Is alcohol license or permit required? [ ] YES [ ] NO ● Does caterer
have alcohol license or permit: [ ] YES [ ] NO [ ] N/A Other Amenities (tent,
booths, band, food trucks, bounce house, etc.): Other Event Details or Special
Circumstances: The undersigned certifies that the foregoing is true, accurate
and complete and he/she is duly authorized to sign and submit this request on
behalf of the Tenant/Requestor named above. LA JOLLA PHARMACEUTICAL COMPANY, a
California corporation By: Name: Title: Date:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen105.jpg]
G-1 EXHIBIT G FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER [TENANT
LETTERHEAD] BMR–Axiom LP 17190 Bernardo Center Drive San Diego, California 92128
Attn: Vice President, Real Estate Legal [Date] Re: Additional TI Allowance To
Whom It May Concern: This letter concerns that certain Lease dated as of [ ],
20[ ] (the "Lease"), between BMR–Axiom LP, a Delaware limited partnership
("Landlord") and La Jolla Pharmaceutical Company, a California corporation
("Tenant"). Capitalized terms not otherwise defined herein shall have the
meanings given them in the Lease. Tenant hereby notifies Landlord that it wishes
to exercise its right to utilize the Additional TI Allowance pursuant to Article
4 of the Lease. [ ]. If you have any questions, please do not hesitate to call [
] at ([ ]) [ ]- Sincerely, [Name] [Title of Authorized Signatory] cc: Karen
Sztraicher John Bonanno Kevin Simonsen



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen106.jpg]
H-1 EXHIBIT H TENANT’S PROPERTY



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen107.jpg]
N-1 EXHIBIT I FORM OF ESTOPPEL CERTIFICATE To: BMR-Axiom LP 17190 Bernardo
Center Drive San Diego, California 92128 Attention: Legal Department BioMed
Realty, L.P. 17190 Bernardo Center Drive San Diego, California 92128 Re: 4550
Towne Centre Court (the “Premises”) at Towne Centre Court in San Diego,
California (the “Property”) The undersigned tenant (“Tenant”) hereby certifies
to you as follows: 1. Tenant is a tenant at the Property under a lease (the
“Lease”) for the Premises dated as of [ ], 20[ ]. The Lease has not been
cancelled, modified, assigned, extended or amended [except as follows: [ ]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [ ], 20[ ]. 2. Tenant took possession of the Premises, currently
consisting of [ ] square feet of Rentable Area, on [ ], 20[ ], and commenced to
pay rent on [ ], 20[ ]. Tenant has full possession of the Premises, has not
assigned the Lease or sublet any part of the Premises, and does not hold the
Premises under an assignment or sublease[, except as follows: [ ]]. 3. All base
rent, rent escalations and additional rent under the Lease have been paid
through [ ], 20[ ]. There is no prepaid rent[, except $[ ]][, and the amount of
security deposit is $[ ] [in cash][OR][in the form of a letter of credit]].
Tenant currently has no right to any future rent abatement under the Lease. 4.
Base rent is currently payable in the amount of $[ ] per month. 5. Tenant is
currently paying estimated payments of additional rent of $[ ] per month on
account of real estate taxes, insurance, management fees and Common Area
maintenance expenses. 6. All work to be performed for Tenant under the Lease has
been performed as required under the Lease and has been accepted by Tenant[,
except [ ]], and all allowances to be paid to Tenant, including allowances for
tenant improvements, moving expenses or other items, have been paid. 7. The
Lease is in full force and effect, free from Default, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen108.jpg]
F-2 Tenant has received no notice of prior sale, transfer, assignment,
hypothecation or pledge of the Lease or of the rents payable thereunder[, except
[ ]]. 8. [Tenant has the following expansion rights or options for leasing
additional space at the Property: [ ].][OR][Tenant has no rights or options to
purchase the Property.] 9. To Tenant’s knowledge, no hazardous wastes have been
generated, treated, stored or disposed of by or on behalf of Tenant in, on or
around the Premises or the Project in violation of any environmental laws. 10.
The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured by
the Property] in reliance on this certificate and that the undersigned shall be
bound by this certificate. The statements contained herein may be relied upon by
[INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty,
L.P., BRE Edison Parent L.P., and any [other] mortgagee of the Property and
their respective successors and assigns. Any capitalized terms not defined
herein shall have the respective meanings given in the Lease. Dated this [ ] day
of [ ], 20[ ]. LA JOLLA PHARMACEUTICAL COMPANY, a California corporation By:
Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen109.jpg]
J-1- EXHIBIT J INTENTIONALLY OMITTED



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen110.jpg]
K-1- EXHIBIT K ROOFTOP LICENSE Landlord hereby grants to Tenant a license
(“Rooftop License”), which Rooftop License shall be at no additional cost of
expense to Tenant, to use portions of the rooftop of the Building identified by
Landlord from time to time as “Rooftop Installation Area” (the “Rooftop
Installation Area”) solely to operate, maintain, repair and replace rooftop
antennae, mechanical equipment, communications antennas and other equipment
installed by Tenant in the Rooftop Installation Area in accordance with this
Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment shall be only
for Tenant’s use of the Premises for the Permitted Use. Notwithstanding anything
to the contrary, Tenant’s rights under this Exhibit K shall be subject and
subordinate to the rights granted to Global in the Rooftop Lease. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Lease to which this Exhibit K is attached. Tenant shall
install Tenant’s Rooftop Equipment at its sole cost and expense, at such times
and in such manner as Landlord may reasonably designate, and in accordance with
this Exhibit and the applicable provisions of the Lease regarding Alterations.
Tenant’s Rooftop Equipment and the installation thereof shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld. Among other reasons, Landlord may withhold approval if the
installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission. Tenant shall comply with any roof or
roof-related warranties. Tenant shall obtain a letter from Landlord’s roofing
contractor within thirty (30) days after completion of any Tenant work on the
rooftop stating that such work did not affect any such warranties. Tenant, at
its sole cost and expense, shall inspect the Rooftop Installation Area at least
annually, and correct any loose bolts, fittings or other appurtenances and
repair any damage to the roof caused by the installation or operation of
Tenant’s Rooftop Equipment. Tenant shall not permit the installation,
maintenance or operation of Tenant’s Rooftop Equipment to violate any Applicable
Laws or constitute a nuisance. Tenant shall pay Landlord within thirty (30) days
after demand (a) all applicable taxes, charges, fees or impositions imposed on
Landlord by governmental authorities as the result of Tenant’s use of the
Rooftop Installation Areas in excess of those for which Landlord would otherwise
be responsible for the use or installation of Tenant’s Rooftop Equipment and (b)
the amount of any increase in Landlord’s insurance premiums as a result of the
installation of Tenant’s Rooftop Equipment. Upon Tenant’s written request to
Landlord, Landlord shall use commercially reasonable efforts to cause other
tenants to remedy any interference in the operation of Tenant’s Rooftop
Equipment caused by any such tenants’ equipment installed after the applicable
piece of Tenant’s Rooftop Equipment; provided,



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen111.jpg]
K-2- however, that Landlord shall not be required to request that such tenants
waive their rights under their respective leases. If Tenant’s Equipment (a)
causes physical damage to the structural integrity of the Building, (b)
interferes with any telecommunications, mechanical or other systems located at
or near or servicing the Building or the Project that were installed prior to
the installation of Tenant’s Rooftop Equipment, (c) interferes with any other
service provided to other tenants in the Building or the Project by rooftop or
penthouse installations that were installed prior to the installation of
Tenant’s Rooftop Equipment or (d) interferes with any other tenants’ business,
in each case in excess of that permissible under Federal Communications
Commission regulations, then Tenant shall cooperate with Landlord to determine
the source of the damage or interference and promptly repair such damage and
eliminate such interference, in each case at Tenant’s sole cost and expense,
within ten (10) business days after receipt of notice (which notice may be oral;
provided that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice) of such
damage or interference, or within a reasonable time if such cannot be
accomplished within ten (10) business days so long as Tenant diligently and
continuously prosecutes such cure to completion. Landlord reserves the right to
cause Tenant to relocate Tenant’s Rooftop Equipment to comparably functional
space on the roof or in the penthouse of the Building by giving Tenant prior
written notice thereof. Landlord agrees to pay the reasonable costs thereof.
Tenant shall arrange for the relocation of Tenant’s Rooftop Equipment within
sixty (60) days after receipt of Landlord’s notification of such relocation. In
the event Tenant fails to arrange for relocation within such sixty (60)-day
period, Landlord shall have the right to arrange for the relocation of Tenant’s
Rooftop Equipment in a manner that does not unnecessarily interrupt or interfere
with Tenant’s use of the Premises for the Permitted Use. Notwithstanding
anything to the contrary in this Exhibit, Tenant shall, prior to commencing any
work on the rooftop of the Building, give Landlord at least thirty days (30)
days’ prior written notice.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen112.jpg]
K-1- EXHIBIT L TI ALLOWANCE AND COMMISSION FEE SCHEDULE Subsection 3.2.2(z)(i)
(TI Allowance): $13,696,320. ● Base TI Allowance: $12,451,200. ● Additional TI
Allowance: $1,245,120. Subsection 3.2.2(z)(ii) (Commission Fee): $1,786,760.58.



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen113.jpg]
EXHIBIT M FORM SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT RECORDING
REQUESTED BY AND WHEN RECORDED MAIL TO: Eric F. Allendorf, Esq. Paul Hastings
LLP 200 Park Avenue New York, New York 10166 (Space Above For Recorder’s Use)
SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT (Lease to Security Instrument) NOTICE: THIS
SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT. THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE
ASSIGNMENT, ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made this
day of , 2016 by and among BMR-Axiom LP, a Delaware limited partnership, owner
of the real property hereinafter described (“Mortgagor”), La Jolla
Pharmaceutical Company, a California corporation (“Tenant”), AB Commercial Real
Estate Debt – B2 S.Á.R.L., a Luxembourg private company with limited liability,
as administrative agent for certain lenders party to the Loan Agreement (defined
below), and their respective successors and assigns (“Lender”). R E C I T A L S
1. Pursuant to the terms and provisions of the unrecorded lease dated December ,
2016 (“Lease”), Tenant holds a leasehold estate in and to a portion of the
property described in the Lease (which property, together with all improvements
now or hereafter located on the property, is defined as the “Property”, as more
particularly described on Exhibit A attached hereto). 2. Mortgagor has executed
that certain Loan Agreement, dated as of the date hereof, by and among
Mortgagor, Lender and certain other parties thereto (as the same may be amended,
restated and/or replaced from time to time, the “Loan Agreement”) and that
certain Security Instrument (as defined in the Loan Agreement) encumbering the
Property and otherwise securing, among other things, those certain Notes (as
defined in the Loan Agreement) in favor of the Lender (“Loan”). The Security
Instrument is being recorded in the real property records where the Property is
located. 3. As a condition to Lender making the Loan secured by the Security
Instrument, Lender requires that the Security Instrument be unconditionally and
at all times remain a lien on the Property, prior and superior to



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen114.jpg]
all the rights of Tenant under the Lease and that the Tenant specifically and
unconditionally subordinate the Lease to the lien of the Security Instrument. 4.
Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender. NOW THEREFORE, for valuable consideration
and to induce Lender to make the Loan, Mortgagor and Tenant hereby agree for the
benefit of Lender as follows: 1. SUBORDINATION. Mortgagor and Tenant hereby
agree that: a) Prior Lien. The Security Instrument securing the Note in favor of
Lender and any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease (including, without limitation, any amendments,
modifications, renewals or extensions thereof); b) Whole Agreement. This
Agreement shall be the whole agreement and only agreement with regard to the
subordination of the Lease to the lien of the Security Instrument and shall
supersede and cancel, but only insofar as would affect the priority between the
Security Instrument and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages. AND FURTHER, Tenant
individually declares, agrees and acknowledges for the benefit of Lender that:
c) Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and d) Subordination.
Tenant intentionally and unconditionally waives, relinquishes and subordinates
all of Tenant’s right, title and interest in and to the Property to the lien of
the Security Instrument and understands that in reliance upon, and in
consideration of, this subordination, specific loans and advances are being and
will be made by Lender and, as part and parcel thereof, specific monetary and
other obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination. 2. ASSIGNMENT. Tenant acknowledges and consents to the assignment
of the Lease by Mortgagor in favor of Lender. 3. ADDITIONAL AGREEMENTS. Tenant
covenants and agrees that, during all such times as the Loan is outstanding: a)
Notice of Default. Tenant will notify Lender in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, or
terminate the Lease if Lender cures such default within thirty (30) days from
and after the expiration of the time period provided in the Lease for the cure
thereof by Mortgagor; provided, however, that if such default cannot with
diligence be cured by Lender within such thirty (30) day period, the
commencement of action by Lender within such thirty (30) day period to remedy
the same shall be deemed sufficient so long as Lender pursues such cure with
diligence. Further,



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen115.jpg]
Tenant shall not terminate the Lease on the basis of any default by Landlord
which is incurable by Lender (such as, for example, the bankruptcy of Landlord
or breach of any representation by Landlord), provided Lender is proceeding with
due diligence to commence an action to appoint a receiver or to obtain title to
the Property by foreclosure, deed in lieu of foreclosure, or otherwise
(collectively, “Foreclosure”). Tenant hereby agrees that no action taken by
Lender to enforce any rights under the Security Instrument or related security
documents, by reason of any default thereunder (including, without limitation,
the appointment of a receiver, any Foreclosure or any demand for rent under any
assignment of rents or leases) shall give rise to any right of Tenant to
terminate the Lease, nor shall such action invalidate or constitute a breach of
any of the terms of the Lease; b) No Advance Rents. Other than the payment of a
security deposit as required under the Lease, Tenant will make no payments or
prepayments of rent more than one (1) month in advance of the time when the same
become due under the Lease; and c) Assignment of Rents. Upon receipt by Tenant
of written notice directing the payment of rents by Tenant to Lender, Tenant
shall comply with such direction to pay such rents (including, without
limitation, any termination fees or other similar payments, including, without
limitation, the Clinical Trial Termination Fee (as defined in the Lease) and the
Acquisition Termination Fee (as defined in the Lease)) to Lender, and Mortgagor
hereby acknowledges that Tenant shall be entitled to rely upon any such
direction received from Lender. d) Notice with Respect to Hazardous Materials.
Tenant will deliver to Lender any notice or other deliverable given to Mortgagor
pursuant to the terms and provisions of Section 21.2 of the Lease concurrently
with the delivery of the same to Mortgagor. 4. ATTORNMENT. In the event of a
foreclosure under the Security Instrument, Tenant agrees for the benefit of
Lender (including any transferee of Lender or any transferee of Mortgagor’s
title in and to the Property by Lender or the Lender’s exercise of the remedy of
sale by foreclosure under the Security Instrument (in each case, a “Successor
Owner”) as follows: a) Payment of Rent. Tenant shall pay to Lender all rental
payments required to be made by Tenant pursuant to the terms of the Lease for
the duration of the term of the Lease; b) Continuation of Performance. Tenant
shall be bound to Lender in accordance with all of the provisions of the Lease
for the balance of the term thereof, and Tenant hereby attorns to Lender as its
landlord, such attornment to be effective and self-operative without the
execution of any further instrument immediately upon Lender succeeding to
Mortgagor’s interest in the Lease and giving written notice thereof to Tenant;
and c) No Offset. Lender shall not be liable, nor subject to any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Lender. d) Landlord Liability. Nothing in this Agreement shall
impose upon Lender any liability for the obligations of Landlord under the Lease
unless and until Lender takes title to the Property; provided, however, the
foregoing shall not limit Successor Owner’s obligations under the Lease to
correct any conditions of a continuing nature that (i) existed as of the date of
Successor Owner shall become owner of the Property and (ii) violate Successor
Owner’s obligations as landlord under the Lease; provided that Successor Owner
shall have received written notice of such omissions, conditions or violations
from Tenant and has had a reasonable opportunity to cure the same. Anything
herein or in the Lease to the contrary notwithstanding, in the event that a
Successor Owner shall acquire title to the Property or the portion thereof
containing the Premises,



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen116.jpg]
Successor Owner shall have no obligation, nor incur any liability, beyond
Successor Owner’s then interest, if any, in the Property, and Tenant shall look
exclusively to such interest, if any, of Successor Owner in the Property for the
payment and discharge of any obligations imposed upon Successor Owner hereunder
or under the Lease, and Successor Owner is hereby released or relieved of any
other liability hereunder and under the Lease. Tenant agrees that, with respect
to any money judgment which may be obtained or secured by Tenant against
Successor Owner, Tenant shall look solely to the estate or interest owned by
Successor Owner in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor Owner. Except as
specifically provided in this Agreement, Lender shall not, by virtue of this
Agreement, the Security Instrument or any other instrument to which Lender may
be party, be or become subject to any liability or obligation to Tenant under
the Lease or otherwise. 5. NOTICE OF SECURITY INSTRUMENT. To the extent that the
Lease shall entitle Tenant to notice of the existence of any Security Instrument
and the identity of any mortgagee or any ground lessor, this Agreement shall
constitute such notice to Tenant with respect to the Security Instrument and
Lender. 6. NON-DISTURBANCE. In the event of a foreclosure under the Security
Instrument, so long as there shall then exist no Default (as such term is
defined in the Lease) on the part of Tenant under the Lease, Lender agrees for
itself and its successors and assigns that the leasehold interest of Tenant
under the Lease shall not be extinguished or terminated by reason of such
foreclosure, but rather the Lease shall continue in full force and effect and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the terms and provisions of the Lease except as modified by this Agreement. 7.
MISCELLANEOUS. a) NOTICES. All notices, demands, or other communications under
this Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States
Postal Service mail, postage prepaid, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, charges
prepaid. Notices so sent shall be effective three (3) days after mailing, if
mailed by first class mail, and otherwise upon delivery or refusal; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be: Mortgagor: BMR-Axiom LP
c/o BioMed Realty, L.P. 17190 Bernardo Center Drive San Diego, California 92128
Attention: Real Estate Legal Department With copies to: Simpson Thacher &
Bartlett LLP 425 Lexington Avenue New York, New York 10017 Attention: Krista
Miniutti, Esq. Tenant: La Jolla Pharmaceutical Company 10182 Telesis Court,
Suite 600 San Diego, California 92121 Attention: Legal Department With copies
to: Gibson, Dunn & Crutcher LLP



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen117.jpg]
333 South Grand Avenue Los Angeles, California 90071 Attention: Mark S. Pecheck
Lender: AB Commercial Real Estate Debt – B2 S.Á.R.L., c/o AllianceBernstein,
L.P. 1345 Avenue of the Americas New York, New York 10105 With copies to: Paul
Hasting LLP 200 Park Avenue New York, New York 10166 Attention: Eric F.
Allendorf, Esq. Any party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving notice to the other parties in the manner set forth hereinabove. b)
REMEDIES CUMULATIVE. All rights of Lender herein to collect rents on behalf of
Mortgagor under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between Lender
and Mortgagor or others. c) HEIRS, SUCCESSORS AND ASSIGNS. Except as otherwise
expressly provided under the terms and conditions herein, the terms of this
Agreement shall bind and inure to the benefit of the heirs, executors,
administrators, nominees, successors and assigns of the parties hereto. d)
HEADINGS. All article, section or other headings appearing in this Agreement are
for convenience of reference only and shall be disregarded in construing this
Agreement. e) COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages. f) EXHIBITS,
SCHEDULES AND RIDERS. All exhibits, schedules, riders and other items attached
hereto are hereby incorporated into this Agreement for all purposes. g) WAIVER
OF TRIAL BY JURY. EACH OF TENANT, LENDER AND LANDLORD HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT. h) ENTIRE AGREEMENT. This Agreement contains
the entire agreement between the parties and no modifications shall be binding
upon any party hereto unless set forth in a document duly executed by or on
behalf of such party. [No further text on this page]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen118.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS
A PROVISION WHICH ALLOWS THE PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO
OBTAIN A LOAN, A PORTION OF WHICH MAY BE EXPENDED FOR PURPOSES OTHER THAN
IMPROVEMENT OF THE LAND. IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS
AGREEMENT, THE PARTIES CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.
“TENANT” LA JOLLA PHARMACEUTICAL COMPANY, a California corporation By: Name:
Title: [ACKNOWLEDGMENT ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen119.jpg]
ACKNOWLEDGMENT [PROPER FORM OF ACKNOWLEDGMENT TO BE INSERTED] [SIGNATURES
CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen120.jpg]
“MORTGAGOR” BMR-Axiom LP a Delaware limited partnership By: Name: Title:
[ACKNOWLEDGMENT ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen121.jpg]
ACKNOWLEDGMENT [PROPER FORM OF ACKNOWLEDGMENT TO BE INSERTED] [SIGNATURES
CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen122.jpg]
“LENDER” AB Commercial Real Estate Debt – B2 S.Á.R.L., a Luxembourg private
company with limited liability, as administrative agent By: Name: Title:
[ACKNOWLEDGMENT ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen123.jpg]
ACKNOWLEDGMENT [PROPER FORM OF ACKNOWLEDGMENT TO BE INSERTED] [SIGNATURES
CONTINUE ON THE FOLLOWING PAGE]
L0E1G0A3L9_6US-1_E6#9142-117658098494.3-Active.19224474.4



--------------------------------------------------------------------------------



 
[exhibit1015leaseagreemen124.jpg]
EXHIBIT A - DESCRIPTION OF PROPERTY [to be inserted] K-1-



--------------------------------------------------------------------------------



 